


Exhibit 10.17

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 18, 2007

 

among

 

LPL INVESTMENT HOLDINGS INC.,

as Holdings,

 

LPL HOLDINGS, INC.,

as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Sole Lead Arranger, Sole Bookrunner and Syndication Agent,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,

 

and

 

MORGAN STANLEY & CO.,
as Collateral Agent

 

 

 

$942,389,062.50 Senior Secured Credit Facilities

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

Section 1.

 

Definitions

 

2

1.1

 

Defined Terms

 

2

 

 

 

 

 

Section 2.

 

Amount and Terms of Credit Facilities

 

40

2.1

 

Loans

 

40

2.2

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

42

2.3

 

Notice of Borrowing

 

42

2.4

 

Disbursement of Funds

 

44

2.5

 

Repayment of Loans; Evidence of Debt

 

45

2.6

 

Conversions and Continuations

 

46

2.7

 

Pro Rata Borrowings

 

47

2.8

 

Interest

 

48

2.9

 

Interest Periods

 

48

2.10

 

Increased Costs, Illegality, etc.

 

49

2.11

 

Compensation

 

51

2.12

 

Change of Lending Office

 

51

2.13

 

Notice of Certain Costs

 

52

2.14

 

Incremental Facilities

 

52

 

 

 

 

 

Section 3.

 

Letters of Credit

 

54

3.1

 

Issuance of Letters of Credit

 

54

3.2

 

Letter of Credit Requests

 

54

3.3

 

Letter of Credit Participations

 

55

3.4

 

Agreement to Repay Letter of Credit Drawings

 

56

3.5

 

Increased Costs

 

57

3.6

 

New or Successor Letter of Credit Issuer

 

58

 

 

 

 

 

Section 4.

 

Fees; Commitment Reductions and Terminations

 

59

4.1

 

Fees

 

59

4.2

 

Voluntary Reduction of Commitments

 

60

4.3

 

Mandatory Termination of Commitments

 

60

 

 

 

 

 

Section 5.

 

Payments

 

60

5.1

 

Voluntary Prepayments

 

60

5.2

 

Mandatory Prepayments

 

61

5.3

 

Method and Place of Payment

 

64

5.4

 

Net Payments

 

65

5.5

 

Computations of Interest and Fees

 

67

5.6

 

Limit on Rate of Interest

 

67

 

 

 

 

 

Section 6.

 

Conditions Precedent to Effective Date

 

68

6.1

 

Credit Documents

 

68

6.2

 

Collateral

 

68

 

i

--------------------------------------------------------------------------------


 

 

6.3

 

Legal Opinions

 

68

6.4

 

No Defaults; Representations and Warranties

 

69

6.5

 

Consent

 

69

6.6

 

Effective Date Certificates

 

69

6.7

 

Corporate Proceedings

 

69

6.8

 

Corporate Documents

 

69

6.9

 

Fees and Expenses

 

70

6.10

 

Solvency Certificate

 

70

 

 

 

 

 

Section 7.

 

Additional Conditions Precedent

 

70

7.1

 

No Default; Representations and Warranties

 

70

7.2

 

Notice of Borrowing; Letter of Credit Request

 

70

 

 

 

 

 

Section 8.

 

Representations, Warranties and Agreements

 

71

8.1

 

Corporate Status

 

71

8.2

 

Corporate Power and Authority

 

71

8.3

 

No Violation

 

71

8.4

 

Litigation

 

71

8.5

 

Margin Regulations

 

72

8.6

 

Governmental Approvals

 

72

8.7

 

Investment Company Act

 

72

8.8

 

True and Complete Disclosure

 

72

8.9

 

Financial Condition; Financial Statements

 

72

8.10

 

Tax Returns and Payments, etc.

 

72

8.11

 

Compliance with ERISA

 

73

8.12

 

Subsidiaries

 

73

8.13

 

Patents, etc.

 

73

8.14

 

Environmental Laws

 

74

8.15

 

Properties, Assets and Rights

 

74

8.16

 

Certain Fees

 

74

8.17

 

Solvency

 

74

8.18

 

Capital Stock

 

74

8.19

 

No Defaults

 

74

8.20

 

Employee Matters

 

75

8.21

 

Senior Indebtedness

 

75

8.22

 

Patriot Act

 

75

 

 

 

 

 

Section 9.

 

Affirmative Covenants

 

75

9.1

 

Information Covenants

 

75

9.2

 

Books, Records and Inspections

 

78

9.3

 

Maintenance of Insurance

 

79

9.4

 

Payment of Taxes

 

79

9.5

 

Consolidated Corporate Franchises

 

79

9.6

 

Compliance with Statutes

 

79

9.7

 

ERISA

 

79

9.8

 

Good Repair

 

80

9.9

 

Transactions with Affiliates

 

80

 

ii

--------------------------------------------------------------------------------


 

 

9.10

 

End of Fiscal Years; Fiscal Quarters

 

81

9.11

 

Additional Guarantors and Grantors

 

81

9.12

 

Pledges of Additional Stock and Evidence of Indebtedness

 

82

9.13

 

Changes in Business

 

82

9.14

 

Further Assurances

 

82

 

 

 

 

 

Section 10.

 

Negative Covenants

 

83

10.1

 

Limitation on Indebtedness

 

83

10.2

 

Limitation on Liens

 

87

10.3

 

Limitation on Fundamental Changes

 

89

10.4

 

Limitation on Sale of Assets

 

90

10.5

 

Limitation on Investments

 

92

10.6

 

Limitation on Dividends

 

95

10.7

 

Limitations on Debt Payments and Amendments

 

98

10.8

 

Limitations on Sale Leasebacks

 

98

10.9

 

Consolidated Total Debt to Consolidated EBITDA Ratio

 

98

10.10

 

Consolidated EBITDA to Consolidated Interest Expense Ratio

 

99

10.11

 

[Reserved]

 

100

10.12

 

Burdensome Agreements

 

100

10.13

 

Permitted Activities of Holdings

 

101

 

 

 

 

 

Section 11.

 

Events of Default

 

102

11.1

 

Payments

 

102

11.2

 

Representations, etc.

 

102

11.3

 

Covenants

 

102

11.4

 

Default Under Other Agreements

 

102

11.5

 

Bankruptcy, etc.

 

102

11.6

 

ERISA

 

103

11.7

 

Guarantee

 

103

11.8

 

Security Documents

 

103

11.9

 

Subordination

 

103

11.10

 

Judgments

 

104

11.11

 

Change of Control

 

104

11.12

 

Borrower’s Right to Cure

 

104

 

 

 

 

 

Section 12.

 

The Administrative Agent

 

105

12.1

 

Appointment

 

105

12.2

 

Delegation of Duties

 

105

12.3

 

Exculpatory Provisions

 

105

12.4

 

Reliance by Administrative Agent

 

106

12.5

 

Notice of Default

 

106

12.6

 

Non-Reliance on Administrative Agent and Other Lenders

 

107

12.7

 

Indemnification

 

107

12.8

 

Administrative Agent in its Individual Capacity

 

107

12.9

 

Successor Agent

 

108

12.10

 

Withholding Tax

 

108

12.11

 

Collateral Agent

 

108

 

 

 

 

 

 

iii

--------------------------------------------------------------------------------


 

 

Section 13.

 

Miscellaneous

 

108

13.1

 

Amendments and Waivers

 

108

13.2

 

Notices

 

110

13.3

 

No Waiver; Cumulative Remedies

 

112

13.4

 

Survival of Representations and Warranties

 

112

13.5

 

Payment of Expenses and Taxes; Indemnification

 

112

13.6

 

Successors and Assigns; Participations and Assignments

 

113

13.7

 

Replacements of Lenders under Certain Circumstances

 

117

13.8

 

Adjustments; Set-off

 

118

13.9

 

Counterparts

 

118

13.10

 

Severability

 

118

13.11

 

Integration

 

118

13.12

 

GOVERNING LAW

 

119

13.13

 

Submission to Jurisdiction; Waivers

 

119

13.14

 

Acknowledgments

 

119

13.15

 

WAIVERS OF JURY TRIAL

 

120

13.16

 

Confidentiality

 

120

13.17

 

USA PATRIOT Act

 

120

13.18

 

Effect of Amendment and Restatement of the Original Credit Agreement

 

120

13.19

 

Consent of Required Lenders

 

121

 

 

iv

--------------------------------------------------------------------------------


 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

 

Mortgaged Property

Schedule 1.1(b)

 

Commitments and Addresses of Lenders

Schedule 1.1(c)

 

Excluded Subsidiaries

Schedule 8.6

 

Government Approvals

Schedule 8.12

 

Subsidiaries

Schedule 8.18

 

Capital Stock

Schedule 9.9

 

Affiliate Transactions

Schedule 10.1

 

Indebtedness

Schedule 10.2

 

Liens

Schedule 10.5

 

Investments

Schedule 10.12

 

Burdensome Agreements

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

[Reserved]

Exhibit C

 

Form of Mortgage

Exhibit D

 

[Reserved]

Exhibit E

 

[Reserved]

Exhibit F

 

Form of Letter of Credit Request

Exhibit G-1

 

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

Exhibit G-2

 

Form of Legal Opinion of Ropes & Gray LLP

Exhibit G-3

 

[Reserved]

Exhibit G-4

 

Form of Legal Opinion of Kirkpatrick & Lockhart Preston Gates Ellis LLP

Exhibit G-5

 

Form of Legal Opinion of Bingham McCutcheon LLP

Exhibit H

 

Form of Effective Date Certificate

Exhibit I-1

 

Form of Promissory Note (Tranche D Term Loans)

Exhibit I-2

 

Form of Promissory Note (New Term Loans)

Exhibit I-3

 

Form of Promissory Note (Revolving Credit and Swingline Loans)

Exhibit J-1

 

Form of Joinder Agreement (New Term Loans)

Exhibit J-2

 

Form of Joinder Agreement (Revolving Credit Increase)

 

 

v

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 18, 2007, among
LPL INVESTMENT HOLDINGS INC., a Delaware corporation (“Holdings”), LPL HOLDINGS,
INC., a Massachusetts corporation (the “Borrower”), the lending institutions
from time to time parties hereto (each a “Lender” and, collectively, the
“Lenders”), GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as Sole Lead Arranger
and Sole Bookrunner, and Syndication Agent, MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as Administrative Agent, and MORGAN STANLEY & CO. (“MS”), as
Collateral Agent.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

 

WHEREAS, Holdings, the Borrower, the lending institutions party thereto (the
“Original Lenders”), GSCP, as sole lead arranger, sole bookrunner and
syndication agent, MSSF, as administrative agent, and MS, as collateral agent,
are parties to that certain Amended and Restated Credit Agreement, dated as of
December 29, 2006 (as heretofore amended, supplemented or otherwise modified
from time to time, the “Original Credit Agreement”), pursuant to which the
Original Lenders extended or committed to extend certain credit facilities to
the Borrower;

 

WHEREAS, the Obligations (as defined in the Original Credit Agreement,
hereinafter the “Original Obligations”) of the Borrower and the other Credit
Parties under the Original Credit Agreement and the other Credit Documents (as
defined in the Original Credit Agreement, hereinafter the “Original Credit
Documents”) are secured by the Collateral (as defined in the Original Credit
Agreement, hereinafter the “Original Collateral”) and are guaranteed or
supported or otherwise benefited by the Original Credit Documents;

 

WHEREAS, immediately prior to the Effective Date, Tranche C Term Loans (as
defined in the Original Credit Agreement) in the aggregate principal amount of
$792,389,062.50 were outstanding under the Original Credit Agreement (the
“Original Term Loans”); and

 

WHEREAS, the Borrower desires to amend and restate the Original Credit Agreement
in its entirety to, among other things, provide for (a) new senior secured term
loans to the Borrower in an aggregate principal amount of $842,389,062.50, which
shall be used to repay in full the Original Term Loans, any accrued but unpaid
interest thereon and any other amounts owing under the Original Credit Agreement
in respect of the Original Term Loans, and pay fees and expenses in connection
herewith and therewith (the “Refinancing”) and to pay a portion of the
consideration for the Pacific Life Acquisition and (b) certain other amendments
to the Original Credit Agreement to be made; and

 

WHEREAS, the Borrower has requested that the Original Lenders amend and restate
the Original Credit Agreement, in its entirety, and that the Lenders make
available the Tranche D Term Loans and other extensions of credit to the
Borrower, in each case, as set forth in this Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto intend that (a) the Original Obligations which
remain unpaid and outstanding as of the Effective Date shall continue to exist
under this Agreement on the terms set forth herein and (b) the Original
Collateral shall continue to secure, support and otherwise benefit the Original
Obligations as well as the other Obligations of the Credit Parties under this
Agreement and the other Credit Documents hereunder; and

 

WHEREAS, the Lenders are willing to provide the Tranche D Term Loans and other
extensions of credit, and the Original Lenders are willing to amend and restate
the Original Credit Agreement, in each case, subject to the terms and conditions
of this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.           Definitions

 

1.1                                 Defined Terms.  (a)  As used herein, the
following terms shall have the meanings specified in this Section 1.1 unless the
context otherwise requires (it being understood that defined terms in this
Agreement shall include in the singular number the plural and in the plural the
singular):

 

“2005 Credit Agreement” shall mean that certain Credit Agreement, dated as of
the Closing Date, among Holdings, the Borrower, the several lenders from time to
time parties thereto, Goldman Sachs Credit Partners L.P., as joint lead
arranger, joint bookrunner and syndication agent, Morgan Stanley Senior
Funding, Inc., as joint lead arranger, joint bookrunner and administrative
agent, Morgan Stanley & Co., as collateral agent, and Bear Stearns Corporate
Lending Inc., as documentation agent.

 

 “ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%.  Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8 and, in any event, shall include all Swingline Loans.

 

“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary to reinvest proceeds of an Asset Sale
Prepayment Event, Permitted Sale Leaseback or Recovery Prepayment Event entered
into at any time prior to the date that is 15 months after the receipt of the
Net Cash Proceeds of such Asset Sale Prepayment Event, Permitted Sale Leaseback
or Recovery Prepayment Event.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such

 

2

--------------------------------------------------------------------------------


 

 

period of Consolidated EBITDA of such Pro Forma Entity (determined using such
definitions as if references to the Borrower and its Subsidiaries therein were
to such Pro Forma Entity and its Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Adjusted Total New Term Loan Commitment” shall mean, at any time with respect
to New Term Loans of any Series, the Total New Term Loan Commitment for such
Series less the aggregate New Term Loan Commitments for such Series of all
Defaulting Lenders.

 

“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

 “Administrative Agent” shall mean MS, together with its affiliates and
permitted successors in such capacity, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 1585 Broadway, New York, New York 10036, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agents” shall mean the Arranger, the Administrative Agent, the Collateral
Agent, and the Syndication Agent.

 

“Aggregate Customer Debits” shall have the meaning set forth in Rule 15c3-3 of
the Exchange Act.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and of the other Credit Documents.

 

“Applicable ABR Margin” shall mean, at any date, (a) with respect to the Tranche
D Term Loans, (i) during any period in which the Borrower’s corporate family
rating by Moody’s is B2 or less, 1.25% per annum, (ii) during any period in
which the Borrower’s corporate family rating by Moody’s is Ba3 or better, 0.75%
per annum, and (iii) during all other periods, 1.00% per annum, and (b) with
respect to Revolving Credit Loans, Swingline Loans and

 

3

--------------------------------------------------------------------------------


 

Letters of Credit, 1.00% per annum. Changes in the Applicable ABR Margin
resulting from changes in ratings from Moody’s shall become effective on the
date such rating shall have changed.

 

“Applicable Eurodollar Margin” shall mean, at any date, (a) with respect to the
Tranche D Term Loans, (i) during any period in which the Borrower’s corporate
family rating by Moody’s is B2 or less, 2.25% per annum, (ii) during any period
in which the Borrower’s corporate family rating by Moody’s is Ba3 or better,
1.75% per annum, and (iii) during all other periods, 2.00% per annum, and
(b) with respect to Revolving Credit Loans and Letters of Credit, 2.00% per
annum.  Changes in the Applicable Eurodollar Margin resulting from changes in
ratings from Moody’s shall become effective on the date such rating shall have
changed.

 

“Applicable Laws” shall mean, as to any Person, any law, rule, regulation,
ordinance or treaty, or any determination, ruling or other directive by or from
a court, arbitrator, self-regulatory body or other Governmental Authority, in
each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

“Applicable Margin” shall mean the Applicable ABR Margin or the Applicable
Eurodollar Margin, as applicable.

 

“Approved Fund” shall have the meaning provided in Section 13.6(b).

 

“Arranger” shall mean GSCP, together with its affiliates, as sole lead arranger
and sole bookrunners for the Tranche D Term Loan Facility.

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
(or series of related sales, transfers or dispositions) of any business unit,
asset or property of the Borrower or any Restricted Subsidiary (including any
sale, transfer or other disposition of any Capital Stock of any Subsidiary of
the Borrower owned by the Borrower or any Restricted Subsidiary); provided, that
the term “Asset Sale Prepayment Event” shall not include (a) any Recovery Event
or Permitted Sale Leaseback or (b) any sale, transfer or other disposition
permitted under clauses (a), (b), (d)(i), (e), (f) and (h) of Section 10.4.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

 

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to (a) the sum of, without duplication:

 

(i)            an amount (which amount shall not be less than zero) equal to
(x) the cumulative amount of Excess Cash Flow for all full fiscal years
completed after the Closing Date (commencing with the fiscal year ending
December 31, 2006) and prior to the Reference Date minus (y) the portion of such
Excess Cash Flow that has been after

 

4

--------------------------------------------------------------------------------


 

the Closing Date and on or prior to the Reference Date (or will be) applied to
the prepayment of Loans in accordance with Section 5.2(a)(ii);

 

(ii)           the amount of any capital contributions or other equity issuances
(other than the Equity Contributions, issuances of Permitted Cure Securities or
any other capital contribution or equity issuance to the extent utilized in
connection with other transactions permitted pursuant to Section 10.5 or 10.6)
made or received by Holdings or the Borrower during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date;

 

(iii)          to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of all cash dividends and other
cash distributions received by Holdings, the Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries after the
Closing Date and on or prior to the Reference Date (other than the portion of
any such dividends and other distributions that is used by Holdings, the
Borrower or any Guarantor to pay taxes); and

 

(iv)          to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of all cash repayments of
principal received by Holdings, the Borrower or any Restricted Subsidiary from
any Minority Investments or Unrestricted Subsidiaries after the Closing Date and
on or prior to the Reference Date in respect of loans made by Holdings, the
Borrower or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries;

 

minus (b) the sum of:

 

(i)            the aggregate amount of any Investments made by Holdings, the
Borrower or any Restricted Subsidiary pursuant to Section 10.5(j)(ii),
10.5(t)(ii), 10.5(u)(ii) or 10.5(aa)(y) after the Closing Date and on or prior
to the Reference Date; and

 

(ii)           the aggregate amount of prepayments, repurchases and redemptions
made by Holdings, the Borrower or any Restricted Subsidiary pursuant to clause
(i)(y) of the proviso to Section 10.7(a) and clause (i)(y) of the proviso to
Section 10.7(b) after the Closing Date and on or prior to the Reference Date.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Tranche
D Term Loan on the Effective Date (or resulting from conversions on a given date
after the Effective Date) having, in the case of Eurodollar Term Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Term Loans), (c) the incurrence of one Type of New Term Loan on the applicable
Increased Amount Date (or resulting from conversions on a given date after the
applicable Increased Amount Date) having, in the case of Eurodollar Term Loans,
the same Interest Period

 

5

--------------------------------------------------------------------------------


 

(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Term Loans) and (d) the
incurrence of one Type of Revolving Credit Loan on a given date (or resulting
from conversions on a given date) having, in the case of Eurodollar Revolving
Credit Loans, the same Interest Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
Eurodollar Revolving Credit Loans).

 

“Broker-Dealer Capital Requirement” shall mean the sum of (a) the Clearing
Broker-Dealer Minimum Capital, and (b) the Introducing Broker-Dealer Minimum
Capital.

 

“Broker-Dealer Regulated Subsidiary” shall mean any Subsidiary of the Borrower,
without respect to SEC Rule 15c(3)-3, that is registered as a broker-dealer
under the Exchange Act or any other Applicable Law requiring such registration.

 

“Broker-Dealer Required Cash” shall mean, as of any date of determination, the
greater of (a) the difference of (i) all cash and cash equivalents (including
Segregated Cash) on the balance sheet of the Broker-Dealer Regulated Subsidiary
as of such date less (ii) all Indebtedness on the balance sheet of the
Broker-Dealer Regulated Subsidiary as of such date, other than (A) Indebtedness
under Margin Lines of Credit and (B) other Indebtedness that has been approved
as regulatory capital for computation of Net Capital (as defined in Rule 15c3-1
of the Exchange Act) less (iii) the Broker-Dealer Surplus Capital of the
Broker-Dealer Regulated Subsidiary as of such date and (b) the sum of Calculated
Segregated Cash and the Introducing Broker-Dealer Minimum Capital as of such
date.

 

“Broker-Dealer Surplus Capital” shall mean, as of any date of determination, the
difference of (a) the Net Capital (as defined in Rule 15c3-1 of the Exchange
Act) of the Broker-Dealer Regulated Subsidiary as of such date and (b) the
Broker-Dealer Capital Requirement as of such date.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York or San Diego, California a legal holiday or a
day on which banking institutions are authorized by law or other governmental
actions to close.

 

“Calculated Segregated Cash” shall mean, as of any date of determination, all
cash and “qualified” cash equivalents required to be segregated as calculated as
of such date under Rule 15c3-3 of the Exchange Act.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries; provided, that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed from insurance proceeds
or compensation awards paid on account of a Recovery Event, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing

 

6

--------------------------------------------------------------------------------


 

equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time, (c) the purchase of plant, property or equipment made
within two years of the sale of any asset to the extent purchased with the
proceeds of such sale, (d) expenditures that constitute any part of Consolidated
Lease Expense or (e) any expenditures deemed to be made as part of a Permitted
Acquisition.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Change of Control” shall mean and be deemed to have occurred if (a) at any time
prior to the consummation of an IPO, the Permitted Investors fail to own at
least 50% of the Voting Stock of Holdings; (b) at any time after the
consummation of an IPO, a “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person and its Subsidiaries, and any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan),
excluding the Permitted Investors, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
35% or more of the Voting Stock of Holdings, unless the Permitted Investors own
Voting Stock of Holdings representing a greater percentage; (c) Holdings shall
cease to beneficially own and control 100% of the Voting Stock of the Borrower;
(d) the Borrower shall cease to beneficially own and control at least 100% of
the Voting Stock of Linsco/Private Ledger Corp.; (e) the board of directors of
Holdings shall cease to consist of a majority of Continuing Directors; or
(f) any “change of control” (as defined in the Senior Unsecured Subordinated
Note Indenture) shall occur.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Tranche D Term Loans, New Term Loans or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Tranche D
Term Loan Commitment, a New Term Loan Commitment, a Revolving Credit Commitment
or a Swingline Commitment.

 

“Clearing Broker-Dealer Minimum Capital” shall mean, for any Subsidiary of the
Borrower that is a broker-dealer subject to SEC Rule 15c(3)-3, as of any date of
determination, the greater of (a) $40,000,000 and (b) 15% of Aggregate Customer
Debits on such date.

 

“Closing Date” shall mean December 28, 2005, the date of the initial credit
event under the 2005 Credit Agreement.

 

7

--------------------------------------------------------------------------------


 

 

“Closing Date Indebtedness” shall mean Indebtedness described on Schedule 10.1.

 

 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall have the meaning provided in the Security Agreement, the
Pledge Agreement or any Mortgage, as applicable.

 

“Collateral Agent” shall mean Morgan Stanley & Co., together with its affiliates
and permitted successors in such capacity, as the collateral agent for the
Secured Parties.

 

“Commitment” shall mean, with respect to each Lender, such Lender’s Tranche D
Term Loan Commitment, New Term Loan Commitment, Revolving Credit Commitment, or
Swingline Commitment.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated December 2005, delivered to the Lenders in
connection with this Agreement.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income and franchise taxes” of the Borrower and the Restricted
Subsidiaries, excluding (a) extraordinary items for such period, determined in a
manner consistent with the manner in which such amount was determined in
accordance with the audited financial statements referred to in
Section 9.1(a) and (b) the cumulative effect of a change in accounting
principles or policies during such period, whether effected through a cumulative
effect adjustment or a retroactive application, in each case in accordance with
GAAP.

 

“Consolidated EBITDA” shall mean, for any period:

 

(a) the sum, without duplication, of the amounts for such period of
(x) Consolidated Earnings and (y) to the extent already deducted in arriving at
Consolidated Earnings:

 

(i)            Consolidated Interest Expense;

 

(ii)           depreciation expense;

 

(iii)          amortization expense, including the amortization of deferred
financing fees;

 

(iv)          extraordinary losses and unusual or non-recurring charges,
severance, relocation costs and curtailment or modification to pension and
post-retirement employee benefit plans (including any writeoffs, writedowns or
other non-cash charges reducing

 

8

--------------------------------------------------------------------------------


 

Consolidated Earnings for such period, but excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period or
amortization of a prepaid cash item that was paid in a prior period);

 

(v)           losses on asset sales;

 

(vi)          restructuring charges, accruals or reserves (excluding any
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period), including any one-time costs incurred in
connection with acquisitions after the Closing Date;

 

(vii)         [Reserved];

 

(viii)        any expenses or charges (including any commissions, discounts and
other fees or charges) incurred in connection with any issuance of debt or
equity securities, any refinancing transaction or any amendment or other
modification of any debt instrument (whether or not successful);

 

(ix)           any fees and expenses related to Permitted Acquisitions,
dispositions, recapitalizations, Investments or asset sales;

 

(x)            any deduction for minority interest expense;

 

(xi)           the amount of management, monitoring, consulting and advisory
fees and related expenses paid to the Sponsors (including any amortization
thereof), to the extent permitted by Section 10.6(d);

 

(xii)          any impairment charge or asset write-off pursuant to Financial
Accounting Standards Board Statement No. 142-”Goodwill and Other Intangible
Assets” or Financial Accounting Standards Board Statement No. 144-”Accounting
for the Impairment or Disposal of Long-Lived Assets” and the amortization of
intangibles arising pursuant to Financial Accounting Standards Board Statement
No. 141-”Business Combinations”;

 

(xiii)         any costs or expenses incurred by Holding, the Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of Holdings or the
Borrower or net cash proceeds of an issuance of Capital Stock of Holdings or the
Borrower;

 

(xiv)        any losses from the early extinguishment of Indebtedness or Hedging
Agreements or other derivative instruments; and

 

(xv)         any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors or employees;

 

less (b) the sum of the amounts for such period of:

 

9

--------------------------------------------------------------------------------


 

(i)            extraordinary gains;

 

(ii)           non-cash gains (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period) increasing Consolidated Earnings for such period, other than the
accrual of revenues in the ordinary course of business;

 

(iii)          any gains from the early extinguishment of Indebtedness or
Hedging Agreements or other derivative instruments; and

 

(iv)          gains on asset sales;

 

all as determined on a consolidated basis for the Borrower and the Restricted
Subsidiaries in accordance with GAAP; provided, that (A) except as provided in
clause (C) below, there shall be excluded from Consolidated Earnings for any
period the income from continuing operations before income and franchise taxes
and extraordinary items of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by the Borrower or the Restricted Subsidiaries during
such period through dividends or other distributions, (B) there shall be
excluded in determining Consolidated EBITDA non-operating currency transaction
gains and losses and (C) (x) there shall be included in determining Consolidated
EBITDA for any period (1) the Acquired EBITDA of any Person, property, business
or asset (other than an Unrestricted Subsidiary) acquired to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset acquired, including
pursuant to the UVEST Acquisition and the Pacific Life Acquisition, and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (2) for
the purposes of the definition of the term “Permitted Acquisition” and
Sections 10.1(j), 10.1(k), 10.3, 10.9 and 10.10, an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition or conversion) as specified
in the Pro Forma Adjustment Certificate delivered to the Administrative Agent
and (y) for purposes of determining the Consolidated Total Debt to Consolidated
EBITDA Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Acquired EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset so sold, transferred or otherwise disposed
of, a “Sold Entity or Business”), and the Acquired EBITDA of any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary during such period
(each, a “Converted Unrestricted Subsidiary”), in each case based on the actual
Acquired EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition or conversion).

 

10

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDA Growth Factor” shall mean, as of any date of determination,
a fraction, (a) the numerator of which is the difference (only if positive)
between the Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
(i) for the last Test Period prior to such determination date for which
Section 9.1 Financials have been delivered pursuant to Section 9.1, and (ii) for
the fiscal year of the Borrower ending December 31, 2005, and (b) the
denominator of which is $188,917,000.

 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income to the extent not included in the calculation of
Consolidated EBITDA, of the Borrower and the Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrower
and the Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Interest Rate Hedging Agreements, but excluding,
however, amortization of deferred financing costs and any other amounts of
non-cash interest, all as calculated on a consolidated basis in accordance with
GAAP, and excluding, for the avoidance of doubt, any interest in respect of
items excluded from Indebtedness in the proviso to the definition thereof, any
non-cash interest expense attributable to the movement in the mark-to-market
valuation of Hedging Obligations or other derivative instruments pursuant to
Financial Accounting Standards Board Statement No. 133, any one-time cash costs
associated with breakage costs in respect of Interest Rate Hedging Agreements
and any interest expense in respect of Indebtedness outstanding under any Margin
Lines of Credit or Warehouse Lines of Credit; provided, that (a) except as
provided in clause (b) below, there shall be excluded from Consolidated Interest
Expense for any period the cash interest expense (or income) of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Interest Expense, (b) for purposes of the definition of the term “Permitted
Acquisition” and Sections 10.1(j), 10.1(k), 10.3, 10.9 and 10.10, there shall be
included in determining Consolidated Interest Expense for any period the cash
interest expense (or income) of any Acquired Entity or Business acquired during
such period and of any Converted Restricted Subsidiary converted during such
period, in each case based on the cash interest expense (or income) relating to
any Indebtedness incurred or assumed as part of an acquisition of an Acquired
Entity or Business or as part of the conversion of a Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) assuming any Indebtedness incurred or repaid in
connection with any such acquisition or conversion had been incurred or repaid
on the first day of such period and (c) for purposes of the definition of the
term “Permitted Acquisition” and Sections 10.1(j), 10.1(k), 10.3, 10.9 and
10.10, there shall be excluded from determining Consolidated Interest Expense
for any period the cash interest expense (or income) of any Sold Entity or
Business disposed of during such period and of any Converted Unrestricted
Subsidiary converted during such period, in each case, based on the cash
interest expense (or income) relating to any Indebtedness relieved or repaid in
connection with any such disposition of such Sold Entity or Business or as part
of the conversion of a Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring

 

11

--------------------------------------------------------------------------------


 

prior to such disposal or conversion) assuming such debt relieved or repaid in
connection with such disposition or conversion had been relieved or repaid on
the first day of such period.

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
the Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), excluding real estate taxes, insurance costs and common area
maintenance charges and net of sublease income, other than (a) obligations under
vehicle leases entered into in the ordinary course of business, (b) all such
rental expenses associated with assets acquired pursuant to a Permitted
Acquisition to the extent that such rental expenses relate to operating leases
in effect at the time of (and immediately prior to) such acquisition and
(c) Capitalized Lease Obligations, all as determined on a consolidated basis in
accordance with GAAP; provided, that there shall be excluded from Consolidated
Lease Expense for any period the rental expenses of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Lease Expense.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date.

 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date and (ii) all Capitalized Lease
Obligations of the Borrower and the Restricted Subsidiaries outstanding on such
date, all calculated on a consolidated basis in accordance with GAAP minus
(b) the sum of (i) the aggregate amount of cash and cash equivalents included in
the cash accounts listed on the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as at such date plus (ii) all Segregated Cash as at
such date, to the extent that such sum exceeds the amount of Required Cash and
to the extent the use thereof for application to the payment of Indebtedness is
not otherwise prohibited by law or any contract to which the Borrower or any of
the Restricted Subsidiaries is a party minus (c) all Indebtedness of the
Borrower and the Restricted Subsidiaries outstanding under any Margin Lines of
Credit or Warehouse Lines of Credit on such date.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Total Net Tangible Assets” shall mean, as of any date of
determination, the total amount of (i) all Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries less (ii) the stated balance sheet
“goodwill” of the Borrower and the Restricted Subsidiaries and less (iii) the
stated balance sheet “intangible assets” of the Borrower and the Restricted
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP as of such date.

 

12

--------------------------------------------------------------------------------


 

“Continuing Lender” shall mean each Original Lender that has delivered a Lender
Consent Letter agreeing to convert all or a portion of the Original Term Loans
made by such Lender to Tranche D Term Loans.

 

“Continuing Manager” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of Holdings on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors of Holdings for at least the
12 preceding months, (c) who has been nominated to be a member of such Board of
Directors of Holdings, directly or indirectly, by one or more Permitted
Investors or Persons nominated by one or more Permitted Investors or (d) who has
been nominated to be a member of such Board of Directors of Holdings by a
majority of the other Continuing Managers then in office.

 

“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow”.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Engagement Letter, the Second Restatement Engagement Letter and
each Letter of Credit and any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facility” shall mean any of the Tranche D Term Loan Facility, any New
Term Loan Facility or the Revolving Credit Facility, as applicable.

 

“Credit Party” shall mean each of the Borrower, Holdings, the other Guarantors
and each other Subsidiary of the Borrower that is a party to a Credit Document.

 

“Cumulative Consolidated Net Income Available to Stockholders” shall mean, as of
any date of determination, (i) Consolidated Net Income plus (ii) any impairment
charge or asset write-off pursuant to Financial Accounting Standards Board
Statement No. 142-”Goodwill and Other Intangible Assets” or Financial Accounting
Standards Board Statement No. 144-”Accounting for the Impairment or Disposal of
Long-Lived Assets” and the amortization of intangibles arising pursuant to
Financial Accounting Standards Board Statement No. 141-”Business Combinations”
less (iii) cash dividends paid or distributions made by Holdings with respect to
its Capital Stock for the period (taken as one accounting period) commencing on
the Closing Date and ending on the last day of the most recent fiscal quarter
for which Section 9.1 Financials have been delivered under Section 9.1.

 

“Cure Amount” shall have the meaning provided in Section 11.14(a).

 

“Cure Right” shall have the meaning provided in Section 11.14(a).

 

13

--------------------------------------------------------------------------------


 

 

“Currency Hedging Agreement” shall mean any swap, cap, collar, forward future,
option or similar agreement or derivative transaction entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business and not
for speculative purposes in order to protect the Borrower or such Restricted
Subsidiary against fluctuations in currency exchange rates.

 

“Current Interest Period” shall have the meaning provided in Section 2.3(g).

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (including
any issuance by the Borrower of Permitted Additional Notes), excluding any
Indebtedness permitted to be issued or incurred under Section 10.1 (other than
clause (i)(ii) thereof).

 

 “Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividends” shall have the meaning provided in Section 10.6.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Effective Date” shall mean the date upon which the conditions set forth in
Section 6 are satisfied.

 

“Engagement Letter” shall mean that certain Repricing Engagement Letter dated as
of December 1, 2006 between the Borrower and GSCP.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

14

--------------------------------------------------------------------------------


 

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“Equity Contributions” shall have the meaning provided in the 2005 Credit
Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary thereof would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan.

 

“Eurodollar Rate” shall mean, in the case of any Eurodollar Loan, with respect
to each day during each Interest Period pertaining to such Eurodollar Loan,
(a) the rate of interest determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Page 3750 of the Telerate screen as of
11:00 a.m. (London time) two Business Days prior to the beginning of such
Interest Period multiplied by (b) the Statutory Reserve Rate.  In the event that
any such rate does not appear on the applicable Page of the Telerate Service (or
otherwise on such service), the “Eurodollar Rate” for the purposes of this
paragraph shall be determined by reference to such other publicly available
service for displaying Eurodollar rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, the
“Eurodollar Rate” for the purposes of this paragraph shall instead be the rate
per annum notified to the Administrative Agent by the Reference Lender as the
rate at which the Reference Lender is offered Dollar deposits at or about
11:00 a.m. (London time) two Business Days prior to the beginning of such
Interest Period in the interbank Eurodollar market where the Eurodollar and
foreign currency and exchange operations in respect of its Eurodollar Loans are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein and in an amount comparable to the amount
of its Eurodollar Loan to be outstanding during such Interest Period.

 

“Eurodollar New Term Loan” shall mean any New Term Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

 

15

--------------------------------------------------------------------------------


 

 

“Eurodollar Term Loan” shall mean any Eurodollar Tranche D Term Loan or
Eurodollar New Term Loan, as applicable.

 

“Eurodollar Tranche D Term Loan” shall mean any Tranche D Term Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of:

 

(i)            Consolidated Net Income for such period;

 

(ii)           an amount equal to the amount of all after-tax non-cash expenses
and losses to the extent deducted in arriving at such Consolidated Net Income;

 

(iii)          decreases in Net Working Capital for such period (other than
decreases arising from Permitted Acquisitions or sales, leases, transfers or
other dispositions of assets by the Borrower or any of its Restricted
Subsidiaries during such period);

 

(iv)          an amount equal to the aggregate net after-tax non-cash loss on
the sale, lease, transfer or other disposition of assets by the Borrower and the
Restricted Subsidiaries during such period (other than sales, leases, transfers
or other dispositions in the ordinary course of business) to the extent deducted
in arriving at such Consolidated Net Income; and

 

(v)           the amount of tax expense deducted in determining Consolidated Net
Income for such period to the extent it exceeds the amount of cash taxes paid in
such period;

 

over (b) the sum, without duplication, of:

 

(i)            an amount equal to the amount of all after-tax non-cash gains
included in arriving at such Consolidated Net Income;

 

(ii)           without duplication of amounts deducted pursuant to clause (xii)
below in such period, the aggregate amount actually paid by the Borrower and the
Restricted Subsidiaries in cash during such period on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such Capital Expenditures, whether incurred in such period or in
a subsequent period);

 

(iii)          the aggregate amount of all prepayments of Revolving Credit Loans
and Swingline Loans made during such period to the extent accompanying
reductions of the Total Revolving Credit Commitment except to the extent
financed with the proceeds of other Indebtedness of the Borrower or the
Restricted Subsidiaries;

 

(iv)          the aggregate amount of all principal payments of Indebtedness of
the Borrower or the Restricted Subsidiaries (including any Term Loans and the
principal

 

16

--------------------------------------------------------------------------------


 

 

component of payments in respect of Capitalized Lease Obligations, but excluding
Revolving Credit Loans, Swingline Loans and voluntary prepayments of Term Loans
pursuant to Section 5.1) made during such period (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder) except to the extent financed with the
proceeds of other Indebtedness of the Borrower or the Restricted Subsidiaries;

 

(v)           an amount equal to the aggregate net after-tax non-cash gain on
the sale, lease, transfer or other disposition of assets by the Borrower and the
Restricted Subsidiaries during such period (other than sales, leases, transfers
or other dispositions  in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income;

 

(vi)          increases in Net Working Capital for such period (other than
increases arising from Permitted Acquisitions or sales, leases, transfers or
other dispositions of assets by the Borrower or any of its Restricted
Subsidiaries during such period);

 

(vii)         the amount of dividends, distributions or repurchases paid or made
during such period pursuant to clause (b), (c), (d), (e), or (f) of the proviso
to Section 10.6 to the extent such dividends or distributions were (1) paid with
the proceeds of any amount referred to in paragraph (a) of this definition and
(2) financed with internally generated cash flow of the Borrower and the
Restricted Subsidiaries;

 

(viii)        the aggregate amount of expenditures actually made by the Borrower
and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period;

 

(ix)           without duplication of amounts deducted pursuant to clause (xii)
below in such period, the aggregate amount of cash consideration paid by the
Borrower and its Restricted Subsidiaries during such period in connection with
Permitted Acquisitions to the extent such Permitted Acquisitions were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries (excluding any such amounts funded through the utilization of the
Available Amount);

 

(x)            the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness;

 

(xi)           the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period; and

 

(xii)          without duplication of amounts deducted from Excess Cash Flow in
other periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal

 

17

--------------------------------------------------------------------------------


 

 

quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Permitted Acquisitions or Capital Expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters;

 

provided, that, in no event shall Excess Cash Flow exceed an amount equal to the
difference of (a) all cash and cash equivalents (including Segregated Cash) on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries,
as of the last day of such period, less (b) all Indebtedness on the balance
sheet of the Regulated Subsidiaries as of such date, other than (A) Indebtedness
under Margin Lines of Credit and under Warehouse Lines of Credit and (B) other
Indebtedness that has been approved as regulatory capital for computation of Net
Capital (as defined in Rule 15c3-1 of the Exchange Act) less (c) all Required
Cash of all such Persons as of such date.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Excluded Subsidiary” shall mean (i) any Subsidiary of the Borrower (a) on the
Closing Date, that is listed on Schedule 1.1(c) and (b) created or acquired
after the Closing Date or otherwise becomes after such date, a regulated entity
that is subject to net worth or net capital or similar capital and surplus
restrictions under Applicable Laws or accounting policies or principles or that
is otherwise restricted by Applicable Law from guaranteeing Indebtedness and/or
granting security interests in its assets or property and (ii) any Immaterial
Subsidiary.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean with respect to Revolving Credit Commitments and Letters
of Credit, the date on which the Revolving Credit Commitments shall have
terminated, no Revolving Credit Loans shall be outstanding and the Letters of
Credit Outstanding shall have been reduced to zero.

 

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 10.9 and 10.10.

 

“First Reaffirmation Agreement” shall mean that certain Reaffirmation Agreement,
dated as of the First Restatement Effective Date, by and among the Credit
Parties, the Administrative Agent and the Collateral Agent, pursuant to which
the Credit Parties

 

18

--------------------------------------------------------------------------------


 

 

acknowledged and confirmed the full force and effect of the Security Documents
and the Guarantee with respect to this Agreement and the Obligations.

 

“First Restatement Effective Date” shall mean December 29, 2006.

 

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).

 

“Foreign Recovery Event” shall have the meaning provided in Section 5.2(h).

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(b).

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or one of the Restricted Subsidiaries,
to a date more than one year from such date or arises under a revolving credit
or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date, including all amounts of
Funded Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

 “GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred.

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“GSCP” shall have the meaning provided in the preamble to this Agreement.

 

“Guarantee” shall mean the Guarantee, dated as of the Closing Date, among each
Guarantor in favor of the Administrative Agent for the benefit of the Agents and
the Lenders, substantially in the form of Exhibit B attached to the 2005 Credit
Agreement, as the same has been or may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof and of the other
Credit Documents.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person,

 

19

--------------------------------------------------------------------------------


 

 

whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor (b) to advance or supply funds
(i) for the purchase or payment of any such Indebtedness or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, however, that the
term “Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean (a) each of Holdings and each Domestic Subsidiary of
Holdings (other than Borrower or any Excluded Subsidiary) on the Effective Date
and (b) each Domestic Subsidiary (other than any Excluded Subsidiary, any
Unrestricted Subsidiary or any direct or indirect Domestic Subsidiary of a
Foreign Subsidiary) that becomes a party to the Guarantee after the Effective
Date pursuant to Section 9.11.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedging Agreement” shall mean any Currency Hedging Agreement or Interest Rate
Hedging Agreement, as applicable.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

 

“Historical Financial Statements” shall mean, as of the Effective Date, (a) the
audited financial statements of the Borrower and its Subsidiaries for the
immediately preceding three fiscal years, and (b) to the extent reasonably
available, the unaudited quarterly financial statements of the Borrower and its
Subsidiaries for each fiscal quarter ended at least 45 days before the Effective
Date and following the latest date for which audited financial statements are
available, in each case consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
periods.

 

20

--------------------------------------------------------------------------------

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“HUD” shall mean the United States Department of Housing and Urban Development.

 

“HUD-Regulated Subsidiary” shall mean the Subsidiary of the Borrower that is a
HUD-approved non-supervised mortgagee.

 

“HUD-Regulated Subsidiary Required Cash” shall mean, as of any date of
determination, the greater of (a) $100,000 and (b) the difference of (i) all
cash and cash equivalents on the balance sheet of the HUD-Regulated Subsidiary
as of such date and (ii) the Adjusted Net Worth (as referenced in 12 CFR
Section 202.5(n)) of the HUD-Regulated Subsidiary as of such date above
$500,000.

 

“Immaterial Subsidiary” shall mean each Subsidiary of the Borrower other than a
Material Subsidiary.

 

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements (including Hedging Agreements) and
(g) without duplication, all Guarantee Obligations of such Person in respect of
Indebtedness described in clauses (a) through (f); provided, that Indebtedness
shall not include (i) trade payables and accrued expenses arising in the
ordinary course of business, (ii) prepaid or deferred revenue arising in the
ordinary course of business and (iii) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warrants or other unperformed obligations of the seller of such
asset.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

“Interest Rate Hedging Agreement” shall mean any swap, cap, collar, future,
option or similar agreement entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business and not for speculative purposes
in order to protect the Borrower or such Restricted Subsidiary against
fluctuations in interest rates.

 

“Introducing Broker-Dealer Minimum Capital” shall mean for those Subsidiaries of
the Borrower that are broker-dealers exempt from the provisions of SEC
Rule 15c3-3, as of any date of determination, the greater of (a) 120% of such
Subsidiaries’ consolidated minimum

 

21

--------------------------------------------------------------------------------


 

dollar Net Capital required (as defined in SEC Rule 15c3-1), and (b) the
consolidated Aggregate Indebtedness (as defined in SEC Rule 15c3-1) of such
Subsidiaries, divided by ten.

 

“Investment” shall have the meaning provided in Section 10.5.

 

“IPO” shall mean, with respect to any Person, a registered initial public
offering of the Capital Stock of such Person (other than on Form S-8).

 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit J-1 or J-2, as the case may be.

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Consent Letters” shall mean the lender consent letters authorizing the
amendment and restatement of the Original Credit Agreement and in the case of
Continuing Lenders, agreeing to convert all or a portion of the Original Term
Loans needed by such Lender to Tranche D Term Loans.

 

“Lender Counterparty” shall mean each Agent or Lender or any Affiliate of an
Agent or Lender that is a counterparty to a Hedging Agreement (including any
Person who is an Agent or Lender (and any Affiliate thereof) as of the Closing
Date but subsequently, whether before or after entering into a Hedging
Agreement, ceases to be a Lender).

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.4 or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1, 3.3 or 3.4, in the case of either
clause (a) or clause (b) above, as a result of the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.

 

“Letter of Credit” shall have the meaning provided in Section 3.1(a).

 

“Letter of Credit Commitment” shall mean $50,000,000, as the same may be reduced
from time to time pursuant to Section 4.2.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) Revolving Credit Loans pursuant to
Section 3.4(a) at such time and (b) such Lender’s Revolving Credit Commitment
Percentage of the Letters of Credit Outstanding at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) Revolving Credit Loans pursuant to
Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).

 

“Letter of Credit Issuer” shall mean MSSF, any of its Affiliates and any one or
more Persons who shall become a Letter of Credit Issuer pursuant to Section 3.6.

 

 

22

--------------------------------------------------------------------------------


 

 

“Letter of Credit Participant” shall have the meaning provided in
Section 3.3(a).

 

“Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Level I Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio as of such date is greater than 5.75:1.00.

 

“Level II Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio as of such date is less than or equal to 5.75:1.00.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar change or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan, New Revolving Swingline Loan,
Tranche D Term Loan or New Term Loan made by any Lender hereunder.

 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of Holdings, the Borrower or any
Restricted Subsidiary at such time.

 

“Management Investors” shall mean the management officers, directors and
employees of Holdings, the Borrower and the Restricted Subsidiaries who became
investors in Holdings, the Borrower or any of their direct or indirect parent
entities on or before the date that was 12 months after the Closing Date.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(e)(ii).

 

“Margin Line of Credit” shall mean any lines of credit established consistent
with past business practices and used by the Borrower and its Subsidiaries in
the ordinary course of business and to fund or support Margin Loans of customers
of the Borrower and its Subsidiaries and any replacement lines established on
substantially similar terms and conditions.

 

“Margin Loans” as defined in Regulation T.

 

“Material Adverse Change” shall mean any change in the business, assets,
operations, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole, that would materially adversely affect the
ability of the Borrower and the other Credit Parties, taken as a whole, to
perform their obligations under this Agreement or any of the other Credit
Documents.

 

23

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries, taken as a whole, that would materially adversely affect
(a) the ability of the Borrower and the other Credit Parties, taken as a whole,
to perform their obligations under this Agreement or any of the other Credit
Documents or (b) the rights and remedies of the Administrative Agent and the
Lenders under this Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were equal to or greater than 5% of
the Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Maturity Date” shall mean the Tranche D Term Loan Maturity Date, the New Term
Loan Maturity Date, the Revolving Credit Maturity Date, or the Swingline
Maturity Date, as applicable.

 

“Mezz Participants” shall mean the holders of the Senior Unsecured Subordinated
Notes who hold any equity stake in Holdings or the Borrower.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, $1,000,000 and (b) with respect to a Borrowing
of Swingline Loans, $100,000.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage or Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement or other security document
entered into by the owner of a Mortgaged Property and the Collateral Agent for
the benefit of the Secured Parties in respect of that Mortgaged Property,
substantially in the form of Exhibit C or, in the case of any Mortgaged Property
located outside the United States of America, in such form as agreed between the
Borrower and the Collateral Agent, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and of
the other Credit Documents.

 

“Mortgaged Property” shall mean, initially, the parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(a),
and thereafter, each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14(b).

 

“MS” shall have the meaning provided in the preamble to this Agreement.

 

24

--------------------------------------------------------------------------------


 

“MSSF” shall have the meaning provided in the preamble to this Agreement.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event, less
(b) the sum of:

 

(i)            in the case of any Prepayment Event, the amount, if any, of all
taxes paid or estimated to be payable by Holdings, the Borrower or any of the
Restricted Subsidiaries in connection with such Prepayment Event,

 

(ii)           in the case of any Prepayment Event, the amount of any reasonable
reserve established in accordance with GAAP against any liabilities (other than
any taxes deducted pursuant to clause (i) above) (x) associated with the assets
that are the subject of such Prepayment Event and (y) retained by Holdings, the
Borrower or any of the Restricted Subsidiaries; provided, that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such
Prepayment Event occurring on the date of such reduction,

 

(iii)          in the case of any Prepayment Event, the amount of any
Indebtedness secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event and such Indebtedness is actually so repaid,

 

(iv)          in the case of any Asset Sale Prepayment Event (other than a
transaction permitted by Section 10.4(d)(ii)) or Permitted Sale Leaseback, the
amount of any proceeds of such Asset Sale Prepayment Event or such Permitted
Sale Leaseback that the Borrower or the applicable Restricted Subsidiary has
reinvested (or intends to reinvest), or has entered into an Acceptable
Reinvestment Commitment to reinvest, within the Reinvestment Period, in the
business of the Borrower or any of the Restricted Subsidiaries (subject to
Section 9.13); provided, that:

 

(A)          the Borrower or the applicable Restricted Subsidiary shall comply
with Sections 9.11, 9.12 and 9.14(b) with respect to such reinvestment;

 

(B)           any portion of such proceeds that has not been so reinvested or
made subject to an Acceptable Reinvestment Commitment within the Reinvestment
Period shall (x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment
Event or Permitted Sale Leaseback occurring on the later of (1) the last day of
the Reinvestment Period and (2) 180 days after the date that the Borrower or
such Restricted Subsidiary has entered into an Acceptable Reinvestment
Commitment and (y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i); and

 

(C)           any proceeds subject to an Acceptable Reinvestment Commitment that
is later canceled or terminated for any reason before such proceeds are applied
in accordance therewith shall be applied to the repayment of Term Loans in
accordance with Section 5.2(a)(i), unless the Borrower or the applicable
Restricted Subsidiary enters

 

25

--------------------------------------------------------------------------------


 

into another Acceptable Reinvestment Commitment with respect to such proceeds
prior to the end of the Reinvestment Period,

 

(v)           in the case of any Recovery Prepayment Event, the amount of any
proceeds of such Recovery Prepayment Event (x) that the Borrower or the
applicable Restricted Subsidiary has reinvested (or intends to reinvest), or has
entered into an Acceptable Reinvestment Commitment to reinvest, within the
Reinvestment Period, in the business of the Borrower or any of the Restricted
Subsidiaries (subject to Section 9.13), including for the repair, restoration or
replacement of the asset or assets subject to such Recovery Prepayment Event, or
(y) for which the Borrower or the applicable Restricted Subsidiary has provided
a Restoration Certification within the Reinvestment Period; provided, that:

 

(A)          the Borrower or the applicable Restricted Subsidiary shall comply
with Sections 9.11, 9.12 and 9.14(b) with respect to such reinvestment;

 

(B)           any portion of such proceeds that has not been so reinvested or
made subject to an Acceptable Reinvestment Commitment or Restoration
Certification within the Reinvestment Period shall (x) be deemed to be Net Cash
Proceeds of a Recovery Prepayment Event occurring on the later of (1) the last
day of the Reinvestment Period and (2) 180 days after the date that the Borrower
or such Restricted Subsidiary has entered into an Acceptable Reinvestment
Commitment or provided a Restoration Certification and (y) be applied to the
repayment of Term Loans in accordance with Section 5.2(a)(i), as applicable; and

 

(C)           any proceeds subject to an Acceptable Reinvestment Commitment that
is later canceled or terminated for any reason before such proceeds are applied
in accordance therewith shall be applied to the repayment of Term Loans in
accordance with Section 5.2(a)(i), unless the Borrower or the applicable
Restricted Subsidiary enters into another Acceptable Reinvestment Commitment
with respect to such proceeds prior to the end of the Reinvestment Period,

 

(vi)          in the case of any Prepayment Event, reasonable and customary
fees, commissions, expenses, issuance costs, discounts and other costs paid by
Holdings, the Borrower or any of the Restricted Subsidiaries, as applicable, in
connection with such Prepayment Event (other than those payable to Holdings, the
Borrower or any Subsidiary of the Borrower), in each case only to the extent not
already deducted in arriving at the amount referred to in clause (a) above.

 

“Net Working Capital” shall mean, at any date, the excess of (a) the cumulative
sum of all amounts that would in conformity with GAAP constitute “assets” on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date, excluding assets constituting (i) cash, cash equivalents and bank
overdrafts, other than all Required Cash of all such Persons as at such date
(which shall be included as part of Net Working Capital), (ii) taxes receivable
and deferred income taxes of all such Persons, (iii) property, plant and
equipment of all such Persons and (iv) goodwill and intangibles of all such
Persons, over (b) the cumulative sum of all amounts that would, in conformity
with GAAP, constitute “liabilities” on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date,

 

26

--------------------------------------------------------------------------------


 

 

excluding (i) all Indebtedness, other than Indebtedness under Margin Lines of
Credit and under Warehouse Lines of Credit (which shall be included as part of
Net Working Capital), (ii) taxes payable and deferred income taxes of all such
Persons, (iii) stockholder’s equity of all such Persons and (iv) dividends
payable of all such Persons.

 

“New Letter of Credit Exposure” shall have the meaning provided in
Section 2.14(b).

 

“New Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Term Loan Facility” shall mean any credit facility constituting New Term
Loan Commitments and New Term Loans.

 

“New Term Loan Lender” shall have the meaning provided in Section 2.14(b).

 

“New Term Loans” shall have the meaning provided in Section 2.14(c).

 

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Notes Offering” shall have the meaning provided in the recitals to this
Agreement.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall mean the collective reference to (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of

 

27

--------------------------------------------------------------------------------


 

the Borrower or any other Credit Party to any of the Secured Parties under this
Agreement and the other Credit Documents, (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Borrower under
or pursuant to this Agreement and the other Credit Documents, (c) the due and
punctual payment and performance of all the covenants, agreements, and
liabilities of each other Credit Party under or pursuant to this Agreement or
the other Credit Documents, (d) the due and punctual payment and performance of
all obligations of each Credit Party under each Hedging Agreement with a Lender
Counterparty and (e) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to the
Administrative Agent or its affiliates arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds.

 

“OCC” shall mean the Office of the Comptroller of the Currency.

 

“OCC-Regulated Subsidiary” shall mean any Subsidiary of the Borrower that is
regulated by the OCC.

 

“OCC-Regulated Subsidiary Required Cash” shall mean, as of any date of
determination, (a) all cash and cash equivalents on the balance sheet of any
OCC-Regulated Subsidiary as of such date minus (b) all Indebtedness on the
balance sheet of any OCC-Regulated Subsidiary as of such date minus (c) the
difference of (i) the Risk-Based Capital (as referenced in 12 U.S.C.
Section 282) of any OCC-Regulated Subsidiary as of such date and (ii) $4,000,000
(or such other amount that is required by the OCC or otherwise agreed to by any
OCC-Regulated Subsidiary and the OCC).

 

“Original Collateral” shall have the meaning provided in the recitals to this
Agreement.

 

“Original Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.

 

“Original Credit Documents” shall have the meaning provided in the recital to
this Agreement.

 

“Original Lenders” shall have the meaning provided in the recitals hereto.

 

“Original Obligations” shall have the meaning provided in the recitals to this
Agreement.

 

“Original Term Loans” shall have the meaning provided in the recitals hereto.

 

“Pacific Life Acquisition” shall mean the acquisition by Borrower (or a
Restricted Subsidiary thereof) of all of the outstanding Capital Stock of
Pacific Select Group, LLC.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

28

--------------------------------------------------------------------------------


 

 

“Perfection Certificate” shall mean the certificate of the Borrower delivered on
the Closing Date in substantially the form of Exhibit D and attached to the 2005
Credit Agreement.

 

“Permitted Acquisition” shall mean (a) the UVEST Acquisition; (b) the Pacific
Life Acquisition and (c) any other acquisition, by merger or otherwise, by the
Borrower or any of the Restricted Subsidiaries of assets or Capital Stock, so
long as (i) such acquisition and all transactions related thereto shall be
consummated in accordance with all Applicable Laws; (ii) such acquisition shall
result in the issuer of such Capital Stock becoming a Restricted Subsidiary and,
to the extent required by Section 9.11, a Guarantor; (iii) such acquisition
shall result in the Collateral Agent, for the benefit of the Secured Parties,
being granted a security interest in any Capital Stock or any assets so acquired
to the extent required by Sections 9.11, 9.12 and/or 9.14(b); (iv) after giving
effect to such acquisition, no Default or Event of Default shall have occurred
and be continuing; (v) after giving effect to such acquisition, the Borrower and
its Restricted Subsidiaries shall be in compliance with Section 9.13; (vi) the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(j) and 10.1(k), respectively, and any related
Pro Forma Adjustment), with the covenants set forth in Sections 10.9 and 10.10,
as such covenants are recomputed as at the last day of the most recently ended
Test Period under such Sections as if such acquisition had occurred on the first
day of such Test Period.

 

“Permitted Additional Notes” shall mean senior, mezzanine or subordinated notes
issued by Holdings or the Borrower; provided, that (a) the terms of such notes
do not provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment prior to the Senior Unsecured Subordinated Note
Maturity Date, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
upon an event of default, (b) the covenants, events of default, Subsidiary
guarantees and other terms for such notes (provided that such notes shall have
interest rates and redemption premiums determined by the Board of Directors of
Holdings or the Borrower, as applicable to be market rates and premiums at the
time of issuance of such notes), taken as a whole, are not more restrictive on
Holdings, the Borrower and their Subsidiaries, or less favorable to the Lenders,
taken as a whole, than the terms of the Senior Unsecured Subordinated Notes (as
in effect on the Effective Date), (c) if such notes are subordinated notes, the
terms of such notes provide for customary subordination of such notes to the
Obligations and (d) no Subsidiary of Holdings or the Borrower (other than the
Borrower or a Guarantor) is an obligor under such notes that is not an obligor
under the Senior Unsecured Subordinated Notes.

 

“Permitted Cure Security” shall mean an equity security of Holdings or the
Borrower having no mandatory redemption, repurchase or similar requirements
prior to 91 days after the latest maturity date for any of the Loans, and upon
which all dividends or distributions (if any) shall be payable solely in
additional shares of such equity security.

 

“Permitted Investments” shall mean (a) Dollars and, with respect to any Foreign
Subsidiaries, local currencies held by such Foreign Subsidiary, in each case in
the ordinary course of business and securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more

 

29

--------------------------------------------------------------------------------


 

than 24 months from the date of acquisition thereof; (b) securities issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof or any political subdivision of
any such state or any public instrumentality thereof having maturities of not
more than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);
(c) commercial paper or variable or fixed rate notes issued by or guaranteed by
any Lender or any bank holding company owning any Lender; (d) commercial paper
or variable or fixed rate notes maturing no more than 12 months after the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); (e) time deposits of, or domestic and
Eurodollar certificates of deposit or bankers’ acceptances maturing no more than
two years after the date of acquisition thereof, issued by any Lender or any
other bank having combined capital and surplus of not less than $250,000,000 in
the case of domestic banks and $100,000,000 (or the dollar equivalent thereof)
in the case of foreign banks; (f) repurchase agreements with a term of not more
than 30 days for underlying securities of the type described in clauses (a),
(b) and (e) above entered into with any bank meeting the qualifications
specified in clause (e) above or securities dealers of recognized national
standing; (g) marketable short-term money market and similar securities having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service); (h) shares of investment
companies that are registered under the Investment Company Act of 1940 and
invest solely in one or more of the types of securities described in clauses
(a) through (g) above; and (i) in the case of investments by any Restricted
Foreign Subsidiary or investments made in a country outside the United States of
America, other customarily utilized high-quality investments in the country
where such Restricted Foreign Subsidiary is located or in which such investment
is made.

 

“Permitted Investors” shall mean the Sponsors, the Mezz Participants and the
Management Investors.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges or claims that are either (i) not yet due and payable and
not subject to penalties for nonpayment or (ii) being contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of Holdings,
the Borrower or any of its Subsidiaries imposed by law, such as landlords’,
carriers’, warehousemen’s and mechanics’ Liens and other similar Liens, in each
case so long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate have a Material Adverse Effect; (c) Liens
arising from judgments or decrees in circumstances not constituting an Event of
Default under Section 11.10; (d) Liens incurred or pledges or deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases or subleases,
licenses or sublicenses in respect of real property on which facilities owned or
leased by Holdings, the Borrower or any of its Subsidiaries

 

30

--------------------------------------------------------------------------------

are located; (f) easements, rights-of-way, licenses, restrictions (including
zoning restrictions), minor defects, exceptions or irregularities in title and
other similar charges or encumbrances, in each case not interfering in any
material respect with the business of Holdings, the Borrower and its
Subsidiaries, taken as a whole, and any exception on the title policies issued
in connection with any Mortgaged Property; (g) any interest or title of a lessor
or secured by a lessor’s interest under any lease permitted by this Agreement;
(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(i) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Borrower or any of its Subsidiaries, provided
that such Lien secures only the obligations of the Borrower or such Subsidiaries
in respect of such letter of credit to the extent permitted under Section 10.1;
(j) leases or subleases, licenses or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole; (k) Liens created in the ordinary course of
business in favor of banks and other financial institutions over credit balances
of any bank accounts of Holdings, the Borrower and the Restricted Subsidiaries
held at such banks or financial institutions, as the case may be, to facilitate
the operation of cash pooling and/or interest set-off arrangements in respect of
such bank accounts in the ordinary course of business; (l)  any interest or
title of a lessor, sublessor, licensor or sub licensor under leases entered into
in the ordinary course of business; and (m) Liens arising from precautionary
Uniform Commercial Code financing statement or similar filings made in respect
of operating leases entered into by the Borrower or any of its Subsidiaries.

 

“Permitted Sale Leaseback” shall mean the Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date with
respect to the Borrower’s property listed on Schedule 1.1(a).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of the Closing
Date, among Borrower, the other pledgors party thereto and the Collateral Agent
for the benefit of the Secured Parties, substantially in the form of Exhibit E-2
attached to the 2005 Credit Agreement, as the same has been or may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and of the other Credit Documents.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event, Debt Incurrence Prepayment Event or Permitted Sale Leaseback.

 

31

--------------------------------------------------------------------------------


 

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by The Bank of New York as its reference rate in effect at its
principal office in New York City.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six consecutive fiscal quarters first ending following any Permitted
Acquisition, with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable cost savings
and costs (excluding one-time transition, transaction and restructuring costs),
as the case may be, expected to be realized during such period by combining the
operations of such Acquired Entity or Business with the operations of the
Borrower and its Subsidiaries; provided, further that any such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, shall be without duplication for cost savings and costs (excluding
one-time transition, transaction and restructuring costs) actually realized
during such period and already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking under the power of eminent domain of, or any requisition
of title or use of or relating to, or any similar event in respect of, any
property or asset.

 

“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event or any Permitted Sale Leaseback.

 

“Reference Lender” shall mean The Bank of New York.

 

“Refinanced Senior Unsecured Subordinated Notes” shall have the meaning provided
in Section 10.1(i)(i).

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

 

“Refinancing” shall have the meaning provided in the recitals to this Agreement.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

32

--------------------------------------------------------------------------------


 

 

“Regulated Subsidiaries” shall mean the Broker-Dealer Regulated Subsidiary, the
HUD-Regulated Subsidiary and any OCC-Regulated Subsidiary.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reinvestment Period” shall mean, with respect to any Asset Sale Prepayment
Event, Permitted Sale Leaseback or Recovery Prepayment Event, the day which is
fifteen months after the receipt of Net Cash Proceeds of such Asset Sale
Prepayment Event, Permitted Sale Leaseback or Recovery Prepayment Event.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

 

“Required Cash” shall mean the sum of Broker-Dealer Required Cash, OCC-Regulated
Subsidiary Required Cash and HUD-Regulated Subsidiary Required Cash; provided,
that to the extent, after the Closing Date, the Borrower or any of its
Subsidiaries shall acquire or create any new “regulated” Domestic Subsidiary
that shall not be required to guaranty the Obligations pursuant to the Guaranty,
then the definition of “Required Cash” shall also include the required cash of
any such Person, which required cash shall be calculated in a substantially
equivalent manner as Broker-Dealer Required Cash, OCC-Regulated Subsidiary
Required Cash and HUD-Regulated Subsidiary Required Cash have been calculated
and otherwise in a manner mutually agreed between the Borrower and the
Administrative Agent.

 

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (a) the outstanding principal amount of the
Tranche D Term Loans in the aggregate at such date, (b)(i) until the Increased
Amount Date for any Series, the Adjusted Total New Term Loan Commitment for such
Series and (ii) thereafter, the outstanding principal amount of the New Term
Loans of such Series in the aggregate at such date and (c)(i) the Adjusted Total
Revolving Credit Commitment at such date or (ii) if the Total Revolving Credit
Commitment has been terminated or for the purposes of acceleration pursuant

 

33

--------------------------------------------------------------------------------


 

to Section 11, the outstanding principal amount of the Revolving Credit Loans
and Letter of Credit Exposures in the aggregate at such date.

 

“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of (a) the Adjusted Total Revolving Credit
Commitment at such date or (b) if the Total Revolving Credit Commitment has been
terminated or for the purposes of acceleration pursuant to Section 11, the
outstanding amount of the Revolving Credit Exposures in the aggregate at such
date.

 

“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the outstanding principal amount of the Term
Loans in the aggregate at such date.

 

“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or a
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, (b) the
approximate costs of completion of such repair, restoration or replacement and
(c) that such repair, restoration or replacement will be completed by the later
of (1) fifteen months after the date on which Net Cash Proceeds were received
with respect to such Recovery Prepayment Event and (2) 180 days after delivery
of such Restoration Certification.

 

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

 

“Restricted Foreign Subsidiary” shall mean each Restricted Subsidiary that is
also a Foreign Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
was a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(b) as such Lender’s “Revolving Credit Commitment”, (b) in
the case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment and (c) in the case of any Lender that increases its
Revolving Credit Commitment or becomes a Revolving Credit Increase Lender, in
each case pursuant to Section 2.14, the amount specified in such Lender’s
Joinder Agreement, in each case as the same may be changed from time to time
pursuant to terms hereof.  The aggregate amount of the Revolving Credit
Commitments as of the Closing Date was $100,000,000.

 

34

--------------------------------------------------------------------------------


 

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments;
provided that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding and (b) such Lender’s Letter of Credit Exposure at
such time.

 

“Revolving Credit Facility” shall have the meaning provided in the recitals to
this Agreement.

 

“Revolving Credit Increase Lender” shall have the meaning provided in
Section 2.14(b).

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(c).

 

“Revolving Credit Increase” shall have the meaning provided in Section 2.14(a).

 

“Revolving Credit Maturity Date” shall mean the date that is six years after the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Restatement Engagement Letter” shall mean that certain Repricing
Engagement Letter dated as of May 17, 2007 between the Borrower and GSCP.

 

“Second Restatement Reaffirmation Agreement” shall mean that certain Second
Restatement Reaffirmation Agreement, dated as of the Effective Date, by and
among the Credit Parties, the Administrative Agent and the Collateral Agent,
pursuant to which the Credit Parties acknowledged and confirmed the full force
and effect of the Security Documents and the Guarantee with respect to this
Agreement and the Obligations.

 

35

--------------------------------------------------------------------------------


 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(e).

 

“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, among Borrower, the other grantors party thereto and the Collateral Agent
for the benefit of the Secured Parties, substantially in the form of Exhibit E-1
attached to the 2005 Credit Agreement, as the same has been or may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and of the other Credit Documents.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreement, the First Reaffirmation Agreement, the Second Restatement
Reaffirmation Agreement the Mortgages and each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.11, 9.12 or
9.14 or pursuant to any of the Security Documents to secure any of the
Obligations.

 

“Segregated Cash” shall mean, as of any date of determination, all cash and
“qualified” cash equivalents segregated on the balance sheet of the
Broker-Dealer Regulated Subsidiary as of such date under Rule 15c3-3 of the
Exchange Act.

 

“Senior Unsecured Subordinated Note Indenture” shall mean the Indenture, dated
as of December 28, 2005, among the Borrower, each of the guarantors party
thereto and Wells Fargo Bank, N.A., as Trustee, pursuant to which the Senior
Unsecured Subordinated Notes are issued, as the same may be amended,
supplemented or otherwise modified from time to time to the extent permitted by
Section 10.7(c).

 

“Senior Unsecured Subordinated Note Maturity Date” shall mean December 28, 2015.

 

“Senior Unsecured Subordinated Notes” shall have the meaning provided in the
recitals to this Agreement.

 

“Series” shall have the meaning provided in Section 2.14(a).

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Person’s present assets, (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur, or
believe that it will incur, debts including current obligations beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances. 
For purposes of this definition, the amount of

 

36

--------------------------------------------------------------------------------


 

any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Obligations” shall mean Obligations consisting of (a) the principal
of and interest on Loans and (b) reimbursement obligations in respect of Letters
of Credit.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 15% of the consolidated total assets of the Borrower and its
Subsidiaries at such date or (ii) whose gross revenues for such Test Period were
equal to or greater than 15% of the consolidated gross revenues of the Borrower
and its Subsidiaries for such period, in each case determined in accordance with
GAAP.

 

“Sponsors” shall mean, collectively, Hellman & Friedman LLC and Texas Pacific
Group and/or their respective Affiliates.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status or Level II Status, as the case may be, on such date.  Changes in Status
resulting from changes in Consolidated Total Debt to Consolidated EBITDA Ratio
shall become effective as of the first Business Day following the delivery of
the Section 9.1 Financials.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly

 

37

--------------------------------------------------------------------------------


 

 

through Subsidiaries and (b) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than a 50% equity interest at the time.  Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the
Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swingline Commitment” shall mean $50,000,000.

 

“Swingline Lender” shall mean MSSF in its capacity as lender of Swingline Loans
hereunder, or such other financial institution who, after the date hereof, shall
agree to act in the capacity of lender of Swingline Loans hereunder.

 

“Swingline Loan” shall have the meaning provided in Section 2.1(e)(i).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

 

“Syndication Agent” shall mean GSCP, together with its affiliates, as the
syndication agent for the Lenders under this Agreement and the other Credit
Documents.

 

 “Term Loan” shall mean a Tranche D Term Loan or a New Term Loan, as applicable.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Total Commitment” shall mean the sum of the Total Tranche D Term Loan
Commitment, the Total New Term Loan Commitment and the Total Revolving Credit
Commitment.

 

“Total Credit Exposure” shall mean, at any date, the sum of the Total Commitment
at such date and the outstanding principal amount of all Term Loans at such
date.

 

“Total New Term Loan Commitment” shall mean the sum of the New Term Loan
Commitments of all the New Term Lenders.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Tranche D Term Loan Commitment” shall mean the sum of the Tranche D Term
Loan Commitments of all the Lenders.

 

“Tranche D Term Lender” shall mean each Lender that has a Tranche D Term Loan
Commitment or holds a Tranche D Term Loan.

 

“Tranche D Term Loan” shall have the meaning provided in Section 2.1(a).

 

38

--------------------------------------------------------------------------------


 

 

“Tranche D Term Loan Commitment” shall mean, (a) in the case of each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(b) hereto or, in the case if any Continuing Lenders, on the
schedule to its Lender Consent Letter, in either case as such Lender’s “Tranche
D Term Loan Commitment” and (b) in the case of any Lender that becomes a Lender
after the date hereof, the amount specified as such Lender’s “Tranche D Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Tranche D Term Loan Commitment, in each case as
the same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Tranche D Term Loan Commitments as of the Effective Date
is $842,389,062.50.

 

“Tranche D Term Loan Facility” shall have the meaning provided in the recitals
to this Agreement.

 

“Tranche D Term Loan Maturity Date” shall mean the date that is seven years and
six months after the Closing Date; provided, that if such date is not a Business
Day, the “Tranche D Term Loan Maturity Date” will be the next preceding Business
Day.

 

“Tranche D Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

 

“Tranche D Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

 “Transferee” shall have the meaning provided in Section 13.6(e).

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Term Loan, and (b) as to any Revolving Credit Loan, its nature as an
ABR Loan or a Eurodollar Revolving Credit Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of Holdings or the
Borrower that is formed or acquired after the Closing Date and is designated as
an Unrestricted Subsidiary by Holdings or the Borrower at such time (or promptly
thereafter) in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently re-designated as an Unrestricted Subsidiary by Holdings
or the Borrower in a written notice to the Administrative Agent; provided, that
(x) such designation or re-designation shall be deemed to be an investment (and
thus must be made in accordance with Section 10.5) on the date of such
designation or re-designation in an Unrestricted Subsidiary in an amount equal
to the sum of (i) Holdings’ or the Borrower’s direct or indirect equity
ownership percentage of the net worth of such designated or re-designated
Subsidiary immediately prior to such designation or re-designation (such net
worth to be calculated without regard to any guarantee provided by such
designated or re-designated

 

39

--------------------------------------------------------------------------------


 

Subsidiary) and (ii) the aggregate principal amount of any Indebtedness owed by
such designated or re-designated Subsidiary to Holdings or the Borrower or any
other Restricted Subsidiary immediately prior to such designation or
re-designation, all calculated, except as set forth in the parenthetical to
clause (i), on a consolidated basis in accordance with GAAP and (y) no Default
or Event of Default would result from such designation or re-designation, and
(c) each Subsidiary of an Unrestricted Subsidiary; provided, however, that at
the time of any written designation or re-designation by Holdings, or the
Borrower to the Administrative Agent that any Unrestricted Subsidiary shall no
longer constitute an Unrestricted Subsidiary, such Unrestricted Subsidiary shall
cease to be an Unrestricted Subsidiary to the extent no Default or Event of
Default would result from such designation or re-designation.

 

“UVEST Acquisition” shall mean the acquisition by Borrower or a (Restricted
Subsidiary thereof) of all of the outstanding Capital Stock of UVEST Financial
Services Group Inc.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Warehouse Line of Credit” shall mean any warehouse lines of credit established
consistent with past business practices and used by the Borrower and its
Subsidiaries in the ordinary course of business to fund or support their
mortgage lending business and any replacement lines established on substantially
similar terms and conditions.

 


(A)                           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND
WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND
SECTION REFERENCES ARE TO SECTIONS OF THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO
BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.


 


(B)                           UNLESS OTHERWISE INDICATED, ANY REFERENCE TO ANY
AGREEMENT OR INSTRUMENT WILL BE DEEMED TO INCLUDE A REFERENCE TO THAT AGREEMENT
OR INSTRUMENT AS ASSIGNED, AMENDED, SUPPLEMENTED, AMENDED AND RESTATED, OR
OTHERWISE MODIFIED AND IN EFFECT FROM TIME TO TIME OR REPLACED IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT (IF APPLICABLE).


 


SECTION 2.           AMOUNT AND TERMS OF CREDIT FACILITIES

 

2.1           Loans.  (a)  Subject to and upon terms and conditions herein set
forth including Section 2.4(d), each Tranche D Term Lender severally agrees to
make a loan or loans (each, a “Tranche D Term Loan”) to the Borrower, which
Tranche D Term Loans (i) shall not exceed, for any such Lender, the Tranche D
Term Loan Commitment of such Tranche D Term Lender, (ii) shall not exceed, in
the aggregate, the Total Tranche D Term Loan Commitment, (iii) shall be made on
the Effective Date, (iv) may at the option of the Borrower be incurred and
maintained as, and/or converted into, ABR Loans or Eurodollar Tranche D Term
Loans; provided, that all such Tranche D Term Loans made by each of the Tranche
D Term Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Tranche D Term Loans of the
same Type and (v) may be repaid or prepaid in

 

40

--------------------------------------------------------------------------------


ACCORDANCE WITH THE PROVISIONS HEREOF, BUT ONCE REPAID OR PREPAID MAY NOT BE
REBORROWED.  ON THE TRANCHE D TERM LOAN MATURITY DATE, ALL OUTSTANDING TRANCHE D
TERM LOANS SHALL BE REPAID IN FULL.


 


(B)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH
INCLUDING SECTION 2.4(D), EACH LENDER HAVING A REVOLVING CREDIT COMMITMENT
SEVERALLY AGREES TO MAKE A LOAN OR LOANS (EACH, A “REVOLVING CREDIT LOAN”) TO
THE BORROWER, WHICH REVOLVING CREDIT LOANS (I) SHALL NOT EXCEED, FOR ANY SUCH
LENDER, THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER, (II) SHALL NOT, AFTER
GIVING EFFECT THERETO AND TO THE APPLICATION OF THE PROCEEDS THEREOF, RESULT IN
SUCH LENDER’S REVOLVING CREDIT EXPOSURE AT SUCH TIME EXCEEDING SUCH LENDER’S
REVOLVING CREDIT COMMITMENT AT SUCH TIME, (III) SHALL NOT, AFTER GIVING EFFECT
THERETO AND TO THE APPLICATION OF THE PROCEEDS THEREOF, AT ANY TIME RESULT IN
THE AGGREGATE AMOUNT OF ALL LENDERS’ REVOLVING CREDIT EXPOSURES PLUS THE
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING OF ALL SWINGLINE LOANS AT SUCH TIME
EXCEEDING THE TOTAL REVOLVING CREDIT COMMITMENT THEN IN EFFECT, (IV) SHALL BE
MADE AT ANY TIME AND FROM TIME TO TIME AFTER THE CLOSING DATE AND PRIOR TO THE
REVOLVING CREDIT MATURITY DATE, (V) MAY AT THE OPTION OF THE BORROWER BE
INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO, ABR LOANS OR EURODOLLAR
REVOLVING CREDIT LOANS, PROVIDED THAT ALL REVOLVING CREDIT LOANS MADE BY EACH OF
THE LENDERS PURSUANT TO THE SAME BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, CONSIST ENTIRELY OF REVOLVING CREDIT LOANS OF THE SAME TYPE AND
(VI) MAY BE REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF.  ON
THE REVOLVING CREDIT MATURITY DATE, ALL OUTSTANDING REVOLVING CREDIT LOANS SHALL
BE REPAID IN FULL. ANY REVOLVING LOAN OUTSTANDING UNDER THE ORIGINAL CREDIT
AGREEMENT ON THE EFFECTIVE DATE SHALL CONTINUE TO BE OUTSTANDING AND BE DEEMED
TO BE REVOLVING LOANS MADE HEREUNDER SUBJECT THE TERMS AND CONDITIONS HEREOF.


 


(C)           EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR LOAN BY CAUSING
ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED, THAT (I) ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER, AS THE CASE MAY BE, TO REPAY SUCH LOAN AND (II) IN EXERCISING
SUCH OPTION, SUCH LENDER SHALL USE ITS REASONABLE EFFORTS TO MINIMIZE ANY
INCREASED COSTS TO THE BORROWER RESULTING THEREFROM (WHICH OBLIGATION OF THE
LENDER SHALL NOT REQUIRE IT TO TAKE, OR REFRAIN FROM TAKING, ACTIONS THAT IT
DETERMINES WOULD RESULT IN INCREASED COSTS FOR WHICH IT WILL NOT BE COMPENSATED
HEREUNDER OR THAT IT DETERMINES WOULD BE OTHERWISE DISADVANTAGEOUS TO IT AND IN
THE EVENT OF SUCH REQUEST FOR COSTS FOR WHICH COMPENSATION IS PROVIDED UNDER
THIS AGREEMENT, THE PROVISIONS OF SECTION 2.10 SHALL APPLY).


 


(D)           (I)  SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET
FORTH, THE SWINGLINE LENDER IN ITS INDIVIDUAL CAPACITY AGREES, AT ANY TIME AND
FROM TIME TO TIME ON AND AFTER THE CLOSING DATE AND PRIOR TO THE SWINGLINE
MATURITY DATE, TO MAKE A LOAN OR LOANS (EACH, A “SWINGLINE LOAN”) TO THE
BORROWER, WHICH SWINGLINE LOANS (A) SHALL BE ABR LOANS, (B) SHALL HAVE THE
BENEFIT OF THE PROVISIONS OF SECTION 2.1(E)(II), (C) SHALL NOT EXCEED AT ANY
TIME OUTSTANDING THE SWINGLINE COMMITMENT, (D) SHALL NOT, AFTER GIVING EFFECT
THERETO AND TO THE APPLICATION OF THE PROCEEDS THEREOF, RESULT AT ANY TIME IN
THE AGGREGATE AMOUNT OF ALL LENDERS’ REVOLVING CREDIT EXPOSURES PLUS THE
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING OF ALL SWINGLINE LOANS AT SUCH TIME
EXCEEDING THE TOTAL REVOLVING CREDIT COMMITMENT THEN IN EFFECT AND (E) MAY BE
REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF.  ON THE
SWINGLINE MATURITY DATE, ALL OUTSTANDING SWINGLINE LOANS SHALL BE REPAID IN
FULL.  THE SWINGLINE LENDER SHALL NOT MAKE ANY SWINGLINE LOAN AFTER RECEIVING A
WRITTEN NOTICE FROM THE BORROWER OR ANY


 

41

--------------------------------------------------------------------------------



 


LENDER STATING THAT A DEFAULT OR AN EVENT OF DEFAULT EXISTS AND IS CONTINUING
UNTIL SUCH TIME AS THE SWINGLINE LENDER SHALL HAVE RECEIVED WRITTEN NOTICE OF
(X) RESCISSION OF ALL SUCH NOTICES FROM THE PARTY OR PARTIES ORIGINALLY
DELIVERING SUCH NOTICE OR (Y) THE WAIVER OF SUCH DEFAULT OR EVENT OF DEFAULT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 13.1.  ANY SWINGLINE LOAN OUTSTANDING
UNDER THE ORIGINAL CREDIT AGREEMENT ON THE EFFECTIVE DATE SHALL CONTINUE TO BE
OUTSTANDING AND BE DEEMED TO BE SWINGLINE LOANS MADE HEREUNDER, SUBJECT TO THE
TERMS AND CONDITIONS HEREUNDER.


 


(E)                                  (II)                                  ON
ANY BUSINESS DAY, THE SWINGLINE LENDER MAY, IN ITS SOLE DISCRETION, GIVE NOTICE
TO THE LENDERS WITH REVOLVING CREDIT COMMITMENTS, WITH A COPY TO THE BORROWER,
THAT ALL THEN-OUTSTANDING SWINGLINE LOANS SHALL BE FUNDED WITH A BORROWING OF
REVOLVING CREDIT LOANS, IN WHICH CASE REVOLVING CREDIT LOANS CONSTITUTING ABR
LOANS (EACH SUCH BORROWING, A “MANDATORY BORROWING”) SHALL BE MADE ON THE
IMMEDIATELY SUCCEEDING BUSINESS DAY BY ALL LENDERS WITH REVOLVING CREDIT
COMMITMENTS PRO RATA BASED ON EACH SUCH LENDER’S REVOLVING CREDIT COMMITMENT
PERCENTAGE, AND THE PROCEEDS THEREOF SHALL BE APPLIED DIRECTLY TO THE SWINGLINE
LENDER TO REPAY THE SWINGLINE LENDER FOR SUCH OUTSTANDING SWINGLINE LOANS.  EACH
LENDER WITH A REVOLVING CREDIT COMMITMENT HEREBY IRREVOCABLY AGREES TO MAKE SUCH
REVOLVING CREDIT LOANS UPON ONE BUSINESS DAY’S NOTICE PURSUANT TO EACH MANDATORY
BORROWING IN THE AMOUNT AND IN THE MANNER SPECIFIED IN THE PRECEDING SENTENCE
AND ON THE DATE SPECIFIED TO IT IN WRITING BY THE SWINGLINE LENDER
NOTWITHSTANDING (I) THAT THE AMOUNT OF THE MANDATORY BORROWING MAY NOT COMPLY
WITH THE MINIMUM AMOUNT FOR EACH BORROWING SPECIFIED IN SECTION 2.2,
(II) WHETHER ANY CONDITIONS SPECIFIED IN SECTION 7 ARE THEN SATISFIED,
(III) WHETHER A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
(IV) THE DATE OF SUCH MANDATORY BORROWING OR (V) ANY REDUCTION IN THE TOTAL
COMMITMENT AFTER ANY SUCH SWINGLINE LOANS WERE MADE.  IN THE EVENT THAT, IN THE
SOLE JUDGMENT OF THE SWINGLINE LENDER, ANY MANDATORY BORROWING CANNOT FOR ANY
REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE (INCLUDING AS A RESULT OF
THE COMMENCEMENT OF A PROCEEDING UNDER THE BANKRUPTCY CODE IN RESPECT OF THE
BORROWER), EACH LENDER WITH A REVOLVING CREDIT COMMITMENT HEREBY AGREES THAT IT
SHALL FORTHWITH PURCHASE FROM THE SWINGLINE LENDER (WITHOUT RECOURSE OR
WARRANTY) SUCH PARTICIPATION OF THE OUTSTANDING SWINGLINE LOANS AS SHALL BE
NECESSARY TO CAUSE EACH SUCH LENDER TO SHARE IN SUCH SWINGLINE LOANS RATABLY
BASED UPON THEIR RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGES, PROVIDED
THAT ALL PRINCIPAL AND INTEREST PAYABLE ON SUCH SWINGLINE LOANS SHALL BE FOR THE
ACCOUNT OF THE SWINGLINE LENDER UNTIL THE DATE THE RESPECTIVE PARTICIPATION IS
PURCHASED AND, TO THE EXTENT ATTRIBUTABLE TO THE PURCHASED PARTICIPATION, SHALL
BE PAYABLE TO THE LENDER PURCHASING SAME FROM AND AFTER SUCH DATE OF PURCHASE.


 

2.2                                 Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing of Term
Loans or Revolving Credit Loans shall be in a multiple of $1,000,000 and
Swingline Loans shall be in a multiple of $100,000 and, in each case, shall not
be less than the Minimum Borrowing Amount with respect thereto (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(e)). 
More than one Borrowing may be incurred on any date, provided that at no time
shall there be outstanding more than 20 Borrowings of Eurodollar Loans under
this Agreement.

 

2.3                                 Notice of Borrowing.  (a)  The Borrower
shall give the Administrative Agent at the Administrative Agent’s Office
(i) prior to 1:00 p.m. (New York time) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed


 

42

--------------------------------------------------------------------------------



 


IN WRITING) OF EACH BORROWING OF TERM LOANS IF ALL OR ANY OF SUCH TERM LOANS ARE
TO BE INITIALLY EURODOLLAR LOANS, AND (II) PRIOR WRITTEN NOTICE (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING) PRIOR TO 10:00 A.M. (NEW YORK TIME) ON THE
DATE OF EACH BORROWING OF TERM LOANS IF ALL SUCH TERM LOANS ARE TO BE ABR
LOANS.  SUCH NOTICE (TOGETHER WITH EACH NOTICE OF A BORROWING OF REVOLVING
CREDIT LOANS PURSUANT TO SECTION 2.3(B) AND EACH NOTICE OF A BORROWING OF
SWINGLINE LOANS PURSUANT TO SECTION 2.3(D), A “NOTICE OF BORROWING”) SHALL
SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE TERM LOANS TO BE MADE,
(II) THE DATE OF THE BORROWING (WHICH SHALL BE, IN THE CASE OF TRANCHE D TERM
LOANS, THE EFFECTIVE DATE AND, IN THE CASE OF EACH SERIES OF NEW TERM LOANS, THE
INCREASED AMOUNT DATE IN RESPECT OF SUCH SERIES) AND (III) WHETHER THE TERM
LOANS SHALL CONSIST OF ABR LOANS AND/OR EURODOLLAR TERM LOANS AND, IF THE TERM
LOANS ARE TO INCLUDE EURODOLLAR TERM LOANS, THE INTEREST PERIOD TO BE INITIALLY
APPLICABLE THERETO.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE EACH LENDER
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH
PROPOSED BORROWING OF TERM LOANS, OF SUCH LENDER’S PROPORTIONATE SHARE THEREOF
AND OF THE OTHER MATTERS COVERED BY THE RELATED NOTICE OF BORROWING.


 


(B)           WHENEVER THE BORROWER DESIRES TO INCUR REVOLVING CREDIT LOANS
HEREUNDER (OTHER THAN MANDATORY BORROWINGS OR BORROWINGS TO REPAY UNPAID
DRAWINGS UNDER LETTERS OF CREDIT), IT SHALL GIVE THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S OFFICE, (I) PRIOR TO 1:00 P.M. (NEW YORK TIME) AT LEAST
THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH BORROWING OF EURODOLLAR REVOLVING CREDIT LOANS,
AND (II) PRIOR TO 1:00 P.M. (NEW YORK TIME) AT LEAST ONE BUSINESS DAY’S PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH
BORROWING OF REVOLVING CREDIT LOANS THAT ARE TO BE ABR LOANS.  EACH SUCH NOTICE
OF BORROWING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 2.10, SHALL
SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS TO BE
MADE PURSUANT TO SUCH BORROWING, (II) THE DATE OF BORROWING (WHICH SHALL BE A
BUSINESS DAY) AND (III) WHETHER THE RESPECTIVE BORROWING SHALL CONSIST OF ABR
LOANS OR EURODOLLAR REVOLVING CREDIT LOANS AND, IF EURODOLLAR REVOLVING CREDIT
LOANS, THE INTEREST PERIOD TO BE INITIALLY APPLICABLE THERETO.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE EACH LENDER WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING OF
REVOLVING CREDIT LOANS, OF SUCH LENDER’S PROPORTIONATE SHARE THEREOF AND OF THE
OTHER MATTERS COVERED BY THE RELATED NOTICE OF BORROWING.


 


(C)           WHENEVER THE BORROWER DESIRES TO INCUR SWINGLINE LOANS HEREUNDER,
IT SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING OF SWINGLINE LOANS PRIOR TO
3:00 P.M. (NEW YORK TIME) OR SUCH LATER TIME AS IS AGREED BY THE SWINGLINE
LENDER ON THE DATE OF SUCH BORROWING.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND
SHALL SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS TO BE
MADE PURSUANT TO SUCH BORROWING AND (II) THE DATE OF BORROWING (WHICH SHALL BE A
BUSINESS DAY).  THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE THE SWINGLINE
LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF
EACH PROPOSED BORROWING OF SWINGLINE LOANS AND OF THE OTHER MATTERS COVERED BY
THE RELATED NOTICE OF BORROWING.


 


(D)           MANDATORY BORROWINGS SHALL BE MADE UPON THE NOTICE SPECIFIED IN
SECTION 2.1(E)(II), WITH THE BORROWER IRREVOCABLY AGREEING, BY ITS INCURRENCE OF
ANY SWINGLINE LOAN, TO THE MAKING OF MANDATORY BORROWINGS AS SET FORTH IN SUCH
SECTION.

 

 

43

--------------------------------------------------------------------------------



 


(E)           BORROWINGS OF REVOLVING CREDIT LOANS TO REIMBURSE UNPAID DRAWINGS
UNDER LETTERS OF CREDIT SHALL BE MADE UPON THE NOTICE SPECIFIED IN
SECTION 3.4(A).


 


(F)            WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO
CONFIRM IN WRITING ANY NOTICE IT MAY GIVE HEREUNDER BY TELEPHONE, THE
ADMINISTRATIVE AGENT MAY ACT PRIOR TO RECEIPT OF WRITTEN CONFIRMATION WITHOUT
LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE BELIEVED BY THE
ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED OFFICER OF THE
BORROWER.  IN EACH SUCH CASE, THE BORROWER HEREBY WAIVES THE RIGHT TO DISPUTE
THE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF ANY SUCH TELEPHONIC NOTICE.


 


(G)           ANY CONTINUING LENDER THAT HAS CONVERTED SOME BUT NOT ALL OF ITS
ORIGINAL TERM LOANS ON THE EFFECTIVE DATE SHALL BE INDEMNIFIED BY THE BORROWER,
WITH RESPECT TO THE PORTION OF THE ORIGINAL TERM LOANS NOT CONVERTED TO TRANCHE
D TERM LOANS, AS PROVIDED IN SECTION 2.11 OF THE ORIGINAL CREDIT AGREEMENT,
WHICH INDEMNITY AMOUNTS SHALL BE PAID TO EACH SUCH CONTINUING LENDER ON THE
EFFECTIVE DATE; PROVIDED, HOWEVER, IF A CONTINUING LENDER CONVERTS ALL OF ITS
ORIGINAL TERM LOANS TO AN EQUIVALENT AMOUNT OF TRANCHE D TERM LOANS ON THE
EFFECTIVE DATE, THE INDEMNIFICATION PROVIDED IN SECTION 2.11 OF THE ORIGINAL
CREDIT AGREEMENT SHALL NOT APPLY TO SUCH LENDER ON THE EFFECTIVE DATE.


 


2.4                                                                                
DISBURSEMENT OF FUNDS.  (A)  NO LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE DATE
SPECIFIED IN EACH NOTICE OF BORROWING (INCLUDING MANDATORY BORROWINGS), EACH
LENDER WILL MAKE AVAILABLE ITS PRO RATA PORTION, IF ANY, OF EACH BORROWING
REQUESTED TO BE MADE ON SUCH DATE IN THE MANNER PROVIDED BELOW; PROVIDED, THAT
ALL SWINGLINE LOANS SHALL BE MADE AVAILABLE IN THE FULL AMOUNT THEREOF BY THE
SWINGLINE LENDER NO LATER THAN 3:00 P.M. (NEW YORK TIME) ON THE DATE REQUESTED.


 


(B)           EACH LENDER SHALL MAKE AVAILABLE ALL AMOUNTS IT IS TO FUND TO THE
BORROWER UNDER ANY BORROWING IN IMMEDIATELY AVAILABLE FUNDS TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE AND THE ADMINISTRATIVE
AGENT WILL (EXCEPT IN THE CASE OF MANDATORY BORROWINGS AND BORROWINGS TO REPAY
UNPAID DRAWINGS UNDER REVOLVING CREDIT LOANS) MAKE AVAILABLE TO THE BORROWER, BY
DEPOSITING TO AN ACCOUNT DESIGNATED BY THE BORROWER TO THE ADMINISTRATIVE AGENT
IN WRITING, THE AGGREGATE OF THE AMOUNTS SO MADE AVAILABLE IN DOLLARS.  UNLESS
THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO THE
DATE OF ANY SUCH BORROWING THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT ITS PORTION OF THE BORROWING OR BORROWINGS TO BE MADE
ON SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE OF BORROWING, AND THE
ADMINISTRATIVE AGENT, IN RELIANCE UPON SUCH ASSUMPTION, MAY (IN ITS SOLE
DISCRETION AND WITHOUT ANY OBLIGATION TO DO SO) MAKE AVAILABLE TO THE BORROWER,
AS THE CASE MAY BE, A CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS NOT
IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER AND THE
ADMINISTRATIVE AGENT HAS MADE AVAILABLE SAME TO THE BORROWER, THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT FROM SUCH LENDER. 
IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE
ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE BORROWER SHALL IMMEDIATELY PAY SUCH CORRESPONDING
AMOUNT TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL ALSO BE
ENTITLED TO RECOVER FROM SUCH LENDER OR THE BORROWER, AS THE CASE MAY BE,
INTEREST ON SUCH CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH
CORRESPONDING AMOUNT WAS


 

44

--------------------------------------------------------------------------------


 


MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER, TO THE DATE SUCH
CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A RATE PER
ANNUM EQUAL TO (I) IF PAID BY SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE OR
(II) IF PAID BY THE BORROWER, THE THEN-APPLICABLE RATE OF INTEREST OR FEES,
CALCULATED IN ACCORDANCE WITH SECTION 2.8, FOR THE RESPECTIVE LOANS.


 


(C)           NOTHING IN THIS SECTION 2.4 SHALL BE DEEMED TO RELIEVE ANY LENDER
FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY
RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT
BY SUCH LENDER HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO FULFILL ITS COMMITMENTS
HEREUNDER).


 


(D)           NOTWITHSTANDING ANYTHING IN THIS SECTION 2.4 TO THE CONTRARY, AT
THE OPTION OF EACH CONTINUING LENDER, ALL OR A PORTION OF THE ORIGINAL TERM
LOANS OF SUCH CONTINUING LENDER MAY BE CONVERTED TO TRANCHE D TERM LOANS AND
APPLIED TOWARD SATISFACTION OF ITS FUNDING REQUIREMENTS SET FORTH IN CLAUSES
(A) AND (B) ABOVE.


 


2.5                                                                                
REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE APPLICABLE LENDERS, (I) ON THE
TRANCHE D TERM LOAN MATURITY DATE, ALL THEN OUTSTANDING TRANCHE D TERM LOANS,
(II) ON THE NEW TERM LOAN MATURITY DATE FOR NEW TERM LOANS OF ANY SERIES, ANY
THEN OUTSTANDING NEW TERM LOANS OF SUCH SERIES, (III) ON THE REVOLVING CREDIT
MATURITY DATE, ALL THEN OUTSTANDING REVOLVING CREDIT LOANS AND (IV) ON THE
SWINGLINE MATURITY DATE, ALL THEN OUTSTANDING SWINGLINE LOANS.


 


(B)           THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS OF TRANCHE D TERM LOANS, ON EACH DATE SET FORTH BELOW
(EACH, A “TRANCHE D TERM LOAN REPAYMENT DATE”), A PRINCIPAL AMOUNT OF THE
TRANCHE D TERM LOANS EQUAL TO (X) THE PRINCIPAL AMOUNT OF TRANCHE D TERM LOANS
OUTSTANDING IMMEDIATELY AFTER THE BORROWING OF TRANCHE D TERM LOANS ON THE
EFFECTIVE DATE (AS MAY BE REDUCED BY, AND AFTER GIVING EFFECT TO, ANY OPTIONAL
AND MANDATORY PREPAYMENTS MADE IN ACCORDANCE WITH THE TERMS HEREOF) MULTIPLIED
BY (Y) THE PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE D TERM LOAN
REPAYMENT DATE (EACH, A “TRANCHE D TERM LOAN REPAYMENT AMOUNT”):

 

Tranche D Term Loan Repayment Date

 

Tranche D Term Loan Repayment Amount

 

 

 

 

 

June 30, 2007

 

0.25

%

 

September 30, 2007

 

0.25

%

 

December 31, 2007

 

0.25

%

 

March 31, 2008

 

0.25

%

 

June 30, 2008

 

0.25

%

 

September 30, 2008

 

0.25

%

 

December 31, 2008

 

0.25

%

 

March 31, 2009

 

0.25

%

 

June 30, 2009

 

0.25

%

 

September 30, 2009

 

0.25

%

 

December 31, 2009

 

0.25

%

 

March 31, 2010

 

0.25

%

 

 

 

45

--------------------------------------------------------------------------------


 

 

Tranche D Term Loan Repayment Date

 

Tranche D Term Loan Repayment Amount

 

 

 

 

 

June 30, 2010

 

0.25

%

 

September 30, 2010

 

0.25

%

 

December 31, 2010

 

0.25

%

 

March 31, 2011

 

0.25

%

 

June 30, 2011

 

0.25

%

 

September 30, 2011

 

0.25

%

 

December 31, 2011

 

0.25

%

 

March 31, 2012

 

0.25

%

 

June 30, 2012

 

0.25

%

 

September 30, 2012

 

0.25

%

 

December 31, 2012

 

0.25

%

 

March 31, 2013

 

0.25

%

 

Tranche D Term Loan Maturity Date

 

94.00

%

 

 


(C)           IN THE EVENT ANY NEW TERM LOANS ARE MADE, SUCH NEW TERM LOANS
SHALL BE REPAID ON EACH NEW TERM LOAN REPAYMENT DATE OCCURRING ON OR AFTER THE
APPLICABLE INCREASED AMOUNT DATE IN THE AMOUNTS SET FORTH IN THE APPLICABLE
JOINDER AGREEMENT, SUBJECT TO THE REQUIREMENTS SET FORTH IN SECTION 2.14.


 


(D)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO THE
APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH
LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING OFFICE OF SUCH LENDER
FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(E)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SECTION 13.6(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND
SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE
HEREUNDER, WHETHER SUCH LOAN IS A TRANCHE D TERM LOAN, A NEW TERM LOAN, A
REVOLVING CREDIT LOAN, OR A SWINGLINE LOAN, THE TYPE OF EACH LOAN MADE AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER OR
THE SWINGLINE LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE
ADMINISTRATIVE AGENT FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(F)            THE ENTRIES MADE IN THE REGISTER AND ACCOUNTS AND SUBACCOUNTS
MAINTAINED PURSUANT TO PARAGRAPHS (D) AND (E) OF THIS SECTION 2.5 SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH
ACCOUNT, SUCH REGISTER OR SUCH SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN,
SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH
APPLICABLE INTEREST) THE LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 


2.6                                                                                
CONVERSIONS AND CONTINUATIONS.  (A)  THE BORROWER SHALL HAVE THE OPTION ON ANY
BUSINESS DAY TO CONVERT ALL OR A PORTION EQUAL TO AT LEAST THE MINIMUM BORROWING


 

46

--------------------------------------------------------------------------------


 


AMOUNT OF THE OUTSTANDING PRINCIPAL AMOUNT TRANCHE D TERM LOANS, NEW TERM LOANS
OR REVOLVING CREDIT LOANS OF ONE TYPE INTO A BORROWING OR BORROWINGS OF ANOTHER
TYPE AND THE BORROWER SHALL HAVE THE OPTION ON ANY BUSINESS DAY TO CONTINUE THE
OUTSTANDING PRINCIPAL AMOUNT OF ANY EURODOLLAR TRANCHE D TERM LOANS, EURODOLLAR
NEW TERM LOANS OR EURODOLLAR REVOLVING CREDIT LOANS AS EURODOLLAR TRANCHE D TERM
LOANS, EURODOLLAR NEW TERM LOANS OR EURODOLLAR REVOLVING CREDIT LOANS, AS THE
CASE MAY BE, FOR AN ADDITIONAL INTEREST PERIOD; PROVIDED, THAT (I) NO PARTIAL
CONVERSION OF EURODOLLAR TRANCHE D TERM LOANS, EURODOLLAR NEW TERM LOANS OR
EURODOLLAR REVOLVING CREDIT LOANS SHALL REDUCE THE OUTSTANDING PRINCIPAL AMOUNT
OF EURODOLLAR TRANCHE D TERM LOANS, EURODOLLAR NEW TERM LOANS OR EURODOLLAR
REVOLVING CREDIT LOANS MADE PURSUANT TO A SINGLE BORROWING TO LESS THAN THE
MINIMUM BORROWING AMOUNT, (II) ABR LOANS MAY NOT BE CONVERTED INTO EURODOLLAR
LOANS IF A DEFAULT OR AN EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE
CONVERSION AND THE ADMINISTRATIVE AGENT HAS, OR THE REQUIRED LENDERS IN RESPECT
OF THE CREDIT FACILITY THAT IS THE SUBJECT OF SUCH CONVERSION HAVE, DETERMINED
IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSION, (III) EURODOLLAR
LOANS MAY NOT BE CONTINUED AS EURODOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD
IF A DEFAULT OR AN EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE PROPOSED
CONTINUATION AND THE ADMINISTRATIVE AGENT HAS, OR THE REQUIRED LENDERS IN
RESPECT OF THE CREDIT FACILITY THAT IS THE SUBJECT OF SUCH CONVERSION HAVE,
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION AND
(IV) BORROWINGS RESULTING FROM CONVERSIONS PURSUANT TO THIS SECTION 2.6 SHALL BE
LIMITED IN NUMBER AS PROVIDED IN SECTION 2.2.  EACH SUCH CONVERSION OR
CONTINUATION SHALL BE EFFECTED BY THE BORROWER BY GIVING THE ADMINISTRATIVE
AGENT AT THE APPLICABLE ADMINISTRATIVE AGENT’S OFFICE PRIOR TO 1:00 P.M. (NEW
YORK TIME) AT LEAST THREE BUSINESS DAYS’ (OR ONE BUSINESS DAY’S NOTICE IN THE
CASE OF A CONVERSION INTO ABR LOANS) PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) (EACH, A “NOTICE OF CONVERSION OR CONTINUATION”)
SPECIFYING THE LOANS TO BE SO CONVERTED OR CONTINUED, THE TYPE OF LOANS TO BE
CONVERTED OR CONTINUED INTO AND, IF SUCH LOANS ARE TO BE CONVERTED INTO OR
CONTINUED AS EURODOLLAR LOANS, THE INTEREST PERIOD TO BE INITIALLY APPLICABLE
THERETO.  THE ADMINISTRATIVE AGENT SHALL GIVE EACH LENDER NOTICE AS PROMPTLY AS
PRACTICABLE OF ANY SUCH PROPOSED CONVERSION OR CONTINUATION AFFECTING ANY OF ITS
LOANS.


 


(B)                           IF ANY DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE
AT THE TIME OF ANY PROPOSED CONTINUATION OF ANY EURODOLLAR LOANS AND THE
REQUIRED LENDERS HAVE DETERMINED IN THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATION, EURODOLLAR LOANS SHALL BE AUTOMATICALLY CONVERTED ON THE LAST DAY
OF THE CURRENT INTEREST PERIOD INTO ABR LOANS.  IF UPON THE EXPIRATION OF ANY
INTEREST PERIOD IN RESPECT OF EURODOLLAR LOANS, THE BORROWER HAS FAILED TO ELECT
A NEW INTEREST PERIOD TO BE APPLICABLE THERETO AS PROVIDED IN
PARAGRAPH (A) ABOVE, THE BORROWER, SHALL BE DEEMED TO HAVE ELECTED TO CONVERT
SUCH BORROWING OF EURODOLLAR LOANS INTO A BORROWING OF ABR LOANS, EFFECTIVE AS
OF THE EXPIRATION DATE OF SUCH CURRENT INTEREST PERIOD.


 


2.7                                                                                
PRO RATA BORROWINGS.  EACH BORROWING OF TRANCHE D TERM LOANS UNDER THIS
AGREEMENT SHALL BE GRANTED BY THE LENDERS PRO RATA ON THE BASIS OF THEIR
THEN-APPLICABLE TRANCHE D TERM LOAN COMMITMENTS.  EACH BORROWING OF REVOLVING
CREDIT LOANS UNDER THIS AGREEMENT SHALL BE GRANTED BY THE LENDERS PRO RATA ON
THE BASIS OF THEIR THEN-APPLICABLE REVOLVING CREDIT COMMITMENTS.  EACH BORROWING
OF NEW TERM LOANS UNDER THIS AGREEMENT SHALL BE GRANTED BY THE LENDERS PRO RATA
ON THE BASIS OF THEIR THEN APPLICABLE NEW TERM LOAN COMMITMENTS.  IT IS
UNDERSTOOD THAT NO LENDER SHALL BE RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER
LENDER IN ITS OBLIGATION TO MAKE LOANS HEREUNDER AND THAT EACH LENDER SHALL BE

 

 

47

--------------------------------------------------------------------------------


 

obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.

 


2.8                                                                                
INTEREST.  (A)  THE UNPAID PRINCIPAL AMOUNT OF EACH ABR LOAN SHALL BEAR INTEREST
FROM THE DATE OF THE BORROWING THEREOF UNTIL MATURITY (WHETHER BY ACCELERATION
OR OTHERWISE) AT A RATE PER ANNUM THAT SHALL AT ALL TIMES BE THE APPLICABLE ABR
MARGIN PLUS THE ABR IN EFFECT FROM TIME TO TIME.


 


(B)                           THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR
LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL MATURITY
THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT SHALL AT
ALL TIMES BE THE APPLICABLE EURODOLLAR MARGIN IN EFFECT FROM TIME TO TIME PLUS
THE RELEVANT EURODOLLAR RATE.


 


(C)                           IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY
LOAN OR ANY INTEREST PAYABLE THEREON OR ANY FEES OR OTHER AMOUNTS DUE HEREUNDER
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST (INCLUDING POST-PETITION
INTEREST IN ANY PROCEEDING UNDER THE BANKRUPTCY CODE OR OTHER APPLICABLE
BANKRUPTCY LAWS) AT A RATE PER ANNUM THAT IS (I) IN THE CASE OF OVERDUE
PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PLUS 2% OR
(II) IN THE CASE OF OVERDUE INTEREST, FEES OR OTHER AMOUNTS DUE HEREUNDER, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE RATE DESCRIBED IN
SECTION 2.8(A) PLUS 2% FROM AND INCLUDING THE DATE OF SUCH NON-PAYMENT TO BUT
EXCLUDING THE DATE ON WHICH SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE
JUDGMENT).  ALL SUCH INTEREST SHALL BE PAYABLE ON DEMAND.


 


(D)                           INTEREST ON EACH LOAN SHALL ACCRUE FROM AND
INCLUDING THE DATE OF ANY BORROWING TO BUT EXCLUDING THE DATE OF ANY REPAYMENT
THEREOF AND SHALL BE PAYABLE (I) IN RESPECT OF EACH ABR LOAN, QUARTERLY IN
ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, (II) IN
RESPECT OF EACH EURODOLLAR LOAN, ON THE LAST DAY OF EACH INTEREST PERIOD
APPLICABLE THERETO AND, IN THE CASE OF AN INTEREST PERIOD IN EXCESS OF THREE
MONTHS, ON EACH DATE OCCURRING AT THREE-MONTH INTERVALS AFTER THE FIRST DAY OF
SUCH INTEREST PERIOD, AND (III) IN RESPECT OF EACH LOAN (EXCEPT, OTHER THAN IN
THE CASE OF PREPAYMENTS, ANY ABR LOAN), ON ANY PREPAYMENT (ON THE AMOUNT
PREPAID), AT MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AND, AFTER SUCH
MATURITY, ON DEMAND.


 


(E)                           ALL COMPUTATIONS OF INTEREST HEREUNDER SHALL BE
MADE IN ACCORDANCE WITH SECTION 5.5.


 


(F)                            THE ADMINISTRATIVE AGENT, UPON DETERMINING THE
INTEREST RATE FOR ANY BORROWING OF EURODOLLAR LOANS, SHALL PROMPTLY NOTIFY THE
BORROWER AND THE RELEVANT LENDERS THEREOF.  EACH SUCH DETERMINATION SHALL,
ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL
PARTIES HERETO.


 


2.9                                                                                
INTEREST PERIODS.  AT THE TIME THE BORROWER GIVES A NOTICE OF BORROWING OR
NOTICE OF CONVERSION OR CONTINUATION IN RESPECT OF THE MAKING OF, OR CONVERSION
INTO OR CONTINUATION AS, A BORROWING OF EURODOLLAR LOANS (IN THE CASE OF THE
INITIAL INTEREST PERIOD APPLICABLE THERETO) OR PRIOR TO 1:00 P.M. (NEW YORK
TIME) ON THE THIRD BUSINESS DAY PRIOR TO THE EXPIRATION OF AN INTEREST PERIOD
APPLICABLE TO A BORROWING OF EURODOLLAR LOANS, THE BORROWER


 


 

48

--------------------------------------------------------------------------------


 


SHALL HAVE THE RIGHT TO ELECT, BY GIVING THE ADMINISTRATIVE AGENT WRITTEN NOTICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING), THE INTEREST PERIOD
APPLICABLE TO SUCH BORROWING, WHICH INTEREST PERIOD SHALL, AT THE OPTION OF THE
BORROWER, BE A ONE, TWO, THREE, SIX OR (IF AVAILABLE TO ALL THE LENDERS MAKING
SUCH LOANS AS DETERMINED BY SUCH LENDERS IN GOOD FAITH BASED ON PREVAILING
MARKET CONDITIONS) A NINE OR TWELVE MONTH PERIOD; PROVIDED, THAT THE INITIAL
INTEREST PERIOD MAY BE FOR A PERIOD LESS THAN ONE MONTH IF AGREED UPON BY THE
BORROWER AND THE ADMINISTRATIVE AGENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ABOVE:

 

(I)            THE INITIAL INTEREST PERIOD FOR ANY BORROWING OF EURODOLLAR LOANS
SHALL COMMENCE ON THE DATE OF SUCH BORROWING (INCLUDING THE DATE OF ANY
CONVERSION FROM A BORROWING OF ABR LOANS) AND EACH INTEREST PERIOD OCCURRING
THEREAFTER IN RESPECT OF SUCH BORROWING SHALL COMMENCE ON THE DAY ON WHICH THE
NEXT PRECEDING INTEREST PERIOD EXPIRES;

 

(II)           IF ANY INTEREST PERIOD RELATING TO A BORROWING OF EURODOLLAR
LOANS BEGINS ON THE LAST BUSINESS DAY OF A CALENDAR MONTH OR BEGINS ON A DAY FOR
WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END
OF SUCH INTEREST PERIOD, SUCH INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY
OF THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD;

 

(III)          IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT IS
NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY, PROVIDED THAT IF ANY INTEREST PERIOD IN RESPECT OF A EURODOLLAR
LOAN WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT A BUSINESS DAY BUT IS A DAY OF
THE MONTH AFTER WHICH NO FURTHER BUSINESS DAY OCCURS IN SUCH MONTH, SUCH
INTEREST PERIOD SHALL EXPIRE ON THE NEXT PRECEDING BUSINESS DAY; AND

 

(IV)          THE BORROWER SHALL NOT BE ENTITLED TO ELECT ANY INTEREST PERIOD IN
RESPECT OF ANY EURODOLLAR LOAN IF SUCH INTEREST PERIOD WOULD EXTEND BEYOND THE
APPLICABLE MATURITY DATE OF SUCH LOAN.

 


2.10                                                                          
INCREASED COSTS, ILLEGALITY, ETC.          (A)  IN THE EVENT THAT (X) IN THE
CASE OF CLAUSE (I) BELOW, THE ADMINISTRATIVE AGENT OR (Y) IN THE CASE OF CLAUSES
(II) AND (III) BELOW, ANY LENDER SHALL HAVE REASONABLY DETERMINED (WHICH
DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE
AND BINDING UPON ALL PARTIES HERETO):

 

(I)            ON ANY DATE FOR DETERMINING THE EURODOLLAR RATE FOR ANY INTEREST
PERIOD THAT (X) DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING ANY
EURODOLLAR BORROWING ARE NOT GENERALLY AVAILABLE IN THE RELEVANT MARKET OR
(Y) BY REASON OF ANY CHANGES ARISING ON OR AFTER THE CLOSING DATE AFFECTING THE
INTERBANK EURODOLLAR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF EURODOLLAR RATE; OR

 

(II)           AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
EURODOLLAR LOANS (OTHER THAN ANY SUCH INCREASE OR REDUCTION ATTRIBUTABLE TO
TAXES) BECAUSE OF (X) ANY CHANGE SINCE THE DATE HEREOF IN ANY APPLICABLE LAW,
GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR
GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER), SUCH AS, FOR EXAMPLE,
WITHOUT LIMITATION, A

 

49

--------------------------------------------------------------------------------


 

CHANGE IN OFFICIAL RESERVE REQUIREMENTS, AND/OR (Y) OTHER CIRCUMSTANCES
AFFECTING THE INTERBANK EURODOLLAR MARKET OR THE POSITION OF SUCH LENDER IN SUCH
MARKET; OR

 

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR
LOAN HAS BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY
LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD CONFLICT WITH
ANY SUCH GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT HAVING THE FORCE
OF LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL), OR
HAS BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE DATE
HEREOF THAT MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK EURODOLLAR MARKET;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders).  Thereafter (x) in the case of
clause (i) above, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion given by the Borrower with respect to Eurodollar Loans that have not
yet been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly after receipt
of written demand therefor such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of clause (iii) above, the Borrower shall take one
of the actions specified in Section 2.10(b) as promptly as possible and, in any
event, within the time period required by law.

 


(B)                           AT ANY TIME THAT ANY EURODOLLAR LOAN IS AFFECTED
BY THE CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(II) OR (III), THE BORROWER MAY
(AND IN THE CASE OF A EURODOLLAR LOAN AFFECTED PURSUANT TO
SECTION 2.10(A)(III) SHALL) EITHER (X) IF THE AFFECTED EURODOLLAR LOAN IS THEN
BEING MADE PURSUANT TO A BORROWING, CANCEL SAID BORROWING BY GIVING THE
ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED PROMPTLY IN WRITING) THEREOF
ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY A LENDER PURSUANT TO
SECTION 2.10(A)(II) OR (III) OR (Y) IF THE AFFECTED EURODOLLAR LOAN IS THEN
OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE
AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT EACH SUCH EURODOLLAR LOAN INTO AN
ABR LOAN, IF APPLICABLE; PROVIDED, THAT IF MORE THAN ONE LENDER IS AFFECTED AT
ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED IN THE SAME MANNER PURSUANT
TO THIS SECTION 2.10(B).


 


(C)                           IF, AFTER THE DATE HEREOF, THE ADOPTION OF ANY
APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR

 

50

--------------------------------------------------------------------------------

 


ADMINISTRATION THEREOF, OR COMPLIANCE BY A LENDER OR ITS PARENT WITH ANY REQUEST
OR DIRECTIVE MADE OR ADOPTED AFTER THE DATE HEREOF REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, ASSOCIATION,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR ITS PARENT’S CAPITAL OR ASSETS AS A
CONSEQUENCE OF SUCH LENDER’S COMMITMENTS OR OBLIGATIONS HEREUNDER TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR ITS PARENT COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, EFFECTIVENESS, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH
LENDER’S OR ITS PARENT’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM
TIME TO TIME, PROMPTLY AFTER DEMAND BY SUCH LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS PARENT FOR SUCH
REDUCTION, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT A LENDER SHALL NOT BE
ENTITLED TO SUCH COMPENSATION AS A RESULT OF SUCH LENDER’S COMPLIANCE WITH, OR
PURSUANT TO ANY REQUEST OR DIRECTIVE TO COMPLY WITH, ANY SUCH LAW, RULE OR
REGULATION AS IN EFFECT ON THE DATE HEREOF.  EACH LENDER, UPON DETERMINING IN
GOOD FAITH THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS
SECTION 2.10(C), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE BORROWER (ON ITS
OWN BEHALF) WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE BASIS OF THE
CALCULATION OF SUCH ADDITIONAL AMOUNTS, ALTHOUGH THE FAILURE TO GIVE ANY SUCH
NOTICE SHALL NOT, SUBJECT TO SECTION 2.13, RELEASE OR DIMINISH ANY OF THE
BORROWER’S OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.10(C) UPON RECEIPT OF SUCH NOTICE.


 


(D)                           THIS SECTION 2.10 SHALL NOT APPLY TO TAXES TO THE
EXTENT DUPLICATIVE OF SECTION 5.4.


 

2.11         Compensation.  If (a) any payment of principal of a Eurodollar Loan
is made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Eurodollar Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of Eurodollar Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a
Eurodollar Loan as a result of a withdrawn Notice of Conversion or Continuation,
(d) any Eurodollar Loan is not continued as a Eurodollar Loan as a result of a
withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of a Eurodollar Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue,
failure to prepay, reduction or failure to reduce, including any loss, cost or
expense (excluding loss of anticipated profits) actually incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund or maintain such Eurodollar Loan.

 

2.12         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided, that such designation is made on such

 

51

--------------------------------------------------------------------------------


 

terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 


2.13         NOTICE OF CERTAIN COSTS.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, TO THE EXTENT ANY NOTICE REQUIRED BY SECTION 2.10,
2.11, 3.5 OR 5.4 IS GIVEN BY ANY LENDER MORE THAN 180 DAYS AFTER SUCH LENDER HAS
KNOWLEDGE (OR SHOULD HAVE HAD KNOWLEDGE) OF THE OCCURRENCE OF THE EVENT GIVING
RISE TO THE ADDITIONAL COST, REDUCTION IN AMOUNTS, LOSS, TAX OR OTHER ADDITIONAL
AMOUNTS DESCRIBED IN SUCH SECTIONS, SUCH LENDER SHALL NOT BE ENTITLED TO
COMPENSATION UNDER SECTION 2.10, 2.11, 3.5 OR 5.4, AS THE CASE MAY BE, FOR ANY
SUCH AMOUNTS INCURRED OR ACCRUING PRIOR TO THE GIVING OF SUCH NOTICE TO THE
BORROWER.

 


2.14         INCREMENTAL FACILITIES.  (A)  THE BORROWER MAY, BY WRITTEN NOTICE
TO THE ADMINISTRATIVE AGENT, ELECT TO REQUEST, (X) THE ESTABLISHMENT OF ONE OR
MORE NEW TERM LOAN COMMITMENTS (THE “NEW TERM LOAN COMMITMENTS”) AND/OR
(Y) PRIOR TO THE REVOLVING CREDIT MATURITY DATE, AN INCREASE TO THE EXISTING
REVOLVING CREDIT COMMITMENTS (BUT NOT THE LETTER OF CREDIT COMMITMENT OR THE
SWINGLINE COMMITMENT) (ANY SUCH INCREASE, A “REVOLVING CREDIT INCREASE” AND,
TOGETHER WITH THE NEW TERM LOAN COMMITMENTS, THE “NEW COMMITMENTS”), TO EFFECT
THE INCURRENCE OF INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO
SECTION 10.1(V) IN AN AMOUNT NOT IN EXCESS OF $150,000,000 IN THE AGGREGATE AND
NOT LESS THAN $25,000,000 INDIVIDUALLY (OR SUCH LESSER AMOUNT WHICH SHALL BE
APPROVED BY THE ADMINISTRATIVE AGENT, AND INTEGRAL MULTIPLES OF $5,000,000 IN
EXCESS OF THAT AMOUNT).  EACH SUCH NOTICE SHALL SPECIFY THE DATE (EACH, AN
“INCREASED AMOUNT DATE”) ON WHICH THE BORROWER PROPOSES THAT THE NEW COMMITMENTS
SHALL BE EFFECTIVE, WHICH SHALL BE A DATE NOT LESS THAN 10 DAYS AFTER THE DATE
ON WHICH SUCH NOTICE IS DELIVERED TO THE ADMINISTRATIVE AGENT; PROVIDED, THAT
THE BORROWER SHALL FIRST OFFER THE LENDERS UNDER THE APPLICABLE EXISTING CREDIT
FACILITY, ON A PRO RATA BASIS, THE OPPORTUNITY TO PROVIDE ALL OF THE NEW
COMMITMENTS PRIOR TO OFFERING SUCH OPPORTUNITY TO ANY OTHER PERSON THAT IS AN
ELIGIBLE ASSIGNEE PURSUANT TO SECTION 13.6(B); PROVIDED, FURTHER, THAT ANY
LENDER OFFERED OR APPROACHED TO PROVIDE ALL OR A PORTION OF THE NEW COMMITMENTS
MAY ELECT OR DECLINE, IN ITS SOLE DISCRETION, TO PROVIDE A NEW COMMITMENT.  SUCH
NEW COMMITMENTS SHALL BECOME EFFECTIVE, AS OF SUCH INCREASED AMOUNT DATE;
PROVIDED, THAT (I) NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST ON SUCH INCREASED
AMOUNT DATE BEFORE OR AFTER GIVING EFFECT TO SUCH NEW COMMITMENTS; (II) BOTH
BEFORE AND AFTER GIVING EFFECT TO THE MAKING OF ANY SERIES OF NEW TERM LOANS OR
REVOLVING CREDIT INCREASE, EACH OF THE CONDITIONS SET FORTH IN SECTION 7 SHALL
BE SATISFIED; (III) THE BORROWER AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH EACH OF THE COVENANTS SET FORTH IN SECTIONS 10.9 AND 10.10 AS OF
THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER AFTER GIVING EFFECT TO
SUCH NEW COMMITMENTS AND ANY INVESTMENT TO BE CONSUMMATED IN CONNECTION
THEREWITH; (IV) THE NEW COMMITMENTS SHALL BE EFFECTED PURSUANT TO ONE OR MORE
JOINDER AGREEMENTS EXECUTED AND DELIVERED BY THE BORROWER AND THE ADMINISTRATIVE
AGENT, AND EACH OF WHICH SHALL BE RECORDED IN THE REGISTER AND SHALL BE SUBJECT
TO THE REQUIREMENTS SET FORTH IN SECTION 5.4(D); (V) THE BORROWER SHALL MAKE ANY
PAYMENTS REQUIRED PURSUANT TO SECTION 2.11 IN CONNECTION WITH THE NEW
COMMITMENTS, AS APPLICABLE; AND (VI) THE BORROWER SHALL DELIVER OR CAUSE TO BE
DELIVERED ANY LEGAL OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH TRANSACTION.  ANY NEW TERM
LOANS MADE ON AN INCREASED AMOUNT DATE SHALL BE DESIGNATED AS A SEPARATE SERIES
(A “SERIES”) OF NEW TERM LOANS FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS.


 

 

52

--------------------------------------------------------------------------------


 


(B)           UPON EACH INCREASE IN THE REVOLVING CREDIT COMMITMENTS PURSUANT TO
THIS SECTION, EACH LENDER WITH A REVOLVING CREDIT COMMITMENT IMMEDIATELY PRIOR
TO SUCH INCREASE WILL AUTOMATICALLY AND WITHOUT FURTHER ACT BE DEEMED TO HAVE
ASSIGNED TO EACH LENDER PROVIDING A PORTION OF THE REVOLVING CREDIT INCREASE
(EACH A “REVOLVING CREDIT INCREASE LENDER”) IN RESPECT OF SUCH INCREASE, AND
EACH SUCH REVOLVING CREDIT INCREASE LENDER WILL AUTOMATICALLY AND WITHOUT
FURTHER ACT BE DEEMED TO HAVE ASSUMED, A PORTION OF SUCH LENDER’S PARTICIPATIONS
HEREUNDER IN OUTSTANDING LETTERS OF CREDIT AND SWINGLINE LOANS SUCH THAT, AFTER
GIVING EFFECT TO EACH SUCH DEEMED ASSIGNMENT AND ASSUMPTION OF PARTICIPATIONS,
THE PERCENTAGE OF THE AGGREGATE OUTSTANDING (I) PARTICIPATIONS HEREUNDER IN
LETTERS OF CREDIT AND (II) PARTICIPATIONS HEREUNDER IN SWINGLINE LOANS HELD BY
EACH LENDER WITH A REVOLVING CREDIT COMMITMENT (INCLUDING EACH SUCH REVOLVING
CREDIT INCREASE LENDER) WILL EQUAL THE PERCENTAGE OF THE AGGREGATE REVOLVING
CREDIT COMMITMENTS OF ALL LENDERS REPRESENTED BY SUCH LENDER’S REVOLVING CREDIT
COMMITMENT.  IF, ON THE DATE OF SUCH INCREASE, THERE ARE ANY REVOLVING CREDIT
LOANS OUTSTANDING, SUCH REVOLVING CREDIT LOANS SHALL ON OR PRIOR TO THE
EFFECTIVENESS OF SUCH REVOLVING COMMITMENT INCREASE BE PREPAID FROM THE PROCEEDS
OF ADDITIONAL REVOLVING CREDIT LOANS MADE HEREUNDER (REFLECTING SUCH INCREASE IN
REVOLVING CREDIT COMMITMENTS), WHICH PREPAYMENT SHALL BE ACCOMPANIED BY ACCRUED
INTEREST ON THE REVOLVING CREDIT LOANS BEING PREPAID AND ANY COSTS INCURRED BY
ANY LENDER IN ACCORDANCE WITH SECTION 2.11.  THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY AGREE THAT THE MINIMUM BORROWING, PRO RATA BORROWING AND PRO RATA
PAYMENT REQUIREMENTS CONTAINED ELSEWHERE IN THIS AGREEMENT SHALL NOT APPLY TO
THE TRANSACTIONS EFFECTED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE.


 


(C)           ON ANY INCREASED AMOUNT DATE ON WHICH ANY NEW TERM LOAN
COMMITMENTS OF ANY SERIES ARE EFFECTIVE, SUBJECT TO THE SATISFACTION OF THE
FOREGOING TERMS AND CONDITIONS, (I) EACH LENDER WITH A NEW TERM LOAN COMMITMENT
(EACH, A “NEW TERM LOAN LENDER”) OF ANY SERIES SHALL MAKE A LOAN TO THE BORROWER
(A “NEW TERM LOAN”) IN AN AMOUNT EQUAL TO ITS NEW TERM LOAN COMMITMENT OF SUCH
SERIES, AND (II) EACH NEW TERM LOAN LENDER OF ANY SERIES SHALL BECOME A LENDER
HEREUNDER WITH RESPECT TO ITS NEW TERM LOAN COMMITMENT OF SUCH SERIES AND THE
NEW TERM LOANS OF SUCH SERIES MADE BY SUCH LENDER PURSUANT THERETO.


 


(D)           THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS PROMPTLY UPON
RECEIPT OF THE BORROWER’S NOTICE OF EACH INCREASED AMOUNT DATE AND IN RESPECT
THEREOF (I) THE SERIES OF NEW TERM LOAN COMMITMENTS AND NEW TERM LOAN LENDERS OF
SUCH SERIES AND THE REVOLVING CREDIT INCREASE AND REVOLVING CREDIT INCREASE
LENDERS AND (II) IN THE CASE OF EACH NOTICE TO ANY LENDER WITH REVOLVING CREDIT
EXPOSURE, THE RESPECTIVE INTERESTS IN SUCH LENDER’S REVOLVING CREDIT EXPOSURE
SUBJECT TO THE ASSIGNMENTS CONTEMPLATED BY CLAUSE (B) OF THIS SECTION 2.14.


 


(E)           THE TERMS AND PROVISIONS OF THE NEW TERM LOANS AND NEW TERM LOAN
COMMITMENTS OF ANY SERIES SHALL BE, EXCEPT AS OTHERWISE SET FORTH HEREIN OR IN
THE JOINDER AGREEMENT, IDENTICAL TO THE TRANCHE D TERM LOANS; PROVIDED, HOWEVER,
THAT (I) THE NEW TERM LOAN MATURITY DATE FOR ANY SERIES SHALL BE DETERMINED BY
THE BORROWER AND THE APPLICABLE NEW TERM LOAN LENDERS AND SHALL BE SET FORTH IN
THE APPLICABLE JOINDER AGREEMENT; PROVIDED, THAT THE APPLICABLE NEW TERM LOAN
MATURITY DATE OF EACH SERIES SHALL BE NO SHORTER THAN THE FINAL MATURITY OF THE
TRANCHE D TERM LOANS AND (II) THE RATE OF INTEREST APPLICABLE TO THE NEW TERM
LOANS OF EACH SERIES SHALL BE DETERMINED BY THE BORROWER AND THE APPLICABLE NEW
TERM LOAN LENDERS AND SHALL BE SET FORTH IN THE APPLICABLE JOINDER AGREEMENT.

 

 

53

--------------------------------------------------------------------------------


 


(F)            EACH JOINDER AGREEMENT MAY, WITHOUT THE CONSENT OF ANY OTHER
LENDERS, EFFECT SUCH AMENDMENTS TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
AS MAY BE NECESSARY OR APPROPRIATE, IN THE OPINION OF THE ADMINISTRATIVE AGENT,
TO EFFECT THE PROVISIONS OF THIS SECTION 2.14.


 


SECTION 3.           LETTERS OF CREDIT

 


3.1           ISSUANCE OF LETTERS OF CREDIT.  (A)  SUBJECT TO AND UPON THE TERMS
AND CONDITIONS HEREIN SET FORTH, AT ANY TIME AND FROM TIME TO TIME AFTER THE
CLOSING DATE AND PRIOR TO THE REVOLVING CREDIT MATURITY DATE, THE LETTER OF
CREDIT ISSUER AGREES TO ISSUE (OR CAUSE ITS AFFILIATE OR OTHER FINANCIAL
INSTITUTION WITH WHICH THE LETTER OF CREDIT ISSUER SHALL HAVE ENTERED INTO AN
AGREEMENT REGARDING THE ISSUANCE OF LETTERS OF CREDIT HEREUNDER, TO ISSUE ON ITS
BEHALF), UPON THE REQUEST OF AND FOR THE ACCOUNT OF, THE BORROWER OR ANY
RESTRICTED SUBSIDIARY A STANDBY LETTER OF CREDIT OR STANDBY LETTERS OF CREDIT
(EACH, A “LETTER OF CREDIT”) IN SUCH FORM AS MAY BE APPROVED BY THE LETTER OF
CREDIT ISSUER IN ITS REASONABLE DISCRETION; PROVIDED, THAT THE BORROWER SHALL BE
A CO-APPLICANT, AND BE JOINTLY AND SEVERALLY LIABLE, WITH RESPECT TO EACH LETTER
OF CREDIT ISSUED FOR THE ACCOUNT OF A RESTRICTED SUBSIDIARY.  EACH LETTER OF
CREDIT ISSUED PURSUANT TO THE 2005 CREDIT AGREEMENT OR THE ORIGINAL CREDIT
AGREEMENT AND OUTSTANDING ON THE EFFECTIVE DATE SHALL CONTINUE TO BE OUTSTANDING
AND SHALL BE DEEMED TO BE LETTERS OF CREDIT HEREUNDER, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF.  NOTWITHSTANDING THE FOREGOING, (I) NO LETTER OF CREDIT SHALL
BE ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE LETTERS OF CREDIT
OUTSTANDING AT SUCH TIME, WOULD EXCEED THE LETTER OF CREDIT COMMITMENT THEN IN
EFFECT, (II) NO LETTER OF CREDIT SHALL BE ISSUED THE STATED AMOUNT OF WHICH,
WHEN ADDED TO THE LETTERS OF CREDIT OUTSTANDING AND THE REVOLVING CREDIT LOANS
AND SWINGLINE LOANS OUTSTANDING AT SUCH TIME, WOULD EXCEED THE TOTAL REVOLVING
CREDIT COMMITMENT THEN IN EFFECT AND (III) EACH LETTER OF CREDIT SHALL HAVE AN
EXPIRATION DATE OCCURRING NO LATER THAN THE EARLIER OF (X) ONE YEAR AFTER THE
DATE OF ISSUANCE THEREOF, UNLESS OTHERWISE AGREED UPON BY THE ADMINISTRATIVE
AGENT AND THE LETTER OF CREDIT ISSUER, AND (Y) THE FIFTH BUSINESS DAY PRIOR TO
THE REVOLVING CREDIT MATURITY DATE; PROVIDED, HOWEVER, THAT ANY LETTER OF CREDIT
MAY BE RENEWED FOR ADDITIONAL 12-MONTH PERIODS (WHICH IN NO EVENT SHALL EXTEND
BEYOND THE DATE REFERRED TO IN CLAUSE (III)(Y) ABOVE).


 


(B)           (I) EACH LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS, (II) NO
LETTER OF CREDIT SHALL BE ISSUED IF IT WOULD BE ILLEGAL UNDER ANY APPLICABLE LAW
FOR THE BENEFICIARY OF THE LETTER OF CREDIT TO HAVE A LETTER OF CREDIT ISSUED IN
ITS FAVOR, AND (III) NO LETTER OF CREDIT SHALL BE ISSUED AFTER THE LETTER OF
CREDIT ISSUER HAS RECEIVED A WRITTEN NOTICE FROM THE BORROWER OR ANY LENDER
STATING THAT A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
UNTIL SUCH TIME AS THE LETTER OF CREDIT ISSUER SHALL HAVE RECEIVED A WRITTEN
NOTICE OF (X) RESCISSION OF SUCH NOTICE FROM THE PARTY OR PARTIES ORIGINALLY
DELIVERING SUCH NOTICE OR (Y) THE WAIVER OF SUCH DEFAULT OR EVENT OF DEFAULT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 13.1.


 


3.2           LETTER OF CREDIT REQUESTS.  (A)  WHENEVER THE BORROWER DESIRES
THAT A LETTER OF CREDIT BE ISSUED FOR ITS ACCOUNT, IT SHALL GIVE THE
ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER AT LEAST TWO (OR SUCH
LESSER NUMBER AS MAY BE AGREED UPON BY THE ADMINISTRATIVE AGENT AND THE LETTER
OF CREDIT ISSUER) BUSINESS DAYS’ WRITTEN NOTICE THEREOF.  EACH NOTICE SHALL BE
EXECUTED BY THE BORROWER AND SHALL BE IN THE FORM OF EXHIBIT F (EACH, A “LETTER
OF CREDIT REQUEST”).  THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT COPIES OF
EACH LETTER OF CREDIT REQUEST TO EACH LENDER.

 

 

54

--------------------------------------------------------------------------------



 


(B)           THE MAKING OF EACH LETTER OF CREDIT REQUEST SHALL BE DEEMED TO BE
A REPRESENTATION AND WARRANTY BY THE BORROWER THAT THE LETTER OF CREDIT MAY BE
ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE REQUIREMENTS OF,
SECTION 3.1.


 


3.3           LETTER OF CREDIT PARTICIPATIONS.  (A) IMMEDIATELY UPON THE
ISSUANCE BY THE LETTER OF CREDIT ISSUER OF ANY LETTER OF CREDIT, THE LETTER OF
CREDIT ISSUER SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH OTHER LENDER
THAT HAS A LETTER OF CREDIT COMMITMENT (EACH SUCH OTHER LENDER, IN ITS CAPACITY
UNDER THIS SECTION 3.3(A), A “LETTER OF CREDIT PARTICIPANT”), AND EACH SUCH
LETTER OF CREDIT PARTICIPANT SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO
HAVE PURCHASED AND RECEIVED FROM THE LETTER OF CREDIT ISSUER, WITHOUT RECOURSE
OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION (EACH, A “LETTER OF CREDIT
PARTICIPATION”), TO THE EXTENT OF SUCH LETTER OF CREDIT PARTICIPANT’S REVOLVING
CREDIT COMMITMENT PERCENTAGE IN SUCH LETTER OF CREDIT, EACH SUBSTITUTE LETTER OF
CREDIT, EACH DRAWING MADE THEREUNDER AND THE OBLIGATIONS OF THE BORROWER UNDER
THIS AGREEMENT WITH RESPECT THERETO, AND ANY SECURITY THEREFOR OR GUARANTY
PERTAINING THERETO (ALTHOUGH LETTER OF CREDIT FEES WILL BE PAID DIRECTLY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LETTER OF CREDIT
PARTICIPANTS AS PROVIDED IN SECTION 4.1(C) AND THE LETTER OF CREDIT PARTICIPANTS
SHALL HAVE NO RIGHT TO RECEIVE ANY PORTION OF ANY FRONTING FEES).


 


(B)           IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT, THE
LETTER OF CREDIT ISSUER SHALL HAVE NO OBLIGATION RELATIVE TO THE LETTER OF
CREDIT PARTICIPANTS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE
DELIVERED UNDER SUCH LETTER OF CREDIT HAVE BEEN DELIVERED AND THAT THEY APPEAR
TO COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.  ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY THE LETTER OF CREDIT ISSUER UNDER OR IN
CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY IT, IF TAKEN OR OMITTED IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL NOT CREATE FOR THE
LETTER OF CREDIT ISSUER ANY RESULTING LIABILITY.


 


(C)           WHENEVER THE LETTER OF CREDIT ISSUER RECEIVES A PAYMENT IN RESPECT
OF AN UNPAID REIMBURSEMENT OBLIGATION AS TO WHICH THE ADMINISTRATIVE AGENT HAS
RECEIVED FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ANY PAYMENTS FROM THE
LETTER OF CREDIT PARTICIPANTS, THE LETTER OF CREDIT ISSUER SHALL PAY TO THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO EACH
LETTER OF CREDIT PARTICIPANT THAT HAS PAID ITS LETTER OF CREDIT COMMITMENT
PERCENTAGE OF SUCH REIMBURSEMENT OBLIGATION, IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH LETTER OF CREDIT PARTICIPANT’S SHARE
(BASED UPON THE PROPORTIONATE AGGREGATE AMOUNT ORIGINALLY FUNDED OR DEPOSITED BY
SUCH LETTER OF CREDIT PARTICIPANT TO THE AGGREGATE AMOUNT FUNDED OR DEPOSITED BY
ALL LETTER OF CREDIT PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH REIMBURSEMENT
OBLIGATION AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE RESPECTIVE
LETTER OF CREDIT PARTICIPATIONS.


 


(D)           THE OBLIGATIONS OF THE LETTER OF CREDIT PARTICIPANTS TO PURCHASE
LETTER OF CREDIT PARTICIPATIONS FROM THE LETTER OF CREDIT ISSUER AND MAKE
PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT
ISSUER WITH RESPECT TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT SUBJECT TO
COUNTERCLAIM, SET-OFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION
WHATSOEVER AND SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING UNDER ANY OF THE FOLLOWING
CIRCUMSTANCES:

 

55

--------------------------------------------------------------------------------


 

 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OF THE OTHER CREDIT DOCUMENTS;

 

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT THAT
THE BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A LETTER OF
CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT
ISSUER, ANY LENDER OR OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
ANY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED
TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE BORROWER AND THE
BENEFICIARY NAMED IN ANY SUCH LETTER OF CREDIT);

 

(III)          ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT DOCUMENTS; OR

 

(V)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

provided, however, that no Letter of Credit Participant shall be obligated to
pay to the Administrative Agent for the account of the Letter of Credit Issuer
its Letter of Credit Commitment Percentage of any unreimbursed amount arising
from any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 


3.4           AGREEMENT TO REPAY LETTER OF CREDIT DRAWINGS.  (A) THE BORROWER
HEREBY AGREES TO REIMBURSE THE LETTER OF CREDIT ISSUER, BY MAKING PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER IN
IMMEDIATELY AVAILABLE FUNDS, FOR ANY PAYMENT OR DISBURSEMENT MADE BY THE LETTER
OF CREDIT ISSUER UNDER ANY LETTER OF CREDIT ISSUED BY IT (EACH SUCH AMOUNT SO
PAID UNTIL REIMBURSED, AN “UNPAID DRAWING”) (I) WITHIN ONE BUSINESS DAY OF THE
DATE OF SUCH PAYMENT OR DISBURSEMENT, IF THE LETTER OF CREDIT ISSUER PROVIDES
NOTICE TO THE BORROWER OF SUCH PAYMENT OR DISBURSEMENT PRIOR TO 10:00 A.M. (NEW
YORK TIME) ON SUCH NEXT SUCCEEDING BUSINESS DAY AFTER THE DATE OF SUCH PAYMENT
OR DISBURSEMENT OR (II) IF SUCH NOTICE IS RECEIVED AFTER SUCH TIME, ON THE
BUSINESS DAY FOLLOWING THE DATE OF RECEIPT OF SUCH NOTICE (SUCH REQUIRED DATE
FOR REIMBURSEMENT UNDER CLAUSE (I) OR (II), AS APPLICABLE, THE “REQUIRED
REIMBURSEMENT DATE”), WITH INTEREST ON THE AMOUNT SO PAID OR DISBURSED BY SUCH
LETTER OF CREDIT ISSUER, (A) FROM AND INCLUDING THE DATE OF SUCH PAYMENT OR
DISBURSEMENT TO BUT EXCLUDING THE REQUIRED REIMBURSEMENT DATE, AT THE PER ANNUM
RATE FOR EACH DAY EQUAL TO (X) THE APPLICABLE EURODOLLAR MARGIN THEN IN EFFECT
TIMES (Y) THE AMOUNT OF SUCH UNPAID DRAWING, AND (B) TO THE EXTENT NOT
REIMBURSED PRIOR TO 5:00 P.M. (NEW YORK TIME) ON THE REQUIRED REIMBURSEMENT
DATE, FROM AND INCLUDING THE REQUIRED REIMBURSEMENT DATE TO BUT EXCLUDING THE
DATE SUCH LETTER OF CREDIT ISSUER IS REIMBURSED THEREFOR, AT A RATE PER ANNUM
THAT SHALL AT ALL TIMES BE THE RELEVANT APPLICABLE ABR MARGIN PLUS THE ABR AS IN
EFFECT FROM TIME TO TIME PLUS 2%; PROVIDED, THAT, NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, WITH RESPECT TO ANY LETTER OF
CREDIT, (I) UNLESS THE BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND
THE LETTER OF CREDIT ISSUER PRIOR TO 10:00 A.M. (NEW YORK TIME) ON THE REQUIRED
REIMBURSEMENT DATE THAT THE


 

56

--------------------------------------------------------------------------------


 


BORROWER INTENDS TO REIMBURSE THE LETTER OF CREDIT ISSUER FOR THE AMOUNT OF SUCH
DRAWING WITH FUNDS OTHER THAN THE PROCEEDS OF REVOLVING CREDIT LOANS, THE
BORROWER SHALL BE DEEMED TO HAVE GIVEN A NOTICE OF BORROWING REQUESTING THAT THE
LENDERS WITH REVOLVING CREDIT COMMITMENTS MAKE REVOLVING CREDIT LOANS (WHICH
SHALL BE ABR LOANS) ON THE DATE ON WHICH SUCH DRAWING IS HONORED IN AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH DRAWING, AND (II) THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LETTER OF CREDIT PARTICIPANT OF SUCH DRAWING AND THE AMOUNT
OF ITS REVOLVING CREDIT LOAN TO BE MADE IN RESPECT THEREOF, AND EACH LETTER OF
CREDIT PARTICIPANT SHALL BE IRREVOCABLY OBLIGATED TO MAKE A REVOLVING CREDIT
LOAN TO THE BORROWER IN THE MANNER DEEMED TO HAVE BEEN REQUESTED IN THE AMOUNT
OF ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE APPLICABLE UNPAID DRAWING
BY 1:00 P.M. (NEW YORK TIME) ON SUCH BUSINESS DAY BY MAKING THE AMOUNT OF SUCH
REVOLVING CREDIT LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT.  SUCH REVOLVING
CREDIT LOANS SHALL BE MADE WITHOUT REGARD TO THE MINIMUM BORROWING AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL USE THE PROCEEDS OF SUCH REVOLVING CREDIT LOANS
SOLELY FOR PURPOSE OF REIMBURSING THE LETTER OF CREDIT ISSUER FOR THE RELATED
UNPAID DRAWING.


 


(B)                           THE OBLIGATIONS OF THE BORROWER UNDER THIS
SECTION 3.4 TO REIMBURSE THE LETTER OF CREDIT ISSUER WITH RESPECT TO UNPAID
DRAWINGS (INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE BORROWER OR ANY OTHER PERSON MAY
HAVE OR HAVE HAD AGAINST THE LETTER OF CREDIT ISSUER, THE ADMINISTRATIVE AGENT
OR ANY LENDER (INCLUDING IN ITS CAPACITY AS A LETTER OF CREDIT PARTICIPANT),
INCLUDING ANY DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF
CREDIT (EACH A “DRAWING”) TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT OR ANY
NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF SUCH
DRAWING; PROVIDED, THAT THE BORROWER SHALL NOT BE OBLIGATED TO REIMBURSE THE
LETTER OF CREDIT ISSUER FOR ANY WRONGFUL PAYMENT MADE BY THE LETTER OF CREDIT
ISSUER UNDER THE LETTER OF CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF
CREDIT ISSUER.


 

3.5           Increased Costs.  If, after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any Letter of
Credit Participant with any request or directive made or adopted after the date
hereof (whether or not having the force of law), by any such authority, central
bank or comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any Letter of Credit
Participant’s Letter of Credit Participation therein, or (b) impose on the
Letter of Credit Issuer or any Letter of Credit Participant any other conditions
affecting its obligations under this Agreement in respect of Letters of Credit
or Letter of Credit Participations therein or any Letter of Credit or such
Letter of Credit Participant’s Letter of Credit Participation therein, and the
result of any of the foregoing is to increase the cost to the Letter of Credit
Issuer or such Letter of Credit Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such Letter of Credit
Participant hereunder (other than any such increase or reduction attributable to
taxes) in respect of Letters of Credit or Letter of Credit Participations
therein, then, promptly after receipt of written demand to the Borrower by the
Letter of Credit Issuer or such Letter of Credit Participant, as the case may be
(a copy of which notice shall be sent by the

 

 

57

--------------------------------------------------------------------------------


 

Letter of Credit Issuer or such Letter of Credit Participant to the
Administrative Agent), the Borrower shall pay to the Letter of Credit Issuer or
such Letter of Credit Participant such additional amount or amounts as will
compensate the Letter of Credit Issuer or such Letter of Credit Participant for
such increased cost or reduction, it being understood and agreed, however, that
the Letter of Credit Issuer or a Letter of Credit Participant shall not be
entitled to such compensation as a result of such Person’s compliance with, or
pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof.  A certificate submitted to the
Borrower by the Letter of Credit Issuer or a Letter of Credit Participant, as
the case may be (a copy of which certificate shall be sent by the Letter of
Credit Issuer or such Letter of Credit Participant to the Administrative Agent)
setting forth in reasonable detail the basis for the determination of such
additional amount or amounts necessary to compensate the Letter of Credit Issuer
or such Letter of Credit Participant as aforesaid shall be conclusive and
binding on the Borrower absent clearly demonstrable error.

 


3.6           NEW OR SUCCESSOR LETTER OF CREDIT ISSUER.  (A)  THE LETTER OF
CREDIT ISSUER MAY RESIGN AS A LETTER OF CREDIT ISSUER UPON 60 DAYS’ PRIOR
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER. THE
BORROWER MAY REPLACE THE LETTER OF CREDIT ISSUER FOR ANY REASON UPON WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER.  THE
BORROWER MAY ADD A LETTER OF CREDIT ISSUER AT ANY TIME UPON NOTICE TO THE
ADMINISTRATIVE AGENT.  IF THE LETTER OF CREDIT ISSUER SHALL RESIGN, BE REPLACED
OR A NEW LETTER OF CREDIT ISSUER IS ADDED AS A LETTER OF CREDIT ISSUER UNDER
THIS AGREEMENT, THEN THE BORROWER MAY APPOINT FROM AMONG THE LENDERS A SUCCESSOR
ISSUER OR NEW ISSUER OF LETTERS OF CREDIT OR, WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD), ANOTHER
SUCCESSOR ISSUER OR NEW ISSUER OF LETTERS OF CREDIT, WHEREUPON SUCH SUCCESSOR
ISSUER OR NEW ISSUER OF LETTERS OF CREDIT SHALL SUCCEED TO OR BE GRANTED THE
RIGHTS, POWERS AND DUTIES OF A LETTER OF CREDIT ISSUER UNDER THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS (WHICH IN THE CASE OF ANY SUCCESSOR LETTER OF CREDIT
ISSUER, SHALL MEAN THE RIGHTS, POWERS AND DUTIES OF THE RELEVANT REPLACED OR
RESIGNING LETTER OF CREDIT ISSUER), AND THE TERM “LETTER OF CREDIT ISSUER” SHALL
MEAN SUCH SUCCESSOR ISSUER OR SUCH NEW ISSUER OF LETTERS OF CREDIT EFFECTIVE
UPON SUCH APPOINTMENT.  AT THE TIME SUCH RESIGNATION OR REPLACEMENT SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY TO THE RESIGNING OR REPLACED LETTER OF CREDIT
ISSUER ALL ACCRUED AND UNPAID FEES PURSUANT TO SECTIONS 4.1(B).  THE ACCEPTANCE
OF ANY APPOINTMENT AS A LETTER OF CREDIT ISSUER HEREUNDER WHETHER AS A SUCCESSOR
ISSUER OR NEW ISSUER OF LETTERS OF CREDIT IN ACCORDANCE WITH THIS AGREEMENT,
SHALL BE EVIDENCED BY AN AGREEMENT ENTERED INTO BY SUCH NEW OR SUCCESSOR ISSUER
OF LETTERS OF CREDIT, IN A FORM SATISFACTORY TO THE BORROWER AND THE
ADMINISTRATIVE AGENT AND, FROM AND AFTER THE EFFECTIVE DATE OF SUCH AGREEMENT,
SUCH NEW OR SUCCESSOR ISSUER OF LETTERS OF CREDIT SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF A LETTER OF CREDIT ISSUER UNDER THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS (WHICH IN THE CASE OF ANY SUCCESSOR LETTER OF CREDIT ISSUER,
SHALL MEAN THE RIGHTS, POWERS AND DUTIES OF THE RELEVANT REPLACED OR RESIGNING
LETTER OF CREDIT ISSUER).  AFTER THE RESIGNATION OR REPLACEMENT OF A LETTER OF
CREDIT ISSUER HEREUNDER, THE RESIGNING OR REPLACED LETTER OF CREDIT ISSUER SHALL
REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS
OF A LETTER OF CREDIT ISSUER UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH RESIGNATION OR
REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT. 
IN CONNECTION WITH ANY RESIGNATION OR REPLACEMENT PURSUANT TO THIS CLAUSE
(A) (BUT, IN CASE OF ANY SUCH RESIGNATION, ONLY TO THE EXTENT THAT A SUCCESSOR
ISSUER OF LETTERS OF CREDIT SHALL HAVE BEEN APPOINTED), EITHER (I) THE BORROWER,
THE RESIGNING OR REPLACED LETTER OF CREDIT ISSUER AND THE SUCCESSOR ISSUER OF
LETTERS OF CREDIT SHALL ARRANGE TO HAVE ANY


 


 

58

--------------------------------------------------------------------------------


 


OUTSTANDING LETTERS OF CREDIT ISSUED BY THE RESIGNING OR REPLACED LETTER OF
CREDIT ISSUER REPLACED WITH LETTERS OF CREDIT ISSUED BY THE SUCCESSOR ISSUER OF
LETTERS OF CREDIT OR (II) THE BORROWER SHALL CAUSE THE SUCCESSOR ISSUER OF
LETTERS OF CREDIT, IF SUCH SUCCESSOR ISSUER IS REASONABLY SATISFACTORY TO THE
REPLACED OR RESIGNING LETTER OF CREDIT ISSUER, TO ISSUE “BACK-STOP” LETTERS OF
CREDIT NAMING THE RESIGNING OR REPLACED LETTER OF CREDIT ISSUER AS BENEFICIARY
FOR EACH OUTSTANDING LETTER OF CREDIT ISSUED BY THE RESIGNING OR REPLACED LETTER
OF CREDIT ISSUER, WHICH NEW LETTERS OF CREDIT SHALL HAVE A FACE AMOUNT EQUAL TO
THE LETTERS OF CREDIT BEING BACK-STOPPED AND THE SOLE REQUIREMENT FOR DRAWING ON
SUCH NEW LETTERS OF CREDIT SHALL BE A DRAWING ON THE CORRESPONDING BACK-STOPPED
LETTERS OF CREDIT.  AFTER ANY RESIGNING OR REPLACED LETTER OF CREDIT ISSUER’S
RESIGNATION OR REPLACEMENT AS LETTER OF CREDIT ISSUER, THE PROVISIONS OF THIS
AGREEMENT RELATING TO A LETTER OF CREDIT ISSUER SHALL INURE TO ITS BENEFIT AS TO
ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT (A) WHILE IT WAS A LETTER OF
CREDIT ISSUER UNDER THIS AGREEMENT OR (B) AT ANY TIME WITH RESPECT TO LETTERS OF
CREDIT ISSUED BY SUCH LETTER OF CREDIT ISSUER.


 


(B)                           TO THE EXTENT THAT THERE ARE, AT THE TIME OF ANY
RESIGNATION OR REPLACEMENT AS SET FORTH IN CLAUSE (A) ABOVE, ANY OUTSTANDING
LETTERS OF CREDIT, NOTHING HEREIN SHALL BE DEEMED TO IMPACT OR IMPAIR ANY RIGHTS
AND OBLIGATIONS OF ANY OF THE PARTIES HERETO WITH RESPECT TO SUCH OUTSTANDING
LETTERS OF CREDIT (INCLUDING, WITHOUT LIMITATION, ANY OBLIGATIONS RELATED TO THE
PAYMENT OF FEES OR THE REIMBURSEMENT OR FUNDING OF AMOUNTS DRAWN), EXCEPT THAT
THE BORROWER, THE RESIGNING OR REPLACED LETTER OF CREDIT ISSUER AND THE
SUCCESSOR ISSUER OF LETTERS OF CREDIT SHALL HAVE THE OBLIGATIONS REGARDING
OUTSTANDING LETTERS OF CREDIT DESCRIBED IN CLAUSE (A) ABOVE.


 


SECTION 4.           FEES; COMMITMENT REDUCTIONS AND TERMINATIONS

 


4.1          FEES.  (A)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER HAVING A REVOLVING CREDIT COMMITMENT, A
COMMITMENT FEE WHICH SHALL ACCRUE AT PERCENTAGE PER ANNUM SET FORTH BELOW OF THE
DAILY AVERAGE UNUSED PORTION OF THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER
(WHICH, FOR PURPOSES OF THIS SECTION 4.1 ONLY, SHALL NOT INCLUDE THE INCURRENCE
OF SWINGLINE LOANS) BASED UPON THE STATUS IN EFFECT ON SUCH DATE, AND WHICH
SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER AND ON THE FINAL DATE.

 

Status

 

Applicable Revolving
Commitment Fee
Percentage

 

Level I

 

0.50

%

Level II

 

0.375

%

 


(B)                           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER A FEE IN RESPECT OF EACH
LETTER OF CREDIT ISSUED HEREUNDER (THE “FRONTING FEE”), FOR THE PERIOD FROM AND
INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE
TERMINATION OR EXPIRATION DATE OF SUCH LETTER OF CREDIT, COMPUTED AT THE RATE
FOR EACH DAY EQUAL TO SUCH RATE PER ANNUM AS IS AGREED IN A SEPARATE WRITING
BETWEEN THE LETTER OF CREDIT ISSUER AND THE BORROWER.  THE FRONTING FEE SHALL BE
DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER AND ON THE FINAL DATE.

 

59

--------------------------------------------------------------------------------


 


 


(C)                           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER HAVING A REVOLVING CREDIT COMMITMENT, PRO
RATA ACCORDING TO THE LETTER OF CREDIT EXPOSURE OF SUCH LENDER, A FEE IN RESPECT
OF EACH LETTER OF CREDIT (THE “LETTER OF CREDIT FEE”), FOR THE PERIOD FROM AND
INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE
TERMINATION OR EXPIRATION DATE OF SUCH LETTER OF CREDIT, COMPUTED AT THE PER
ANNUM RATE FOR EACH DAY EQUAL TO (X) THE APPLICABLE EURODOLLAR MARGIN THEN IN
EFFECT FOR LETTERS OF CREDIT TIMES (Y) THE AVERAGE DAILY STATED AMOUNT OF SUCH
LETTER OF CREDIT.  THE LETTER OF CREDIT FEE SHALL BE PAYABLE QUARTERLY IN
ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE
APPLICABLE FINAL DATE.


 


(D)                           THE BORROWER AGREES TO PAY DIRECTLY TO THE LETTER
OF CREDIT ISSUER UPON EACH ISSUANCE OF, DRAWING UNDER AND/OR AMENDMENT OF A
LETTER OF CREDIT ISSUED BY IT SUCH AMOUNT AS THE LETTER OF CREDIT ISSUER AND THE
BORROWER SHALL HAVE AGREED UPON FOR ISSUANCES OF, DRAWINGS UNDER OR AMENDMENTS
OF, LETTERS OF CREDIT ISSUED BY IT.


 


(E)                           NOTWITHSTANDING THE FOREGOING, THE BORROWER SHALL
NOT BE OBLIGATED TO PAY ANY AMOUNTS TO ANY DEFAULTING LENDER PURSUANT TO THIS
SECTION 4.1 UNTIL THE EVENT OR CIRCUMSTANCES GIVING RISE TO SUCH LENDER BEING
DESIGNATED AS A DEFAULTING LENDER HAVE BEEN CURED.


 

4.2           Voluntary Reduction of Commitments.  Upon at least one Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent at the Administrative Agent’s Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Revolving Credit Commitments in whole or
in part; provided, that (i) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $1,000,000 and (ii) after giving effect to
such termination or reduction and to any prepayments of Revolving Credit Loans
or cancellation or cash collateralization of Letters of Credit made on the date
thereof in accordance with this Agreement, the aggregate amount of the Lenders’
Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment.

 


4.3                           MANDATORY TERMINATION OF COMMITMENTS.  (A)  THE
TOTAL TRANCHE D TERM LOAN COMMITMENT SHALL TERMINATE AT 5:00 P.M. (NEW YORK
TIME) ON THE EFFECTIVE DATE.


 


(B)                           THE TOTAL REVOLVING CREDIT COMMITMENT SHALL
TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON THE REVOLVING CREDIT MATURITY DATE.


 


(C)                           THE SWINGLINE COMMITMENT SHALL TERMINATE AT
5:00 P.M. (NEW YORK TIME) ON THE SWINGLINE MATURITY DATE.


 


(D)                           THE NEW TERM LOAN COMMITMENT FOR ANY SERIES SHALL
TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON THE INCREASED AMOUNT DATE FOR SUCH
SERIES.


 


SECTION 5            PAYMENTS

 


5.1                           VOLUNTARY PREPAYMENTS.  (A) THE BORROWER SHALL
HAVE THE RIGHT TO PREPAY TERM LOANS, REVOLVING CREDIT LOANS AND SWINGLINE LOANS,
WITHOUT PREMIUM OR PENALTY,

 

60

--------------------------------------------------------------------------------


EXCEPT AS SET FORTH IN CLAUSE (B) BELOW,  IN WHOLE OR IN PART FROM TIME TO TIME
ON THE FOLLOWING TERMS AND CONDITIONS:  (A) THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF ITS INTENT TO MAKE SUCH
PREPAYMENT, THE AMOUNT OF SUCH PREPAYMENT AND IN THE CASE OF EURODOLLAR LOANS,
THE SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE, WHICH NOTICE SHALL BE GIVEN BY
THE BORROWER NO LATER THAN (I) IN THE CASE OF TERM LOANS OR REVOLVING CREDIT
LOANS, 1:00 P.M. (NEW YORK TIME) ONE BUSINESS DAY PRIOR TO, OR (II) IN THE CASE
OF SWINGLINE LOANS, 1:00 P.M. (NEW YORK TIME) ON, THE DATE OF SUCH PREPAYMENT
AND SHALL PROMPTLY BE TRANSMITTED BY THE ADMINISTRATIVE AGENT TO EACH OF THE
LENDERS OR THE SWINGLINE LENDER, AS THE CASE MAY BE; (B) EACH PARTIAL PREPAYMENT
OF ANY BORROWING OF TERM LOANS OR REVOLVING CREDIT LOANS SHALL BE IN A MULTIPLE
OF $100,000 AND IN AN AGGREGATE PRINCIPAL AMOUNT OF AT LEAST $1,000,000 AND EACH
PARTIAL PREPAYMENT OF SWINGLINE LOANS SHALL BE IN A MULTIPLE OF $100,000 AND IN
AN AGGREGATE PRINCIPAL AMOUNT OF AT LEAST $100,000; PROVIDED, THAT NO PARTIAL
PREPAYMENT OF EURODOLLAR LOANS MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE
THE OUTSTANDING EURODOLLAR LOANS MADE PURSUANT TO SUCH BORROWING TO AN AMOUNT
LESS THAN THE MINIMUM BORROWING AMOUNT FOR EURODOLLAR LOANS; (C) ANY PREPAYMENT
OF EURODOLLAR LOANS PURSUANT TO THIS SECTION 5.1 ON ANY DAY OTHER THAN THE LAST
DAY OF AN INTEREST PERIOD APPLICABLE THERETO SHALL BE SUBJECT TO COMPLIANCE BY
THE BORROWER WITH THE APPLICABLE PROVISIONS OF SECTION 2.11.  EACH PREPAYMENT IN
RESPECT OF ANY TRANCHE OF TERM LOANS PURSUANT TO THIS SECTION 5.1 SHALL BE
APPLIED TO TERM LOANS IN SUCH MANNER AS THE BORROWER MAY DETERMINE.  AT THE
BORROWER’S ELECTION IN CONNECTION WITH ANY PREPAYMENT PURSUANT TO THIS
SECTION 5.1, SUCH PREPAYMENT SHALL NOT BE APPLIED TO ANY LOAN OF A DEFAULTING
LENDER.


 

(b)           Any (i) amendment, amendment and restatement or other modification
of this Agreement consummated within one (1) year after the Effective Date or
(ii) voluntary prepayment of all but not less than all of the Tranche D Term
Loans consummated within one (1) year after the Effective Date with the proceeds
of a substantially concurrent issuance or incurrence of new bank loans (which
voluntary prepayment shall be deemed to have occurred even if a portion of the
Tranche D Term Loans are replaced or converted with, into or by such new loans
so long as all but not less than all of the Tranche D Term Loans are so prepaid)
the effect of which, in the case of either clause (i) or clause (ii), is
primarily to decrease the Applicable Margin with respect to the Tranche D Term
Loans, shall be accompanied by a fee payable to the Tranche D Term Lenders in an
amount equal to 1.0% of the aggregate principal amount of the Tranche D Term
Loans then outstanding only if such amendment, prepayment, replacement or
conversion is not otherwise undertaken in connection with another material
transaction or series of related material transactions.

 

5.2           MANDATORY PREPAYMENTS.  (A)  TERM LOAN PREPAYMENTS.  (I)  ON EACH
OCCASION THAT A PREPAYMENT EVENT OCCURS, THE BORROWER SHALL, WITHIN ONE BUSINESS
DAY AFTER THE OCCURRENCE OF A DEBT INCURRENCE PREPAYMENT EVENT AND WITHIN FIVE
BUSINESS DAYS AFTER THE RECEIPT OF NET CASH PROCEEDS IN CONNECTION WITH THE
OCCURRENCE OF ANY OTHER PREPAYMENT EVENT, PREPAY, IN ACCORDANCE WITH PARAGRAPHS
(C) AND (D) BELOW, A PRINCIPAL AMOUNT OF TERM LOANS IN AN AMOUNT EQUAL TO 100%
OF THE NET CASH PROCEEDS FROM SUCH PREPAYMENT EVENT.

 

(II)           NOT LATER THAN THE DATE THAT IS NINETY DAYS AFTER THE LAST DAY OF
ANY FISCAL YEAR (COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2006), THE
BORROWER SHALL PREPAY, IN ACCORDANCE WITH PARAGRAPHS (C) AND (D) BELOW, A
PRINCIPAL OF TERM LOANS IN AN AMOUNT EQUAL TO (X) 50% OF EXCESS CASH FLOW FOR
SUCH FISCAL YEAR (PROVIDED SUCH PERCENTAGE SHALL BE

 

61

--------------------------------------------------------------------------------


 

REDUCED TO (I) 25%  OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR SO LONG AS
IMMEDIATELY PRIOR TO SUCH PREPAYMENT, BUT WITHOUT GIVING EFFECT TO SUCH
PREPAYMENT, THE BORROWER’S RATIO OF CONSOLIDATED TOTAL DEBT  ON SUCH PREPAYMENT
DATE TO CONSOLIDATED EBITDA  FOR THE MOST RECENT TEST PERIOD ENDED PRIOR TO SUCH
PREPAYMENT DATE IS NO GREATER THAN 5.00:1.00 AND (II)  0% OF EXCESS CASH
FLOW FOR SUCH FISCAL YEAR SO LONG AS IMMEDIATELY PRIOR TO SUCH PREPAYMENT, BUT
WITHOUT GIVING EFFECT TO SUCH PREPAYMENT, THE BORROWER’S RATIO OF CONSOLIDATED
TOTAL DEBT  ON SUCH PREPAYMENT DATE TO CONSOLIDATED EBITDA  FOR THE MOST
RECENT TEST PERIOD ENDED PRIOR TO SUCH PREPAYMENT DATE IS NO GREATER THAN
4.00:1.00, MINUS (Y) THE PRINCIPAL AMOUNT OF TERM LOANS VOLUNTARILY PREPAID
PURSUANT TO SECTION 5.1 DURING SUCH FISCAL YEAR, OTHER THAN THE ORIGINAL TERM
LOANS PREPAID ON THE EFFECTIVE DATE WITH THE PROCEEDS OF THE TRANCHE D TERM
LOANS.

 


(B)           REPAYMENT OF REVOLVING CREDIT LOANS.  IF ON ANY DATE THE AGGREGATE
AMOUNT OF THE LENDERS’ REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE PRINCIPAL
AMOUNT OF ALL SWINGLINE LOANS EXCEEDS THE TOTAL REVOLVING CREDIT COMMITMENT AS
THEN IN EFFECT, THE BORROWER SHALL FORTHWITH REPAY ON SUCH DATE THE PRINCIPAL
AMOUNT OF SWINGLINE LOANS AND, AFTER ALL SWINGLINE LOANS HAVE BEEN PAID IN FULL,
REVOLVING CREDIT LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS.  IF, AFTER GIVING
EFFECT TO THE PREPAYMENT OF ALL OUTSTANDING SWINGLINE LOANS AND REVOLVING CREDIT
LOANS, THE AGGREGATE AMOUNT OF THE LENDERS’ REVOLVING CREDIT EXPOSURES EXCEED
THE TOTAL REVOLVING CREDIT COMMITMENT THEN IN EFFECT, THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT AN AMOUNT IN CASH EQUAL TO SUCH EXCESS AND THE
ADMINISTRATIVE AGENT SHALL HOLD SUCH PAYMENT FOR THE BENEFIT OF THE LENDERS AS
SECURITY FOR THE OBLIGATIONS OF THE BORROWER HEREUNDER (INCLUDING OBLIGATIONS IN
RESPECT OF LETTER OF CREDIT OUTSTANDINGS) PURSUANT TO A CASH COLLATERAL
AGREEMENT TO BE ENTERED INTO IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH SHALL PERMIT CERTAIN INVESTMENTS IN PERMITTED
INVESTMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT, UNTIL THE PROCEEDS ARE
APPLIED TO THE SECURED OBLIGATIONS).


 


(C)           APPLICATION TO REPAYMENT AMOUNTS.  EACH PREPAYMENT OF TERM LOANS
REQUIRED BY SECTIONS 5.2(A)(I) AND (II) SHALL BE APPLIED TO REDUCE TRANCHE D
TERM LOAN REPAYMENT AMOUNTS TO THE EXTENT NOT DECLINED UNDER SUBCLAUSE
(II) BELOW IN DIRECT ORDER TO THE REMAINING TRANCHE D TERM LOAN REPAYMENT
AMOUNTS.  WITH RESPECT TO EACH SUCH PREPAYMENT, (I) THE BORROWER WILL, NOT LATER
THAN THE DATE SPECIFIED IN SECTION 5.2(A) FOR OFFERING TO MAKE SUCH PREPAYMENT,
GIVE THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (PROMPTLY CONFIRMED IN WRITING)
REQUESTING THAT THE ADMINISTRATIVE AGENT PROVIDE NOTICE OF SUCH PREPAYMENT TO
EACH LENDER OF TERM LOANS, (II) THE ADMINISTRATIVE AGENT SHALL PROMPTLY PROVIDE
NOTICE OF SUCH PREPAYMENT TO EACH LENDER OF TERM LOANS, (III) EACH LENDER OF
TERM LOANS WILL HAVE THE RIGHT TO REFUSE ANY SUCH PREPAYMENT BY GIVING WRITTEN
NOTICE OF SUCH REFUSAL TO THE BORROWER WITHIN FIFTEEN BUSINESS DAYS AFTER SUCH
LENDER’S RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT OF SUCH PREPAYMENT (AND
THE BORROWER SHALL NOT PREPAY ANY SUCH TERM LOANS UNTIL THE DATE THAT IS
SPECIFIED IN THE IMMEDIATELY FOLLOWING CLAUSE), (IV) THE BORROWER WILL MAKE ALL
SUCH PREPAYMENTS NOT SO REFUSED UPON THE EARLIER OF (X) SUCH FIFTEENTH BUSINESS
DAY AND (Y) SUCH TIME AS THE BORROWER HAS RECEIVED NOTICE FROM EACH LENDER THAT
IT CONSENTS TO OR REFUSES SUCH PREPAYMENT AND (V) ANY PREPAYMENT SO REFUSED MAY
BE RETAINED BY THE BORROWER; PROVIDED, THAT ANY PREPAYMENT SO REFUSED THAT
RELATES TO NET CASH PROCEEDS FROM A DEBT INCURRENCE PREPAYMENT EVENT IN RESPECT
OF THE ISSUANCE OF PERMITTED ADDITIONAL NOTES SHALL BE ALLOCATED TO THE THEN
OUTSTANDING TERM LOANS AND SHALL BE APPLIED AS SET FORTH ABOVE IN THIS PARAGRAPH
(C).

 

 

62

--------------------------------------------------------------------------------


 

 


(D)           APPLICATION TO TERM LOANS.  WITH RESPECT TO EACH PREPAYMENT OF
TERM LOANS REQUIRED BY SECTION 5.2(A), THE BORROWER MAY DESIGNATE THE TYPES OF
LOANS THAT ARE TO BE PREPAID AND THE SPECIFIC BORROWING(S) PURSUANT TO WHICH
MADE; PROVIDED, THAT THE BORROWER PAYS ANY AMOUNTS, IF ANY, REQUIRED TO BE PAID
PURSUANT TO SECTION 2.11 WITH RESPECT TO PREPAYMENTS OF EURODOLLAR TERM LOANS
MADE ON ANY DATE OTHER THAN THE LAST DAY OF THE APPLICABLE INTEREST PERIOD.  IN
THE ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING
SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH
DESIGNATION IN ITS REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO
MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 2.11.


 


(E)           APPLICATION TO REVOLVING CREDIT LOANS.  WITH RESPECT TO EACH
PREPAYMENT OF REVOLVING CREDIT LOANS ELECTED BY THE BORROWER PURSUANT TO
SECTION 5.1 OR REQUIRED BY SECTION 5.2(B), THE BORROWER MAY DESIGNATE (I) THE
TYPES OF LOANS THAT ARE TO BE PREPAID AND THE SPECIFIC BORROWING(S) PURSUANT TO
WHICH MADE AND (II) THE REVOLVING CREDIT LOANS TO BE PREPAID; PROVIDED, THAT
(X) EURODOLLAR REVOLVING CREDIT LOANS MAY BE DESIGNATED FOR PREPAYMENT PURSUANT
TO THIS SECTION 5.2 ONLY ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE
THERETO UNLESS ALL EURODOLLAR LOANS WITH INTEREST PERIODS ENDING ON SUCH DATE OF
REQUIRED PREPAYMENT AND ALL ABR LOANS HAVE BEEN PAID IN FULL; (Y) EACH
PREPAYMENT OF ANY LOANS MADE PURSUANT TO A BORROWING SHALL BE APPLIED PRO RATA
AMONG SUCH LOANS; AND (Z) NOTWITHSTANDING THE PROVISIONS OF THE PRECEDING CLAUSE
(Y), NO PREPAYMENT MADE PURSUANT TO SECTION 5.1 OR SECTION 5.2(B) OF REVOLVING
CREDIT LOANS SHALL BE APPLIED TO THE REVOLVING CREDIT LOANS OF ANY DEFAULTING
LENDER.  IN THE ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED IN THE
PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE
SUCH DESIGNATION IN ITS REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO
MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 2.11.


 


(F)            EURODOLLAR INTEREST PERIODS.  IN LIEU OF MAKING ANY PAYMENT
PURSUANT TO THIS SECTION 5.2 IN RESPECT OF ANY EURODOLLAR LOAN OTHER THAN ON THE
LAST DAY OF THE INTEREST PERIOD THEREFOR SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER AT ITS OPTION MAY
DEPOSIT WITH THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE AMOUNT OF THE
EURODOLLAR LOAN TO BE PREPAID AND SUCH EURODOLLAR LOAN SHALL BE REPAID ON THE
LAST DAY OF THE INTEREST PERIOD THEREFOR IN THE REQUIRED AMOUNT.  SUCH DEPOSIT
SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN A CORPORATE TIME DEPOSIT ACCOUNT
ESTABLISHED ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
EARNING INTEREST AT THE THEN-CUSTOMARY RATE FOR ACCOUNTS OF SUCH TYPE.  SUCH
DEPOSIT SHALL CONSTITUTE CASH COLLATERAL FOR THE SPECIFIED OBLIGATIONS, PROVIDED
THAT THE BORROWER MAY AT ANY TIME DIRECT THAT SUCH DEPOSIT BE APPLIED TO MAKE
THE APPLICABLE PAYMENT REQUIRED PURSUANT TO THIS SECTION 5.2.


 


(G)           MINIMUM AMOUNT.  NO PREPAYMENT SHALL BE REQUIRED PURSUANT TO
SECTION 5.2(A)(I) UNLESS AND UNTIL THE AMOUNT AT ANY TIME OF NET CASH PROCEEDS
FROM PREPAYMENT EVENTS REQUIRED TO BE APPLIED AT OR PRIOR TO SUCH TIME PURSUANT
TO SUCH SECTION AND NOT YET APPLIED AT OR PRIOR TO SUCH TIME TO PREPAY TERM
LOANS PURSUANT TO SUCH SECTION EXCEEDS (I) $5,000,000 FOR ANY SINGLE PREPAYMENT
EVENT OR SERIES OF RELATED PREPAYMENT EVENTS AND (II) $10,000,000 IN THE
AGGREGATE FOR ALL SUCH PREPAYMENT EVENTS.


 


(H)           FOREIGN ASSET SALES.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
SECTION 5.2, (I) TO THE EXTENT THAT ANY OF OR ALL THE NET CASH PROCEEDS OF ANY
ASSET SALE BY A RESTRICTED FOREIGN SUBSIDIARY GIVING RISE TO AN ASSET SALE
PREPAYMENT EVENT (A “FOREIGN ASSET SALE”), THE NET CASH PROCEEDS OF ANY RECOVERY
EVENT FROM A RESTRICTED FOREIGN SUBSIDIARY (A


 


 

63

--------------------------------------------------------------------------------


 


“FOREIGN RECOVERY EVENT”), OR EXCESS CASH FLOW ARE PROHIBITED OR DELAYED BY
APPLICABLE LOCAL LAW FROM BEING REPATRIATED TO THE UNITED STATES, THE PORTION OF
SUCH NET CASH PROCEEDS OR EXCESS CASH FLOW SO AFFECTED WILL NOT BE REQUIRED TO
BE APPLIED TO REPAY TERM LOANS AT THE TIMES PROVIDED IN THIS SECTION 5.2 BUT MAY
BE RETAINED BY THE APPLICABLE RESTRICTED FOREIGN SUBSIDIARY SO LONG, BUT ONLY SO
LONG, AS THE APPLICABLE LOCAL LAW WILL NOT PERMIT REPATRIATION TO THE UNITED
STATES (THE BORROWER HEREBY AGREEING TO CAUSE THE APPLICABLE RESTRICTED FOREIGN
SUBSIDIARY TO PROMPTLY TAKE ALL ACTIONS REQUIRED BY THE APPLICABLE LOCAL LAW TO
PERMIT SUCH REPATRIATION), AND ONCE SUCH REPATRIATION OF ANY OF SUCH AFFECTED
NET CASH PROCEEDS OR EXCESS CASH FLOW IS PERMITTED UNDER THE APPLICABLE LOCAL
LAW, SUCH REPATRIATION WILL BE IMMEDIATELY EFFECTED AND SUCH REPATRIATED NET
CASH PROCEEDS OR EXCESS CASH FLOW WILL BE PROMPTLY (AND IN ANY EVENT NOT LATER
THAN TWO BUSINESS DAYS AFTER SUCH REPATRIATION) APPLIED (NET OF ADDITIONAL TAXES
PAYABLE OR RESERVED AGAINST AS A RESULT THEREOF) TO THE REPAYMENT OF THE TERM
LOANS PURSUANT TO THIS SECTION 5.2 AND (II) TO THE EXTENT THAT THE BORROWER HAS
DETERMINED IN GOOD FAITH THAT REPATRIATION OF ANY OF OR ALL THE NET CASH
PROCEEDS OF ANY FOREIGN ASSET SALE, ANY FOREIGN RECOVERY EVENT OR EXCESS CASH
FLOW WOULD HAVE A MATERIAL ADVERSE TAX COST CONSEQUENCE WITH RESPECT TO SUCH NET
CASH PROCEEDS OR EXCESS CASH FLOW, THE NET CASH PROCEEDS OR EXCESS CASH FLOW SO
AFFECTED MAY BE RETAINED BY THE APPLICABLE RESTRICTED FOREIGN SUBSIDIARY;
PROVIDED, THAT, IN THE CASE OF THIS CLAUSE (II), ON OR BEFORE THE DATE ON WHICH
ANY NET CASH PROCEEDS SO RETAINED WOULD OTHERWISE HAVE BEEN REQUIRED TO BE
APPLIED TO REINVESTMENTS OR PREPAYMENTS PURSUANT TO SECTION 5.2(A) (OR SUCH
EXCESS CASH FLOW WOULD HAVE BEEN SO REQUIRED IF IT WERE NET CASH PROCEEDS),
(X) THE BORROWER APPLIES AN AMOUNT EQUAL TO SUCH NET CASH PROCEEDS OR EXCESS
CASH FLOW TO SUCH REINVESTMENTS OR PREPAYMENTS AS IF SUCH NET CASH PROCEEDS OR
EXCESS CASH FLOW HAD BEEN RECEIVED BY THE BORROWER RATHER THAN SUCH RESTRICTED
FOREIGN SUBSIDIARY, LESS THE AMOUNT OF ADDITIONAL TAXES THAT WOULD HAVE BEEN
PAYABLE OR RESERVED AGAINST IF SUCH NET CASH PROCEEDS OR EXCESS CASH FLOW HAD
BEEN REPATRIATED (OR, IF LESS, THE NET CASH PROCEEDS OR EXCESS CASH FLOW THAT
WOULD BE CALCULATED IF RECEIVED BY SUCH FOREIGN SUBSIDIARY) OR (Y) SUCH NET CASH
PROCEEDS OR EXCESS CASH FLOW ARE APPLIED TO THE REPAYMENT OF INDEBTEDNESS OF A
RESTRICTED FOREIGN SUBSIDIARY.


 


5.3           METHOD AND PLACE OF PAYMENT.  (A)  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS UNDER THIS AGREEMENT SHALL BE MADE BY
THE BORROWER, WITHOUT SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND, TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS ENTITLED THERETO,
THE LETTER OF CREDIT ISSUER OR THE SWINGLINE LENDER, AS THE CASE MAY BE, NOT
LATER THAN 1:00 P.M. (NEW YORK TIME) ON THE DATE WHEN DUE AND SHALL BE MADE IN
IMMEDIATELY AVAILABLE FUNDS IN DOLLARS AT THE ADMINISTRATIVE AGENT’S OFFICE, IT
BEING UNDERSTOOD THAT WRITTEN OR FACSIMILE NOTICE BY THE BORROWER TO THE
ADMINISTRATIVE AGENT TO MAKE A PAYMENT FROM THE FUNDS IN THE BORROWER’S ACCOUNT
AT THE ADMINISTRATIVE AGENT’S OFFICE SHALL CONSTITUTE THE MAKING OF SUCH PAYMENT
TO THE EXTENT OF SUCH FUNDS HELD IN SUCH ACCOUNT.  THE ADMINISTRATIVE AGENT WILL
THEREAFTER CAUSE TO BE DISTRIBUTED ON THE SAME DAY (IF PAYMENT WAS ACTUALLY
RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 2:00 P.M. (NEW YORK TIME) ON SUCH
DAY) LIKE FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST OR FEES RATABLY
TO THE LENDERS ENTITLED THERETO OR TO THE LETTER OF CREDIT ISSUER OR THE
SWINGLINE LENDER, AS APPLICABLE.


 


(B)                           FOR PURPOSES OF COMPUTING INTEREST OR FEES, ANY
PAYMENTS UNDER THIS AGREEMENT THAT ARE MADE LATER THAN 2:00 P.M. (NEW YORK TIME)
SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY.  WHENEVER
ANY PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT
A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO


 

64

--------------------------------------------------------------------------------



 


THE NEXT SUCCEEDING BUSINESS DAY AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL,
INTEREST SHALL BE PAYABLE DURING SUCH EXTENSION AT THE APPLICABLE RATE IN EFFECT
IMMEDIATELY PRIOR TO SUCH EXTENSION.


 


5.4           NET PAYMENTS.  (A)  SUBJECT TO THE FOLLOWING SENTENCE, ALL
PAYMENTS MADE BY OR ON BEHALF OF THE BORROWER UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY CURRENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY, EXCLUDING (I) NET INCOME TAXES, BRANCH PROFITS TAXES,
AND FRANCHISE TAXES (IMPOSED IN LIEU OF NET INCOME TAXES) AND CAPITAL TAXES
IMPOSED ON THE ADMINISTRATIVE AGENT OR ANY LENDER AND (II) ANY TAXES IMPOSED ON
THE ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT OF A CURRENT OR FORMER
CONNECTION BETWEEN THE ADMINISTRATIVE AGENT OR SUCH LENDER AND THE JURISDICTION
OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY SUCH CONNECTION ARISING
SOLELY FROM THE ADMINISTRATIVE AGENT OR SUCH LENDER HAVING EXECUTED, DELIVERED
OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS
AGREEMENT).  IF ANY SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES,
FEES, DEDUCTIONS OR WITHHOLDINGS (“NON-EXCLUDED TAXES”) ARE REQUIRED TO BE
WITHHELD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT, THE BORROWER SHALL
INCREASE THE AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER TO THE
EXTENT NECESSARY TO YIELD TO THE ADMINISTRATIVE AGENT OR SUCH LENDER (AFTER
PAYMENT OF ALL NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE
HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT; PROVIDED,
HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO INCREASE ANY SUCH AMOUNTS
PAYABLE TO ANY LENDER THAT IS NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR A STATE THEREOF (A “NON-U.S. LENDER”) IF SUCH LENDER FAILS TO
COMPLY WITH THE REQUIREMENTS OF PARAGRAPH (B) OF THIS SECTION 5.4.  WHENEVER ANY
NON-EXCLUDED TAXES ARE PAYABLE BY THE BORROWER, AS PROMPTLY AS POSSIBLE
THEREAFTER THE BORROWER SHALL SEND TO THE ADMINISTRATIVE AGENT FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER, AS THE CASE MAY BE, A CERTIFIED COPY
OF AN ORIGINAL OFFICIAL RECEIPT (OR OTHER EVIDENCE ACCEPTABLE TO SUCH LENDER,
ACTING REASONABLY) RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF
NON-EXCLUDED TAXES ARE PAID BY ANY LENDER, THE BORROWER SHALL INDEMNIFY SUCH
LENDER FOR SUCH NON-EXCLUDED TAXES (INCLUDING PENALTIES, INTEREST AND REASONABLE
EXPENSES), WHETHER OR NOT SUCH NON-EXCLUDED TAXES ARE CORRECTLY OR LEGALLY
ASSERTED; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE OBLIGATED TO
INDEMNIFY ANY LENDER FOR ANY INTEREST, PENALTIES OR EXPENSES ARISING FROM THE
INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE AGREEMENTS IN THIS
SECTION 5.4(A) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(B)           EACH NON-U.S. LENDER SHALL:


 

(I)            DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO COPIES
OF EITHER (X) IN THE CASE OF NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S.
FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT
TO PAYMENTS OF “PORTFOLIO INTEREST”, UNITED STATES INTERNAL REVENUE SERVICE
FORM W-8BEN (TOGETHER WITH A CERTIFICATE REPRESENTING THAT SUCH NON-U.S. LENDER
IS NOT A BANK FOR PURPOSES OF SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE
BORROWER AND IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER
(WITHIN THE MEANING OF

 

65

--------------------------------------------------------------------------------


 

SECTION 864(D)(4) OF THE CODE)), OR (Y) INTERNAL REVENUE SERVICE FORM W-8BEN OR
FORM W-8ECI, IN EACH CASE PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S.
LENDER CLAIMING COMPLETE EXEMPTION FROM, OR REDUCED RATE OF, U.S. FEDERAL
WITHHOLDING TAX ON PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT;

 

(II)           DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO FURTHER
COPIES OF ANY SUCH FORM OR CERTIFICATION (OR ANY APPLICABLE SUCCESSOR FORM) ON
OR BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES
OBSOLETE AND AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST
RECENT FORM PREVIOUSLY DELIVERED BY IT TO THE BORROWER; AND

 

(III)          OBTAIN SUCH EXTENSIONS OF TIME FOR FILING AND COMPLETE SUCH FORMS
OR CERTIFICATIONS AS MAY REASONABLY BE REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 13.6 or a Lender pursuant to
Section 13.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(b), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

 


(C)           THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY NON-U.S.
LENDER, OR TO PAY ANY ADDITIONAL AMOUNTS TO ANY NON-U.S. LENDER, IN RESPECT OF
U.S. FEDERAL WITHHOLDING TAX PURSUANT TO PARAGRAPH (A) ABOVE TO THE EXTENT THAT
(I) THE OBLIGATION TO WITHHOLD AMOUNTS WITH RESPECT TO U.S. FEDERAL WITHHOLDING
TAX EXISTED ON THE DATE SUCH NON-U.S. LENDER BECAME A PARTY TO THIS AGREEMENT
(OR, IN THE CASE OF A PARTICIPANT THAT IS NOT ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR A STATE THEREOF (A “NON-U.S. PARTICIPANT”), ON THE
DATE SUCH NON-U.S. PARTICIPANT BECAME A PARTICIPANT HEREUNDER); PROVIDED,
HOWEVER, THAT THIS CLAUSE (I) SHALL NOT APPLY TO THE EXTENT THAT (X) THE
INDEMNITY PAYMENTS OR ADDITIONAL AMOUNTS ANY LENDER (OR PARTICIPANT) WOULD BE
ENTITLED TO RECEIVE (WITHOUT REGARD TO THIS CLAUSE (I)) DO NOT EXCEED THE
INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS THAT THE PERSON MAKING THE ASSIGNMENT,
PARTICIPATION OR TRANSFER TO SUCH LENDER (OR PARTICIPANT) WOULD HAVE BEEN
ENTITLED TO RECEIVE IN THE ABSENCE OF SUCH ASSIGNMENT, PARTICIPATION OR
TRANSFER, OR (Y) SUCH ASSIGNMENT, PARTICIPATION OR TRANSFER HAD BEEN REQUESTED
BY THE BORROWER OR, (II) THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT
HAVE ARISEN BUT FOR A FAILURE BY SUCH NON-U.S. LENDER OR NON-U.S. PARTICIPANT TO
COMPLY WITH THE PROVISIONS OF PARAGRAPH (B) ABOVE OR (III) ANY OF THE
REPRESENTATIONS OR CERTIFICATIONS MADE BY A NON-U.S. LENDER OR NON-U.S.
PARTICIPANT PURSUANT TO PARAGRAPH (B) ABOVE ARE INCORRECT AT THE TIME A PAYMENT
HEREUNDER IS MADE, OTHER THAN BY REASON OF ANY CHANGE IN TREATY, LAW OR
REGULATION HAVING EFFECT AFTER THE DATE SUCH REPRESENTATIONS OR CERTIFICATIONS
WERE MADE.


 


(D)           IF THE BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS
EXISTS FOR CONTESTING ANY TAXES FOR WHICH INDEMNIFICATION HAS BEEN DEMANDED
HEREUNDER, THE RELEVANT LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL
COOPERATE WITH SUCH BORROWER IN CHALLENGING SUCH TAXES AT BORROWER’S EXPENSE IF
SO REQUESTED BY BORROWER.  IF ANY LENDER OR THE ADMINISTRATIVE AGENT RECEIVES A
REFUND OF A TAX FOR WHICH A PAYMENT HAS BEEN MADE BY THE


 


 

66

--------------------------------------------------------------------------------


 


BORROWER PURSUANT TO THIS AGREEMENT, WHICH REFUND IN THE GOOD FAITH JUDGMENT OF
SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IS ATTRIBUTABLE TO
SUCH PAYMENT MADE BY SUCH BORROWER, THEN SUCH LENDER OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, SHALL REIMBURSE THE BORROWER FOR SUCH AMOUNT
(TOGETHER WITH ANY INTEREST RECEIVED THEREON) AS SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, REASONABLY DETERMINES TO BE THE
PROPORTION OF THE REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO
BETTER OR WORSE POSITION THAN IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN
REQUIRED.  ANY LENDER OR THE ADMINISTRATIVE AGENT SHALL CLAIM ANY REFUND THAT IT
DETERMINES IS AVAILABLE TO IT, UNLESS IT CONCLUDES IN ITS REASONABLE DISCRETION
THAT IT WOULD BE ADVERSELY AFFECTED BY MAKING SUCH A CLAIM.  NEITHER ANY LENDER
NOR THE ADMINISTRATIVE AGENT SHALL BE OBLIGED TO DISCLOSE ANY INFORMATION
REGARDING ITS TAX AFFAIRS OR COMPUTATIONS TO THE BORROWER IN CONNECTION WITH
THIS PARAGRAPH (D) OR ANY OTHER PROVISION OF THIS SECTION 5.4.


 


(E)           EACH LENDER REPRESENTS AND AGREES THAT, ON THE DATE HEREOF AND AT
ALL TIMES DURING THE TERM OF THIS AGREEMENT, IT IS NOT AND WILL NOT BE A CONDUIT
ENTITY PARTICIPATING IN A CONDUIT FINANCING ARRANGEMENT (AS DEFINED IN
SECTION 7701(1) OF THE CODE AND THE REGULATIONS THEREUNDER) WITH RESPECT TO THE
BORROWINGS HEREUNDER UNLESS THE BORROWER HAS CONSENTED TO SUCH ARRANGEMENT PRIOR
THERETO.


 


5.5           COMPUTATIONS OF INTEREST AND FEES.  (A)  INTEREST ON EURODOLLAR
LOANS AND, EXCEPT AS PROVIDED IN THE NEXT SUCCEEDING SENTENCE, ABR LOANS SHALL
BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED. 
INTEREST ON ABR LOANS IN RESPECT OF WHICH THE RATE OF INTEREST IS CALCULATED ON
THE BASIS OF THE PRIME RATE AND INTEREST ON OVERDUE INTEREST SHALL BE CALCULATED
ON THE BASIS OF A 365- (OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL
DAYS ELAPSED.


 


(B)           FEES AND LETTERS OF CREDIT OUTSTANDING SHALL BE CALCULATED ON THE
BASIS OF A 365- (OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS
ELAPSED.


 


5.6           LIMIT ON RATE OF INTEREST.  (A)  NO PAYMENT SHALL EXCEED LAWFUL
RATE.  NOTWITHSTANDING ANY OTHER TERM OF THIS AGREEMENT, THE BORROWER SHALL NOT
BE OBLIGED TO PAY ANY INTEREST OR OTHER AMOUNTS UNDER OR IN CONNECTION WITH THIS
AGREEMENT IN EXCESS OF THE AMOUNT OR RATE PERMITTED UNDER OR CONSISTENT WITH ANY
APPLICABLE LAW, RULE OR REGULATION.


 


(B)           PAYMENT AT HIGHEST LAWFUL RATE.  IF THE BORROWER IS NOT OBLIGED TO
MAKE A PAYMENT WHICH IT WOULD OTHERWISE BE REQUIRED TO MAKE, AS A RESULT OF
SECTION 5.6(A), THE BORROWER SHALL MAKE SUCH PAYMENT TO THE MAXIMUM EXTENT
PERMITTED BY OR CONSISTENT WITH APPLICABLE LAWS, RULES AND REGULATIONS.


 


(C)           ADJUSTMENT IF ANY PAYMENT EXCEEDS LAWFUL RATE.  IF ANY PROVISION
OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WOULD OBLIGATE THE
BORROWER TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO ANY LENDER
IN AN AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE PROHIBITED BY ANY APPLICABLE
LAW, RULE OR REGULATION, THEN NOTWITHSTANDING SUCH PROVISION, SUCH AMOUNT OR
RATE SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH RETROACTIVE EFFECT TO THE
MAXIMUM AMOUNT OR RATE OF INTEREST, AS THE CASE MAY BE, AS WOULD NOT BE SO
PROHIBITED BY LAW (IN THE CASE OF THE BORROWER), SUCH ADJUSTMENT TO BE EFFECTED,
TO THE EXTENT NECESSARY, AS FOLLOWS:

 

 

67

--------------------------------------------------------------------------------


 

 

(I)            FIRSTLY, BY REDUCING THE AMOUNT OR RATE OF INTEREST REQUIRED TO
BE PAID BY THE BORROWER TO THE AFFECTED LENDER UNDER SECTION 2.8; AND

 

(II)           THEREAFTER, BY REDUCING ANY FEES, COMMISSIONS, PREMIUMS AND OTHER
AMOUNTS REQUIRED TO BE PAID BY THE BORROWER TO THE AFFECTED LENDER.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from such Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by such Lender to the Borrower.

 


SECTION 6.           CONDITIONS PRECEDENT TO EFFECTIVE DATE

 

The occurrence of the borrowing of Tranche D Term Loans under this Agreement is
subject to the satisfaction of the following conditions precedent:

 


6.1           CREDIT DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:


 


(A)           THIS AGREEMENT, EXECUTED AND DELIVERED BY (I) A DULY AUTHORIZED
OFFICER OF EACH OF HOLDINGS AND THE BORROWER, (II) EACH AGENT, (III) EACH TERM
LENDER THAT IS NOT A CONTINUING LENDER, (IV) THE ADMINISTRATIVE AGENT ON BEHALF
OF EACH CONTINUING LENDER THAT HAS EXECUTED AND DELIVERED A LENDER CONSENT
LETTER  AGREEING TO THE CONVERT ALL OR A PORTION OF SUCH LENDER’S ORIGINAL TERM
LOANS TO TRANCHE D TERM LOANS; AND


 

(b)           the Second Restatement Reaffirmation Agreement, executed and
delivered by a duly authorized officer of each of Holdings, the Borrower and
each other Guarantor as of the Effective Date.

 


6.2           COLLATERAL.  ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM
COMMERCIAL CODE OR OTHER APPLICABLE PERSONAL PROPERTY SECURITY FINANCING
STATEMENTS, REQUIRED TO BE FILED, REGISTERED OR RECORDED TO CONTINUE THE LIENS
INTENDED TO BE CONTINUED BY THE SECURITY DOCUMENTS, AND WITH THE PRIORITY
REQUIRED BY THE SECURITY DOCUMENTS SHALL HAVE BEEN FILED, REGISTERED OR RECORDED
OR DELIVERED TO THE COLLATERAL AGENT FOR FILING, REGISTRATION OR RECORDING.


 


6.3           LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:


 


(A)           THE LEGAL OPINION OF SIMPSON THACHER & BARTLETT LLP, SPECIAL NEW
YORK COUNSEL TO HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN
THE FORM OF EXHIBIT G-1;


 


(B)           THE LEGAL OPINION OF ROPES & GRAY LLP, SPECIAL MASSACHUSETTS
COUNSEL TO LPL HOLDINGS, INC., SUBSTANTIALLY IN THE FORM OF EXHIBIT G-2;


 


(C)           THE LEGAL OPINION OF KIRKPATRICK & LOCKHART PRESTON GATES ELLIS
LLP, SPECIAL HUD REGULATORY COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES,
SUBSTANTIALLY IN THE FORM OF EXHIBIT G-4; AND


 

68

--------------------------------------------------------------------------------


 


(D)           THE LEGAL OPINION OF BINGHAM MCCUTCHEON LLP, SPECIAL BROKER-DEALER
REGULATORY COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE
FORM OF EXHIBIT G-5.


 

6.4           No Defaults; Representations and Warranties.  After giving effect
to each Credit Event occurring on the Effective Date, and the other transactions
contemplated hereby to occur on or prior to the Effective Date, (a) no Default
or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made on the Effective Date by any Credit Party
contained herein or in the other Credit Documents shall be true and correct as
of the Effective Date (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date).

 


6.5           CONSENT.  (A)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WRITTEN CONSENTS FROM THE LENDERS (AS DEFINED IN THE ORIGINAL CREDIT AGREEMENT)
WHICH CONSTITUTE REQUIRED LENDERS (AS DEFINED IN THE ORIGINAL CREDIT AGREEMENT)
UNDER THE ORIGINAL CREDIT AGREEMENT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY (IT BEING
AGREED THAT THE ENTERING INTO THIS AGREEMENT BY A LENDER SHALL CONSTITUTE SUCH
WRITTEN CONSENT); AND


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY
SATISFACTORY EVIDENCE THAT THE OUTSTANDING PRINCIPAL AMOUNT OF, AND ALL ACCRUED
AND UNPAID INTEREST AND OTHER AMOUNTS DUE AND PAYABLE ON, THE ORIGINAL TERM
LOANS (EXCEPT FOR CONTINUING INDEMNITY OBLIGATIONS WHICH SURVIVE THE PREPAYMENT
OF SUCH ORIGINAL TERM LOANS) SHALL HAVE BEEN PAID IN FULL WITH THE PROCEEDS OF
THE TRANCHE D TERM LOANS OR BY THE BORROWER.


 

6.6           Effective Date Certificates.  The Administrative Agent shall have
received a certificate of each Person that is a Credit Party as of the Effective
Date, dated the Effective Date, substantially in the form of Exhibit H, with
appropriate insertions, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of such Credit Party, and attaching the
documents referred to in Sections 6.7 and 6.8 (if applicable).

 

6.7           Corporate Proceedings.  The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors or other
governing body, as applicable, of each Person that is a Credit Party as of the
Effective Date (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower,
the extensions of credit contemplated hereunder; provided that, in lieu of
delivery of each of the resolutions set forth in this Section 6.7, each
applicable Credit Party may deliver a certificate executed by the President or
any Vice President of such Credit Party certifying that there have been no
material amendments to those resolutions previously delivered to the
Administrative Agent on the First Restatement Effective Date pursuant to
Section 6.10 of the Original Credit Agreement.

 

6.8           Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by laws (or
equivalent organizational documents) of each Person that is a Credit Party as of
the Effective Date;

69

--------------------------------------------------------------------------------


 

provided that, in lieu of delivery of each of the documents set forth in this
Section 6.8, each applicable Credit Party may deliver a certificate executed by
the President or any Vice President of such Credit Party certifying that there
have been no material amendments to those documents previously delivered to the
Administrative Agent on the First Restatement Effective Date pursuant to
Section 6.11 of the Original Credit Agreement.

 

6.9           Fees and Expenses.  The fees in the amounts previously agreed in
writing by the Agents and the Lenders to be received on the Effective Date and
all reasonable out-of-pocket expenses (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Effective Date shall have been paid.

 

6.10         Solvency Certificate.  The Administrative Agent shall have received
a certificate from the chief financial officer of the Borrower in form, scope
and substance reasonably satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that after giving effect to the transactions
contemplated hereby, the Borrower and its Subsidiaries, taken as a whole, are
Solvent.

 

SECTION 7.           Additional Conditions Precedent

 

7.1           No Default; Representations and Warranties.  The agreement of each
Lender to make any Loan requested to be made by it on any date after the date of
the initial Credit Event (excluding Mandatory Borrowings) and the obligation of
the Letter of Credit Issuer to issue Letters of Credit on any date after the
date of the Effective Date is subject to the satisfaction of the condition
precedent that at the time of each such Credit Event and also after giving
effect thereto (a) no Default or Event of Default shall have occurred and be
continuing and (b) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).  The acceptance of
the benefits of each Credit Event shall constitute a representation and warranty
by each Credit Party to each of the Lenders that the conditions contained in
this Section 7.1 have been met as of such date.


 


7.2           NOTICE OF BORROWING; LETTER OF CREDIT REQUEST.  (A)  PRIOR TO THE
MAKING OF EACH TERM LOAN, EACH REVOLVING CREDIT LOAN (OTHER THAN ANY REVOLVING
CREDIT LOAN MADE PURSUANT TO SECTION 3.4(A)) AND EACH SWINGLINE LOAN, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING (WHETHER IN
WRITING OR BY TELEPHONE) MEETING THE REQUIREMENTS OF SECTION 2.3.


 


(B)                           PRIOR TO THE ISSUANCE OF EACH LETTER OF CREDIT,
THE ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER SHALL HAVE RECEIVED A
LETTER OF CREDIT REQUEST MEETING THE REQUIREMENTS OF SECTION 3.2(A).

 

 

70

--------------------------------------------------------------------------------

SECTION 8.           Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, make the Loans and
issue or participate in Letters of Credit as provided for herein, each of
Holdings and the Borrower make the following representations and warranties to,
and agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement, the making of the Loans and the issuance of the
Letters of Credit:

 

8.1           Corporate Status.  Holdings, the Borrower and each Material
Subsidiary (a) is a duly organized and validly existing corporation or other
entity in good standing under the laws of the jurisdiction of its organization
and has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(b) has duly qualified and is authorized to do business and is in good standing
in all jurisdictions where it is required to be so qualified, except where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.

 

8.2           Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

 

8.3           No Violation.  None of (a) the execution, delivery and performance
by any Credit Party of the Credit Documents to which it is a party and
compliance with the terms and provisions thereof, or (b) the consummation of the
other transactions contemplated hereby or thereby on the relevant dates therefor
will (i) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any of the Borrower or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents) pursuant to,
the terms of any material indenture (including the Senior Unsecured Subordinated
Note Indenture), loan agreement, lease agreement, mortgage, deed of trust,
agreement or other material instrument to which Holdings, the Borrower or any of
their Restricted Subsidiaries is a party or by which they or any of their
property or assets is bound or (iii) violate any provision of the certificate of
incorporation, By-Laws or other constitutional documents of Holdings, the
Borrower or any of their Restricted Subsidiaries.

 

8.4           Litigation.  There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of Holdings, threatened with
respect to Holdings or any of its Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------


 

 

8.5           Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

 

8.6           Governmental Approvals.  Except as set forth in Schedule 8.6, no
order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required to authorize or is required in connection with (a) the execution,
delivery and performance of any Credit Document or (b) the legality, validity,
binding effect or enforceability of any Credit Document, except, in the case of
either clause (a) or clause (b), the failure to obtain or make any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.

 

8.7           Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

8.8           True and Complete Disclosure.  (a)  None of the factual
information and data (taken as a whole) furnished by Holdings, any of its
Subsidiaries or any of their respective authorized representatives in writing to
any Agent or any Lender on or before the Effective Date (including (i) the
Confidential Information Memorandum and (ii) all information contained in the
Credit Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement of material fact
or omitted to state any material fact necessary to make such information and
data (taken as a whole) not materially misleading at such time in light of the
circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include projections and pro forma financial
information.


 


(B)           THE PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION CONTAINED IN
THE INFORMATION AND DATA REFERRED TO IN PARAGRAPH (A) ABOVE WERE PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED BY SUCH PERSONS TO BE REASONABLE AT
THE TIME MADE, IT BEING RECOGNIZED BY THE LENDERS THAT SUCH PROJECTIONS AS TO
FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE
PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS.


 

8.9           Financial Condition; Financial Statements.  The Historical
Financial Statements, in each case present or will, when provided, present
fairly in all material respects the financial position and results of operations
of the Borrower and its Subsidiaries at the respective dates of such information
and for the respective periods covered thereby subject, in the case of the
unaudited financial information, to changes resulting from audit, normal year
end audit adjustments and the absence of footnotes.  The Historical Financial
Statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes thereto.  There has been no Material
Adverse Change since December 31, 2004, other than solely as a result of changes
in general economic conditions.

 

8.10         Tax Returns and Payments, etc.  Holdings and its Subsidiaries have
filed all Federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by them and have paid all material
taxes and assessments payable by them that have become due, other than those not
yet delinquent or contested in good faith.  Holdings

 

 

72

--------------------------------------------------------------------------------


 

and its Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of the management of the Borrower) in accordance with GAAP for
the payment of, all material Federal, state and foreign income taxes applicable
for all prior fiscal years and for the current fiscal year to the Effective
Date.

 

8.11         Compliance with ERISA.  Each Plan is in compliance with ERISA, the
Code and any Applicable Law; no Reportable Event has occurred (or is reasonably
likely to occur) with respect to any Plan; no Plan is insolvent or in
reorganization (or is reasonably likely to be insolvent or in reorganization),
and no written notice of any such insolvency or reorganization has been given to
any of the Borrower, any Subsidiary thereof or any ERISA Affiliate; no Plan
(other than a multiemployer plan) has an accumulated or waived funding
deficiency (or is reasonably likely to have such a deficiency); none of
Holdings, any Subsidiary thereof or any ERISA Affiliate has incurred (or is
reasonably likely expected to incur) any liability to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to any of Holdings, any Subsidiary thereof or any ERISA
Affiliate; and no lien imposed under the Code or ERISA on the assets of any of
the Borrower, any Subsidiary thereof or any ERISA Affiliate exists (or is
reasonably likely to exist) nor has Holdings, any Subsidiary thereof or any
ERISA Affiliate been notified in writing that such a lien will be imposed on the
assets of any of Holdings, any Subsidiary thereof or any ERISA Affiliate on
account of any Plan, except to the extent that a breach of any of the
representations, warranties or agreements in this Section 8.11 would not result,
individually or in the aggregate, in an amount of liability that would be
reasonably likely to have a Material Adverse Effect or relates to any matter
disclosed in the financial statements of the Borrower contained in the
Confidential Information Memorandum.  No Plan (other than a multiemployer plan)
has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect.  With respect to Plans that
are multiemployer plans (as defined in Section 3(37) of ERISA), the
representations and warranties in this Section 8.11, other than any made with
respect to (a) liability under Section 4201 or 4204 of ERISA or (b) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of the Borrower.

 

8.12         Subsidiaries.  On the Effective Date, Holdings does not have any
Subsidiaries other than the Subsidiaries listed on Schedule 8.12.  Schedule 8.12
describes the direct and indirect ownership interest of Holdings in each
Subsidiary as of the Effective Date.  To the knowledge of Holdings, after due
inquiry, each Material Subsidiary and Specified Subsidiary as of the Effective
Date has been so designated on Schedule 8.12.

 

8.13         Patents, etc.  The Borrower and each of the Restricted Subsidiaries
have obtained all patents, trademarks, servicemarks, trade names, copyrights,
licenses and other rights, free from burdensome restrictions, that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
could not reasonably be expected to have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

8.14         Environmental Laws.  (a)  Except as could not reasonably be
expected to have a Material Adverse Effect, (i) Holdings and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which Holdings and each of its Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws) and (ii) neither Holdings nor any of its Subsidiaries has become subject
to any Environmental Claim or any other liability under any Environmental Law.


 


(B)           NEITHER HOLDINGS NOR ANY OF ITS SUBSIDIARIES HAS TREATED, STORED,
TRANSPORTED, RELEASED OR DISPOSED OF HAZARDOUS MATERIALS AT OR FROM ANY
CURRENTLY OR FORMERLY OWNED REAL ESTATE OR FACILITY RELATING TO ITS BUSINESS IN
A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

8.15         Properties, Assets and Rights.  Holdings and each of its
Subsidiaries have good and marketable title to or valid leasehold interest in
all properties that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, free and
clear of all Liens (other than Liens permitted by Section 10.2) and except where
the failure to have such good title could not reasonably be expected to have a
Material Adverse Effect.  As of the Effective Date, Holdings and each of its
Subsidiaries possess or have the right to use, under contract or otherwise, all
assets and rights that are material to the operation of their respective
businesses as currently conducted and as proposed to be conducted.

 

8.16         Certain Fees.  Except with respect to the Arranger and the Agents,
no broker’s or finder’s fee or commission will be payable by any Credit Party
with respect hereto or any of the transactions contemplated hereby.

 

8.17         Solvency.  On the Effective Date after giving effect to the
transactions contemplated hereby, the Credit Parties, on a consolidated basis,
are Solvent.

 

8.18         Capital Stock.  The Capital Stock of each of Holdings and its
Domestic Subsidiaries has been duly authorized and validly issued and, with
respect to Holdings, the Borrower and each Domestic Subsidiary that is a
corporation, is fully paid and non-assessable.  Except as set forth on Schedule
8.18, as of the Effective Date, there is no existing option, warrant, call,
right, commitment or other agreement to which Holdings or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Capital Stock of Holdings or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Holdings or any of its
Subsidiaries of any additional membership interests or other Capital Stock of
Holdings or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of Holdings or any of its
Subsidiaries.

 

8.19         No Defaults.  Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations (other
than Contractual Obligations in respect of Indebtedness), and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

 

74

--------------------------------------------------------------------------------


 

 

8.20         Employee Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any of Holdings, the Borrower or its
Subsidiaries pending or, to the knowledge of Holdings or the Borrower,
threatened; (b) hours worked by and payment made to employees of each of
Holdings, the Borrower or its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other Applicable Laws dealing with such matters;
and (c) all payments due from any of Holdings, the Borrower or its Subsidiaries
on account of employee health and welfare insurance have been paid or accrued as
a liability on the books of the relevant party.

 

8.21         Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” under and as defined in the Senior Unsecured Subordinated
Indenture.  The obligations of each Guarantor under the Guarantee constitute
“Guarantor Senior Indebtedness” of such Guarantor under and as defined in the
Senior Unsecured Subordinated Indenture.

 

8.22         Patriot Act.  To the extent applicable, as of the Effective Date,
each Credit Party is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 


SECTION 9.           AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments and all Letters of Credit
have terminated (unless such Letters of Credit have been collateralized on terms
and conditions satisfactory to the Letter of Credit Issuer following the
termination of the Commitments) and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations (excluding contingent indemnification
obligations or Obligations with respect to Hedging Agreements) incurred
hereunder, are paid in full:

 

9.1           Information Covenants.  The Borrower will furnish to the
Administrative Agent for further delivery to each Lender:


 


(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT ON OR BEFORE THE DATE ON WHICH SUCH FINANCIAL STATEMENTS ARE REQUIRED TO
BE FILED WITH THE SEC (OR, IF SUCH FINANCIAL STATEMENTS ARE NOT REQUIRED TO BE
FILED WITH THE SEC, ON OR BEFORE THE DATE THAT IS 90 DAYS AFTER THE END OF EACH
SUCH FISCAL YEAR), THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENT OF OPERATIONS AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH
COMPARATIVE CONSOLIDATED FIGURES FOR THE PRECEDING FISCAL YEAR, AND CERTIFIED BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING WHOSE
OPINION SHALL NOT BE QUALIFIED AS TO THE SCOPE OF AUDIT OR AS TO THE STATUS


 


 

75

--------------------------------------------------------------------------------


 


OF THE BORROWER OR ANY OF THE MATERIAL SUBSIDIARIES AS A GOING CONCERN, TOGETHER
IN ANY EVENT WITH A CERTIFICATE OF SUCH ACCOUNTING FIRM STATING THAT IN THE
COURSE OF ITS REGULAR AUDIT OF THE BUSINESS OF THE BORROWER AND THE MATERIAL
SUBSIDIARIES, WHICH AUDIT WAS CONDUCTED IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS, SUCH ACCOUNTING FIRM HAS OBTAINED NO KNOWLEDGE OF ANY
DEFAULT OR EVENT OF DEFAULT RELATING TO SECTION 10.9 OR 10.10 THAT HAS OCCURRED
AND IS CONTINUING OR, IF IN THE OPINION OF SUCH ACCOUNTING FIRM SUCH A DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE
THEREOF.  NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS IN THIS CLAUSE (A) MAY
BE SATISFIED WITH RESPECT TO FINANCIAL INFORMATION OF THE BORROWER AND THE
RESTRICTED SUBSIDIARIES BY FURNISHING (A) THE APPLICABLE FINANCIAL STATEMENTS OF
HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT OF HOLDINGS) OR (B) THE BORROWER’S OR
HOLDINGS’ (OR ANY DIRECT OR INDIRECT PARENT THEREOF), AS APPLICABLE, FORM 10-K
OR 10-Q, AS APPLICABLE, FILED WITH THE SEC; PROVIDED, THAT, WITH RESPECT TO EACH
OF CLAUSES (A) AND (B), TO THE EXTENT SUCH INFORMATION RELATES TO HOLDINGS (OR A
PARENT THEREOF), SUCH INFORMATION IS ACCOMPANIED BY CONSOLIDATING INFORMATION
THAT EXPLAINS IN REASONABLE DETAIL THE DIFFERENCES BETWEEN THE INFORMATION
RELATING TO HOLDINGS (OR SUCH PARENT), ON THE ONE HAND, AND THE INFORMATION
RELATING TO THE BORROWER AND THE RESTRICTED SUBSIDIARIES ON A STANDALONE BASIS,
ON THE OTHER HAND.


 


(B)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT ON OR BEFORE THE DATE ON WHICH SUCH FINANCIAL STATEMENTS ARE REQUIRED TO
BE FILED WITH THE SEC WITH RESPECT TO EACH OF THE FIRST THREE QUARTERLY
ACCOUNTING PERIODS IN EACH FISCAL YEAR OF THE BORROWER (OR, IF SUCH FINANCIAL
STATEMENTS ARE NOT REQUIRED TO BE FILED WITH THE SEC, ON OR BEFORE THE DATE THAT
IS 45 DAYS AFTER THE END OF EACH SUCH QUARTERLY ACCOUNTING PERIOD), THE
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF
SUCH QUARTERLY PERIOD AND THE RELATED CONSOLIDATED STATEMENT OF OPERATIONS FOR
SUCH QUARTERLY ACCOUNTING PERIOD AND FOR THE ELAPSED PORTION OF THE FISCAL YEAR
ENDED WITH THE LAST DAY OF SUCH QUARTERLY PERIOD, AND THE RELATED CONSOLIDATED
STATEMENT OF CASH FLOWS FOR THE ELAPSED PORTION OF THE FISCAL YEAR ENDED WITH
THE LAST DAY OF SUCH QUARTERLY PERIOD, AND SETTING FORTH COMPARATIVE
CONSOLIDATED FIGURES FOR THE RELATED PERIODS IN THE PRIOR FISCAL YEAR OR, IN THE
CASE OF SUCH CONSOLIDATED BALANCE SHEET, FOR THE LAST DAY OF THE PRIOR FISCAL
YEAR, ALL OF WHICH SHALL BE CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER,
SUBJECT TO CHANGES RESULTING FROM AUDIT, NORMAL YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES.  NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS IN
THIS CLAUSE (B) MAY BE SATISFIED WITH RESPECT TO FINANCIAL INFORMATION OF THE
BORROWER AND THE RESTRICTED SUBSIDIARIES BY FURNISHING (A) THE APPLICABLE
FINANCIAL STATEMENTS OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT OF HOLDINGS)
OR (B) THE BORROWER’S OR HOLDINGS’ (OR ANY DIRECT OR INDIRECT PARENT THEREOF),
AS APPLICABLE, FORM 10-K OR 10-Q, AS APPLICABLE, FILED WITH THE SEC; PROVIDED,
THAT, WITH RESPECT TO EACH OF CLAUSES (A) AND (B), TO THE EXTENT SUCH
INFORMATION RELATES TO HOLDINGS (OR A PARENT THEREOF), SUCH INFORMATION IS
ACCOMPANIED BY CONSOLIDATING INFORMATION THAT EXPLAINS IN REASONABLE DETAIL THE
DIFFERENCES BETWEEN THE INFORMATION RELATING TO HOLDINGS (OR SUCH PARENT), ON
THE ONE HAND, AND THE INFORMATION RELATING TO THE BORROWER AND THE RESTRICTED
SUBSIDIARIES ON A STANDALONE BASIS, ON THE OTHER HAND.


 


(C)           BUDGETS.  WITHIN 60 DAYS AFTER THE COMMENCEMENT OF EACH FISCAL
YEAR OF THE BORROWER, A BUDGET OF THE BORROWER AND ITS SUBSIDIARIES IN
REASONABLE DETAIL FOR THE FISCAL YEAR AS CUSTOMARILY PREPARED BY MANAGEMENT OF
THE BORROWER FOR ITS INTERNAL USE CONSISTENT IN SCOPE WITH THE FINANCIAL
STATEMENTS PROVIDED PURSUANT TO SECTION 9.1(A), SETTING FORTH THE PRINCIPAL
ASSUMPTIONS UPON WHICH SUCH BUDGET IS BASED.

 

76

--------------------------------------------------------------------------------



 


(D)           OFFICER’S CERTIFICATES.  AT THE TIME OF THE DELIVERY OF THE
FINANCIAL STATEMENTS PROVIDED FOR IN SECTIONS 9.1(A) AND (B), A CERTIFICATE OF
AN AUTHORIZED OFFICER OF THE BORROWER TO THE EFFECT THAT NO DEFAULT OR EVENT OF
DEFAULT EXISTS OR, IF ANY DEFAULT OR EVENT OF DEFAULT DOES EXIST, SPECIFYING THE
NATURE AND EXTENT THEREOF, WHICH CERTIFICATE SHALL SET FORTH (I) THE
CALCULATIONS REQUIRED TO ESTABLISH WHETHER THE BORROWER AND ITS SUBSIDIARIES
WERE IN COMPLIANCE WITH THE PROVISIONS OF SECTIONS 10.9 AND 10.10 AS AT THE END
OF SUCH FISCAL YEAR OR PERIOD, AS THE CASE MAY BE, (II) A SPECIFICATION OF ANY
CHANGE IN THE IDENTITY OF THE RESTRICTED SUBSIDIARIES, UNRESTRICTED SUBSIDIARIES
AND FOREIGN SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR OR PERIOD, AS THE
CASE MAY BE, FROM THE RESTRICTED SUBSIDIARIES, UNRESTRICTED SUBSIDIARIES AND
FOREIGN SUBSIDIARIES, RESPECTIVELY, PROVIDED TO THE LENDERS ON THE EFFECTIVE
DATE OR THE MOST RECENT FISCAL YEAR OR PERIOD, AS THE CASE MAY BE, (III) THE
THEN APPLICABLE STATUS AND (IV) THE AMOUNT OF ANY PRO FORMA ADJUSTMENT NOT
PREVIOUSLY SET FORTH IN A PRO FORMA ADJUSTMENT CERTIFICATE OR ANY CHANGE IN THE
AMOUNT OF A PRO FORMA ADJUSTMENT SET FORTH IN ANY PRO FORMA ADJUSTMENT
CERTIFICATE PREVIOUSLY PROVIDED AND, IN EITHER CASE, IN REASONABLE DETAIL, THE
CALCULATIONS AND BASIS THEREFOR.  AT THE TIME OF THE DELIVERY OF THE FINANCIAL
STATEMENTS PROVIDED FOR IN SECTION 9.1(A), (I) A CERTIFICATE OF AN AUTHORIZED
OFFICER OF THE BORROWER SETTING FORTH IN REASONABLE DETAIL THE CALCULATION OF
THE AVAILABLE AMOUNT AS AT THE END OF THE FISCAL YEAR TO WHICH SUCH FINANCIAL
STATEMENTS RELATE AND (II) A CERTIFICATE OF AN AUTHORIZED OFFICER AND THE CHIEF
LEGAL OFFICER OF THE BORROWER SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO
SECTION 2 OF THE PERFECTION CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO
CHANGE IN SUCH INFORMATION SINCE THE CLOSING DATE OR THE DATE OF THE MOST RECENT
CERTIFICATE DELIVERED PURSUANT TO THIS SUBSECTION (D), AS THE CASE MAY BE.


 


(E)           NOTICE OF DEFAULT OR LITIGATION.  PROMPTLY AFTER AN AUTHORIZED
OFFICER OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OBTAINS KNOWLEDGE THEREOF,
NOTICE OF (I) THE OCCURRENCE OF ANY EVENT THAT CONSTITUTES A DEFAULT OR AN EVENT
OF DEFAULT, WHICH NOTICE SHALL SPECIFY THE NATURE THEREOF, THE PERIOD OF
EXISTENCE THEREOF AND WHAT ACTION THE BORROWER PROPOSES TO TAKE WITH RESPECT
THERETO, AND (II) ANY LITIGATION OR GOVERNMENTAL PROCEEDING PENDING AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(F)            ENVIRONMENTAL MATTERS.  PROMPTLY AFTER OBTAINING KNOWLEDGE OF ANY
ONE OR MORE OF THE FOLLOWING ENVIRONMENTAL MATTERS, UNLESS SUCH ENVIRONMENTAL
MATTERS WOULD NOT, INDIVIDUALLY OR WHEN AGGREGATED WITH ALL OTHER SUCH MATTERS,
BE REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:


 

(I)            ANY PENDING OR THREATENED ENVIRONMENTAL CLAIM AGAINST HOLDINGS OR
ANY OF ITS SUBSIDIARIES OR ANY REAL ESTATE;

 

(II)           ANY CONDITION OR OCCURRENCE ON ANY REAL ESTATE THAT (X) RESULTS
IN NONCOMPLIANCE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES WITH ANY APPLICABLE
ENVIRONMENTAL LAW OR (Y) COULD REASONABLY BE ANTICIPATED TO FORM THE BASIS OF AN
ENVIRONMENTAL CLAIM AGAINST HOLDINGS OR ANY OF ITS SUBSIDIARIES OR ANY REAL
ESTATE;

 

(III)          ANY CONDITION OR OCCURRENCE ON ANY REAL ESTATE THAT COULD
REASONABLY BE ANTICIPATED TO CAUSE SUCH REAL ESTATE TO BE SUBJECT TO ANY
RESTRICTIONS ON THE

 

 

77

--------------------------------------------------------------------------------


 

OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY OF SUCH REAL ESTATE UNDER ANY
ENVIRONMENTAL LAW; AND

 

(IV)          THE TAKING OF ANY REMOVAL OR REMEDIAL ACTION IN RESPONSE TO THE
ACTUAL OR ALLEGED PRESENCE OF ANY HAZARDOUS MATERIAL ON ANY REAL ESTATE.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal, remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by Holdings or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 


(G)           OTHER INFORMATION.  PROMPTLY UPON FILING THEREOF, COPIES OF ANY
FILINGS (INCLUDING ON FORM 10-K, 10-Q OR 8-K) OR REGISTRATION STATEMENTS WITH,
AND REPORTS TO, THE SEC OR ANY ANALOGOUS GOVERNMENT AUTHORITY IN ANY RELEVANT
JURISDICTION BY HOLDINGS OR ANY OF ITS SUBSIDIARIES (OTHER THAN AMENDMENTS TO
ANY REGISTRATION STATEMENT (TO THE EXTENT SUCH REGISTRATION STATEMENT, IN THE
FORM IT BECOMES EFFECTIVE, IS DELIVERED TO THE ADMINISTRATIVE AGENT FOR FURTHER
DELIVERY TO THE LENDERS), EXHIBITS TO ANY REGISTRATION STATEMENT AND, IF
APPLICABLE, ANY REGISTRATION STATEMENTS ON FORM S-8) AND COPIES OF ALL FINANCIAL
STATEMENTS, PROXY STATEMENTS, NOTICES AND REPORTS THAT HOLDINGS OR ANY OF ITS
SUBSIDIARIES SHALL SEND TO THE HOLDERS OF ANY PUBLICLY ISSUED DEBT OF HOLDINGS
AND/OR ANY OF ITS SUBSIDIARIES (INCLUDING THE SENIOR UNSECURED SUBORDINATED
NOTES (WHETHER PUBLICLY ISSUED OR NOT)) IN THEIR CAPACITY AS SUCH HOLDERS (IN
EACH CASE TO THE EXTENT NOT THERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT
FOR FURTHER DELIVERY TO THE LENDERS PURSUANT TO THIS AGREEMENT) AND, WITH
REASONABLE PROMPTNESS, SUCH OTHER INFORMATION (FINANCIAL OR OTHERWISE) AS THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF ANY LENDER MAY REASONABLY
REQUEST IN WRITING FROM TIME TO TIME.


 


(H)           PRO FORMA ADJUSTMENT CERTIFICATE.  NOT LATER THAN ANY DATE ON
WHICH FINANCIAL STATEMENTS ARE DELIVERED WITH RESPECT TO ANY SIX-QUARTER PERIOD
IN WHICH A PRO FORMA ADJUSTMENT IS MADE AS A RESULT OF THE CONSUMMATION OF THE
ACQUISITION OF ANY ACQUIRED ENTITY OR BUSINESS BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY FOR WHICH THERE SHALL BE A PRO FORMA ADJUSTMENT, A CERTIFICATE OF AN
AUTHORIZED OFFICER OF THE BORROWER SETTING FORTH THE AMOUNT OF SUCH PRO FORMA
ADJUSTMENT AND, IN REASONABLE DETAIL, THE CALCULATIONS AND BASIS THEREFOR.


 

9.2           Books, Records and Inspections.  Holdings and the Borrower will,
and will cause each of their Subsidiaries to, conduct meetings with the Borrower
(which meetings, unless an Event of Default has occurred and is continuing,
shall only occur once per calendar year and may be conducted via
teleconference), permit (to the extent that it is within such party’s control to
permit such inspection) officers and designated representatives of the
Administrative Agent or the Required Lenders (coordinated through the
Administrative Agent) to visit and inspect any of the properties or assets of
Holdings, the Borrower and any such Subsidiary in whomsoever’s possession, and
to examine the books of account of Holdings, the Borrower and any such
Subsidiary (other than materials protected by attorney-client privilege) and
discuss the affairs, finances and accounts of Holdings, the Borrower and any
such Subsidiary with, and be advised as to the same by, its and their officers
and independent accountants (so long as the Borrower is afforded an opportunity
to be present at such discussion with such

 

78

--------------------------------------------------------------------------------


 

independent accountants), all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or the Required Lenders may
reasonably request.

 

9.3           Maintenance of Insurance.  Holdings and the Borrower will, and
will cause each of the Material Subsidiaries to, at all times maintain in full
force and effect, with insurance companies that the Borrower believes (in the
good faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in the same or similar business as that of the Borrower and its
Subsidiaries; and will furnish to the Administrative Agent for further delivery
to the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

 

9.4           Payment of Taxes.  Holdings and the Borrower will pay and
discharge, and will cause each of their respective Subsidiaries to pay and
discharge, all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which material penalties attach thereto, and all
lawful material claims that, if unpaid, could reasonably be expected to become a
material Lien upon any properties of Holdings, the Borrower or any of the
Restricted Subsidiaries; provided, that neither Holdings, the Borrower nor any
of their Subsidiaries shall be required to pay any such tax, assessment, charge,
levy or claim that is being contested in good faith and by proper proceedings if
it has maintained adequate reserves (in the good faith judgment of the
management of the Borrower) with respect thereto in accordance with GAAP.

 

9.5           Consolidated Corporate Franchises.  Holdings and the Borrower will
do, and will cause each Material Subsidiary to do, or cause to be done, all
things necessary to preserve and keep in full force and effect its existence,
corporate rights and authority, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that Holdings, the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6           Compliance with Statutes.  Holdings and the Borrower will, and
will cause each of their Subsidiaries to, comply with all applicable laws,
rules, regulations and orders (including Environmental Laws and permits required
thereunder), except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

9.7           ERISA.  Promptly after Holdings, the Borrower or any of their
Subsidiaries or any ERISA Affiliate knows or has reason to know of the
occurrence of any of the following events that, individually or in the aggregate
(including in the aggregate such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
would be reasonably likely to have a Material Adverse Effect, the Borrower will
deliver to each of the Lenders a certificate of an Authorized Officer or any
other senior officer of the Borrower setting forth details as to such occurrence
and the action, if any, that the Borrower, such Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such
Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant (other than
notices relating to an individual participant’s benefits) or the Plan
administrator with respect

 

 

79

--------------------------------------------------------------------------------


 

thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower, a Subsidiary thereof
or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified the Borrower, any Subsidiary
thereof or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that the Borrower, any Subsidiary thereof or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower, any
Subsidiary thereof or any ERISA Affiliate has incurred or will incur (or has
been notified in writing that it will incur) any liability (including any
contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code.

 

9.8           Good Repair.  Each of Holdings and the Borrower will, and will
cause each of their Restricted Subsidiaries to, ensure that its properties and
equipment used or useful in its business in whomsoever’s possession they may be
to the extent that it is within the control of such party to cause same, are
kept in good repair, working order and condition, normal wear and tear excepted,
and that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in the same or similar business as that of the Borrower and its
Subsidiaries and consistent with third party leases, except in each case to the
extent the failure to do so could not be reasonably expected to have a Material
Adverse Effect.

 

9.9           Transactions with Affiliates.  Holdings and the Borrower will
conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions with any of its Affiliates (other than the transactions between and
among Holdings, the Borrower and the Restricted Subsidiaries or any Person that
becomes a Restricted Subsidiary as a result of such transaction) on terms that
are substantially as favorable to Holdings, the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate; provided, that the foregoing restrictions shall
not apply to (a) the payment of fees and expenses related to the UVEST
Acquisition, the Pacific Life Acquisition and, in each case, the transactions
contemplated thereby, (b) the issuance of Capital Stock to the management of
Holdings, the Borrower or any of its Subsidiaries in connection with the UVEST
Acquisition, the Transactions (as defined in the 2005 Credit Agreement), the
Pacific Life Acquisition and, in each case, the transactions contemplated
thereby, (c) the payment of customary management, consulting and monitoring fees
to the Sponsors in an aggregate amount in any fiscal year not to exceed
$5,000,000 plus all reasonable out-of-pocket expenses and customary indemnities
related to any such activities, (d) employment and severance arrangements
between Holdings, the Borrower and the Restricted Subsidiaries and their
respective directors, officers and employees.

80

--------------------------------------------------------------------------------

 

in the ordinary course of business, (e) payments by Holdings (and any direct or
indirect parent thereof), the Borrower and the Restricted Subsidiaries pursuant
to any tax sharing agreements among Holdings (and any such parent thereof), the
Borrower and the Restricted Subsidiaries on customary terms, (f) the payment of
customary fees and reasonable out of pocket costs and expenses to, and
indemnities provided on behalf of, directors, officers and employees  of
Holdings, the Borrower and the Restricted Subsidiaries, (g) transactions
(i) with customers who are Affiliates in the ordinary course of business and
consistent with past practice as of the date hereof and (ii) pursuant to
permitted agreements in existence on the Closing Date and set forth on Schedule
9.9 or any amendment thereto to the extent such an amendment is not adverse to
the Lenders in any material respect, (h) transactions permitted under
Section 10.6, (i) in connection with the termination of management agreements
with the Sponsors, the payment of up to $20,000,000 in termination fees
thereunder to the Sponsors pursuant to the terms of such management agreement,
(j) customary contractual arrangements with financial advisors to the extent any
such financial advisor would be deemed to be an “Affiliate,”; (k) customary
payments made by Holdings, the Borrower or any Restricted Subsidiary to the
Sponsors for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by a
majority of the disinterested members of the board of directors of Holdings or
the Borrower, in good faith and (l) to the extent expressly permitted under
Section 10, payments or loans (or cancellation of loans) to employees of the
Borrower, Holdings or any Restricted  Subsidiary.

 

9.10         End of Fiscal Years; Fiscal Quarters.  The Borrower will, for
financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and the Borrower’s past practice; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

 

9.11         Additional Guarantors and Grantors.  Subject to any applicable
limitations set forth in the Guarantee or the Security Agreement, as applicable,
the Borrower will cause (i) any direct or indirect Domestic Subsidiary (other
than any Unrestricted Subsidiary, any direct or indirect Domestic Subsidiary of
a Foreign Subsidiary or any Excluded Subsidiary) formed or otherwise purchased
or acquired after the Effective Date (including pursuant to a Permitted
Acquisition), and (ii) any Subsidiary of the Borrower (other than any
Unrestricted Subsidiary, any direct or indirect Domestic Subsidiary of a Foreign
Subsidiary or any Excluded Subsidiary) that is not a Domestic Subsidiary on the
Closing Date hereof but subsequently becomes a Domestic Subsidiary (other than
any Unrestricted Subsidiary, any direct or indirect Domestic Subsidiary of a
Foreign Subsidiary or any Excluded Subsidiary), in each case to execute a
supplement to each of the Guarantee and the Security Agreement, substantially in
the form of Annex B or Annex 1, as applicable, to the respective agreement in
order to become a Guarantor under the Guarantee and a grantor under the Security
Agreement.

 

81

--------------------------------------------------------------------------------


 

9.12         Pledges of Additional Stock and Evidence of Indebtedness.  Subject
to any applicable limitations set forth in the Pledge Agreement, Holdings and
the Borrower will pledge, and, if applicable, will cause each Domestic
Subsidiary (other than any Unrestricted Subsidiary, any direct or indirect
Domestic Subsidiary of a Foreign Subsidiary or any Excluded Subsidiary) to
pledge, to the Collateral Agent for the benefit of the Secured Parties, (i) all
the Capital Stock of each Domestic Subsidiary (other than any Unrestricted
Subsidiary, any direct or indirect Domestic Subsidiary of a Foreign Subsidiary,
PTC Holdings, Inc. or The Private Trust Company, N.A.) and 65% of the issued and
outstanding Capital Stock of each Foreign Subsidiary directly held by any Credit
Party, in each case, formed or otherwise purchased or acquired after the
Effective Date, in each case pursuant to a supplement to the Pledge Agreement
substantially in the form of Annex A thereto, (ii) all evidences of Indebtedness
in excess of $5,000,000 received by any Credit Party in connection with any
disposition of assets pursuant to Section 10.4(d), in each case pursuant to a
supplement to the Pledge Agreement substantially in the form of Annex A thereto,
and (iii) any global promissory notes executed after the Closing Date evidencing
Indebtedness of Holdings and the Borrower and each of its Subsidiaries that is
owing to any Credit Party, in each case pursuant to a supplement to the Pledge
Agreement in the form of Annex A thereto.

 

9.13         Changes in Business.  The Borrower and its Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Borrower and its
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing.

 

9.14         Further Assurances.  (a)  Holdings and the Borrower will, and will
cause each other Credit Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the Administrative Agent, the Collateral
Agent or the Required Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Agreement, the
Pledge Agreement or any Mortgage, all at the expense of Holdings and its
Subsidiaries.


 


(B)           SUBJECT TO ANY APPLICABLE LIMITATIONS SET FORTH IN THE SECURITY
AGREEMENT OR ANY MORTGAGE, IF ANY ASSETS (INCLUDING ANY REAL ESTATE OR
IMPROVEMENTS THERETO OR ANY INTEREST THEREIN) WITH A BOOK VALUE OR FAIR MARKET
VALUE IN EXCESS OF $3,000,000 ARE ACQUIRED BY THE BORROWER OR ANY OTHER CREDIT
PARTY AFTER THE CLOSING DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER
THE SECURITY AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY AGREEMENT
UPON ACQUISITION THEREOF OR ASSETS SUBJECT TO A LIEN GRANTED PURSUANT TO
SECTION 10.2(C)) THAT ARE OF THE NATURE SECURED BY THE SECURITY AGREEMENT OR ANY
MORTGAGE, AS THE CASE MAY BE, THE BORROWER WILL NOTIFY THE ADMINISTRATIVE AGENT
(WHO SHALL THEREAFTER NOTIFY THE LENDERS) AND THE COLLATERAL AGENT THEREOF, AND,
IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE REQUIRED
LENDERS, THE BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING
THE APPLICABLE OBLIGATIONS AND WILL TAKE, AND CAUSE THE OTHER CREDIT PARTIES TO
TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO GRANT AND PERFECT SUCH LIENS
CONSISTENT WITH THE APPLICABLE REQUIREMENTS OF THE SECURITY DOCUMENTS, INCLUDING
ACTIONS DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE


 

82

--------------------------------------------------------------------------------



 


EXPENSE OF THE CREDIT PARTIES.  ANY MORTGAGE DELIVERED TO THE COLLATERAL AGENT
IN ACCORDANCE WITH THE PRECEDING SENTENCE SHALL BE ACCOMPANIED BY (X) A POLICY
OR POLICIES OF TITLE INSURANCE ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE
COMPANY INSURING THE LIEN OF EACH MORTGAGE AS A VALID LIEN (WITH THE PRIORITY
DESCRIBED THEREIN) ON THE MORTGAGED PROPERTY DESCRIBED THEREIN, FREE OF ANY
OTHER LIENS EXCEPT AS EXPRESSLY PERMITTED BY SECTION 10.2, TOGETHER WITH SUCH
ENDORSEMENTS AND REINSURANCE AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT
MAY REASONABLY REQUEST AND (Y) AN OPINION OF LOCAL COUNSEL TO THE BORROWER (OR
IN THE EVENT A SUBSIDIARY OF THE BORROWER IS THE MORTGAGOR, TO SUCH SUBSIDIARY)
SUBSTANTIALLY IN THE FORM OF THE LOCAL COUNSEL OPINION DELIVERED ON THE CLOSING
DATE PURSUANT TO SECTION 6.3(C) OF THE 2005 CREDIT AGREEMENT.

 

SECTION 10.         Negative Covenants

 

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments and all Letters of Credit
have terminated (unless such Letters of Credit have been collateralized on terms
and conditions satisfactory to the Letter of Credit Issuer following the
termination of the Commitments) and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations (excluding contingent indemnification
obligations or Obligations with respect to Hedging Agreements) incurred
hereunder, are paid in full:

 

10.1         Limitation on Indebtedness.  Holdings and the Borrower will not,
and will not permit any of the Restricted Subsidiaries to, create, incur, assume
or suffer to exist any Indebtedness, except:

 


(A)           INDEBTEDNESS ARISING UNDER THE CREDIT DOCUMENTS;


 


(B)           INDEBTEDNESS OF (I) HOLDINGS, THE BORROWER OR ANY SUBSIDIARY WHO
IS A GUARANTOR OWING TO HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, (II) ANY
SUBSIDIARY WHO IS NOT A GUARANTOR OWING TO ANY OTHER SUBSIDIARY WHO IS NOT A
GUARANTOR AND (III) SUBJECT TO SECTION 10.5, ANY SUBSIDIARY WHO IS NOT A
GUARANTOR OWING TO HOLDINGS, THE BORROWER OR ANY SUBSIDIARY WHO IS A GUARANTOR;


 


(C)           INDEBTEDNESS IN RESPECT OF ANY BANKERS’ ACCEPTANCE, BANK
GUARANTEES, LETTER OF CREDIT, WAREHOUSE RECEIPT OR SIMILAR FACILITIES ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS AND NOT IN RESPECT OF HEDGING
AGREEMENTS;


 


(D)           GUARANTEE OBLIGATIONS INCURRED BY (I) ANY RESTRICTED SUBSIDIARY IN
RESPECT OF INDEBTEDNESS OF HOLDINGS, THE BORROWER OR ANY OTHER RESTRICTED
SUBSIDIARY THAT IS PERMITTED TO BE INCURRED UNDER THIS AGREEMENT AND
(II) HOLDINGS OR THE BORROWER IN RESPECT OF INDEBTEDNESS OF HOLDINGS, THE
BORROWER OR ANY RESTRICTED SUBSIDIARY THAT IS PERMITTED TO BE INCURRED UNDER
THIS AGREEMENT;


 


(E)           GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
IN RESPECT OF OBLIGATIONS TO SUPPLIERS, CUSTOMERS, FRANCHISEES, LESSORS AND
LICENSEES;


 


(F)            (I) INDEBTEDNESS (INCLUDING INDEBTEDNESS ARISING UNDER CAPITAL
LEASES) THE PROCEEDS OF WHICH ARE USED TO FINANCE THE ACQUISITION, CONSTRUCTION
OR IMPROVEMENT OF FIXED OR


 


 

83

--------------------------------------------------------------------------------


 


CAPITAL ASSETS, OR OTHERWISE INCURRED IN RESPECT OF CAPITAL EXPENDITURES,
(II) INDEBTEDNESS ARISING UNDER CAPITAL LEASES ENTERED INTO IN CONNECTION WITH
PERMITTED SALE LEASEBACKS, (III) INDEBTEDNESS ARISING UNDER CAPITAL LEASES,
OTHER THAN CAPITAL LEASES IN EFFECT ON THE CLOSING DATE (AND SET FORTH ON
SCHEDULE 10.1) AND CAPITAL LEASES ENTERED INTO PURSUANT TO SUBCLAUSES (I) AND
(II) ABOVE; PROVIDED, THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS INCURRED
PURSUANT TO THIS SUBCLAUSE (III) SHALL NOT EXCEED $10,000,000 AT ANY TIME
OUTSTANDING (EXCLUDING THE AGGREGATE AMOUNT OF ANY OPERATING LEASES WHICH ARE
SUBSEQUENTLY RECLASSIFIED OR RECHARACTERIZED AS CAPITAL LEASES UNDER GAAP), AND
(IV) ANY MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING, RENEWAL OR EXTENSION
OF ANY INDEBTEDNESS SPECIFIED IN SUBCLAUSE (I), (II) OR (III) ABOVE, PROVIDED
THAT, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PERMITTED HEREUNDER, THE
PRINCIPAL AMOUNT OF ANY INDEBTEDNESS, MODIFIED, REPLACED, REFINANCED, REFUNDED,
RENEWED OR EXTENDED PURSUANT TO THIS CLAUSE (IV) DOES NOT EXCEED THE PRINCIPAL
AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH MODIFICATION, REPLACEMENT,
REFINANCING, REFUNDING, RENEWAL OR EXTENSION, EXCEPT BY AN AMOUNT EQUAL TO THE
UNPAID ACCRUED INTEREST AND PREMIUM THEREON PLUS OTHER REASONABLE AMOUNTS PAID
AND FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH MODIFICATION,
REPLACEMENT, REFINANCING, REFUNDING, RENEWAL OR EXTENSION;


 


(G)           CLOSING DATE INDEBTEDNESS (OTHER THAN THE SENIOR UNSECURED
SUBORDINATED NOTES) AND ANY MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING,
RENEWAL OR EXTENSION THEREOF, PROVIDED THAT, EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY PERMITTED HEREUNDER, (I) THE PRINCIPAL AMOUNT OF ANY INDEBTEDNESS,
MODIFIED, REPLACED, REFINANCED, REFUNDED, RENEWED OR EXTENDED PURSUANT TO THIS
CLAUSE (G) DOES NOT EXCEED THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY
PRIOR TO SUCH MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING, RENEWAL OR
EXTENSION EXCEPT BY AN AMOUNT EQUAL TO THE UNPAID ACCRUED INTEREST AND PREMIUM
THEREON PLUS OTHER REASONABLE AMOUNTS PAID AND FEES AND EXPENSES INCURRED IN
CONNECTION WITH SUCH MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING, RENEWAL
OR EXTENSION AND (II) THE DIRECT AND CONTINGENT OBLIGORS WITH RESPECT TO SUCH
INDEBTEDNESS ARE NOT CHANGED;


 


(H)           INDEBTEDNESS IN RESPECT OF HEDGING AGREEMENTS;


 


(I)            (I) INDEBTEDNESS IN RESPECT OF SENIOR UNSECURED SUBORDINATED
NOTES AND ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION THEREOF; PROVIDED,
THAT, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PERMITTED HEREUNDER, (X) THE
PRINCIPAL AMOUNT THEREOF DOES NOT EXCEED THE SUM OF (A) THE PRINCIPAL AMOUNT
THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL OR
EXTENSION PLUS (B) THE AMOUNT OF ANY INTEREST, PREMIUMS OR PENALTIES REQUIRED TO
BE PAID THEREON PLUS (C) REASONABLE FEES AND EXPENSES, ASSOCIATED THEREOF,
(Y) THE DIRECT AND CONTINGENT OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESS ARE NOT
CHANGED AND (Z) SUCH INDEBTEDNESS HAS TERMS MATERIAL TO THE INTERESTS OF THE
LENDERS NOT MATERIALLY LESS ADVANTAGEOUS TO THE LENDERS, TAKEN AS A WHOLE, THAN
THOSE OF THE SENIOR UNSECURED SUBORDINATED NOTES BEING REFINANCED (SUCH
REFINANCING, REFUNDING, RENEWED OR EXTENDED INDEBTEDNESS, “REFINANCED SENIOR
UNSECURED SUBORDINATED NOTES”), AND (II) INDEBTEDNESS IN RESPECT OF PERMITTED
ADDITIONAL NOTES TO THE EXTENT THE NET CASH PROCEEDS THEREFROM ARE, IMMEDIATELY
AFTER THE RECEIPT THEREOF, APPLIED TO THE PREPAYMENT OF TERM LOANS IN ACCORDANCE
WITH SECTION 5.2(A)(I);


 


(J)            (I) INDEBTEDNESS OF A PERSON OR INDEBTEDNESS ATTACHING TO ASSETS
OF A PERSON THAT, IN EITHER CASE, BECOMES A RESTRICTED SUBSIDIARY OR
INDEBTEDNESS ATTACHING TO ASSETS THAT ARE ACQUIRED BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, IN EACH CASE AFTER THE CLOSING DATE AS THE


 


 

84

--------------------------------------------------------------------------------


 


RESULT OF A PERMITTED ACQUISITION; PROVIDED, THAT (X) SUCH INDEBTEDNESS EXISTED
AT THE TIME SUCH PERSON BECAME A RESTRICTED SUBSIDIARY OR AT THE TIME SUCH
ASSETS WERE ACQUIRED AND, IN EACH CASE, WAS NOT CREATED IN ANTICIPATION THEREOF,
(Y) SUCH INDEBTEDNESS IS NOT GUARANTEED IN ANY RESPECT BY HOLDINGS, THE BORROWER
OR ANY RESTRICTED SUBSIDIARY (OTHER THAN ANY SUCH PERSON THAT SO BECOMES A
RESTRICTED SUBSIDIARY) AND (Z)(A) THE CAPITAL STOCK OF SUCH PERSON IS PLEDGED TO
THE COLLATERAL AGENT TO THE EXTENT REQUIRED UNDER SECTION 9.12 AND (B) SUCH
PERSON EXECUTES A SUPPLEMENT TO EACH OF THE GUARANTEE, THE SECURITY AGREEMENT
AND THE PLEDGE AGREEMENT (OR ALTERNATIVE GUARANTEE AND SECURITY ARRANGEMENTS IN
RELATION TO THE OBLIGATIONS) TO THE EXTENT REQUIRED UNDER SECTION 9.11 OR 9.12,
AS APPLICABLE (PROVIDED THAT THE ASSETS COVERED BY SUCH PLEDGES AND SECURING
INTERESTS MAY, TO THE EXTENT PERMITTED UNDER SECTION 10.2, EQUALLY AND RATABLY
SECURE SUCH INDEBTEDNESS ASSUMED), AND (II) ANY MODIFICATION, REPLACEMENT,
REFINANCING, REFUNDING, RENEWAL OR EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN
SUBCLAUSE (I) ABOVE; PROVIDED THAT, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY
PERMITTED HEREUNDER, THE PRINCIPAL AMOUNT OF ANY INDEBTEDNESS MODIFIED,
REPLACED, REFINANCED, REFUNDED, RENEWED OR EXTENDED PURSUANT TO THIS CLAUSE
(II) DOES NOT EXCEED THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR
TO SUCH MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING, RENEWAL OR EXTENSION
EXCEPT BY AN AMOUNT EQUAL TO THE UNPAID ACCRUED INTEREST AND PREMIUM THEREON
PLUS OTHER REASONABLE AMOUNTS PAID AND FEES AND EXPENSES INCURRED IN CONNECTION
WITH SUCH MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING, RENEWAL OR
EXTENSION;


 


(K)           (I) INDEBTEDNESS OF HOLDINGS, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY INCURRED TO FINANCE A PERMITTED ACQUISITION; PROVIDED, THAT (X) IF
SUCH INDEBTEDNESS IS INCURRED BY A RESTRICTED SUBSIDIARY THAT IS NOT A
GUARANTOR, SUCH INDEBTEDNESS IS NOT GUARANTEED IN ANY RESPECT BY HOLDINGS, THE
BORROWER OR ANY OTHER GUARANTOR EXCEPT AS PERMITTED UNDER SECTION 10.5 AND
(Y)(A) THE BORROWER OR SUCH OTHER RELEVANT CREDIT PARTY PLEDGES THE CAPITAL
STOCK OF ANY PERSON ACQUIRED IN SUCH PERMITTED ACQUISITION (THE “ACQUIRED
PERSON”) TO THE COLLATERAL AGENT TO THE EXTENT REQUIRED UNDER SECTION 9.12 AND
(B) SUCH ACQUIRED PERSON EXECUTES A SUPPLEMENT TO THE GUARANTEE, THE SECURITY
AGREEMENT AND THE PLEDGE AGREEMENT (OR ALTERNATIVE GUARANTEE AND SECURITY
ARRANGEMENTS IN RELATION TO THE OBLIGATIONS) TO THE EXTENT REQUIRED UNDER
SECTIONS 9.11 OR 9.12, AS APPLICABLE, (PROVIDED THAT THE ASSETS COVERED BY SUCH
PLEDGES AND SECURING INTERESTS MAY, TO THE EXTENT PERMITTED BY SECTION 10.2,
EQUALLY AND RATABLY SECURE SUCH INDEBTEDNESS INCURRED) AND (II) ANY
MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING, RENEWAL OR EXTENSION OF ANY
INDEBTEDNESS SPECIFIED IN SUBCLAUSE (I) ABOVE; PROVIDED THAT, EXCEPT TO THE
EXTENT OTHERWISE EXPRESSLY PERMITTED HEREUNDER, THE PRINCIPAL AMOUNT OF ANY
INDEBTEDNESS MODIFIED, REPLACED, REFINANCED, REFUNDED, RENEWED OR EXTENDED
PURSUANT TO THIS CLAUSE (II) DOES NOT EXCEED THE PRINCIPAL AMOUNT THEREOF
OUTSTANDING IMMEDIATELY PRIOR TO SUCH MODIFICATION, REPLACEMENT, REFINANCING,
REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO THE UNPAID ACCRUED
INTEREST AND PREMIUM THEREON PLUS OTHER REASONABLE AMOUNTS PAID AND FEES AND
EXPENSES INCURRED IN CONNECTION WITH SUCH MODIFICATION, REPLACEMENT,
REFINANCING, REFUNDING, RENEWAL OR EXTENSION;


 


(L)            (I)  INDEBTEDNESS INCURRED IN CONNECTION WITH ANY PERMITTED SALE
LEASEBACK AND (II) ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION OF ANY
INDEBTEDNESS SPECIFIED IN SUBCLAUSE (I) ABOVE; PROVIDED, THAT, EXCEPT TO THE
EXTENT OTHERWISE EXPRESSLY PERMITTED HEREUNDER, THE PRINCIPAL AMOUNT OF ANY SUCH
INDEBTEDNESS DOES NOT EXCEED THE SUM OF (X) THE PRINCIPAL AMOUNT THEREOF
OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL OR
EXTENSION PLUS (Y) THE AMOUNT OF ANY INTEREST, PREMIUMS OR PENALTIES REQUIRED,
TO BE PAID THEREON PLUS (Z) REASONABLE FEES ASSOCIATED THEREWITH;

 

85

--------------------------------------------------------------------------------


 


(M)          UNSECURED INDEBTEDNESS IN RESPECT OF OBLIGATIONS OF THE BORROWER OR
ANY RESTRICTED SUBSIDIARY TO PAY THE DEFERRED PURCHASE PRICE OF GOODS OR
SERVICES OR PROGRESS PAYMENTS IN CONNECTION WITH SUCH GOODS AND SERVICES;
PROVIDED, THAT SUCH OBLIGATIONS ARE INCURRED IN CONNECTION WITH OPEN ACCOUNTS
EXTENDED BY SUPPLIERS ON CUSTOMARY TRADE TERMS (WHICH REQUIRE THAT ALL SUCH
PAYMENTS BE MADE WITHIN 60 DAYS AFTER THE INCURRENCE OF THE RELATED OBLIGATION)
IN THE ORDINARY COURSE OF BUSINESS AND NOT IN CONNECTION WITH THE BORROWING OF
MONEY OR ANY HEDGING AGREEMENTS;


 


(N)           INDEBTEDNESS ARISING FROM AGREEMENTS OF HOLDINGS, THE BORROWER OR
ANY RESTRICTED SUBSIDIARY PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE
PRICE OR SIMILAR OBLIGATIONS, IN EACH CASE INCURRED OR ASSUMED IN CONNECTION
WITH PERMITTED ACQUISITIONS AND THE DISPOSITION OF ANY BUSINESS, ASSETS OR
CAPITAL STOCK PERMITTED HEREUNDER, OTHER THAN GUARANTEE OBLIGATIONS INCURRED BY
ANY PERSON ACQUIRING ALL OR ANY PORTION OF SUCH BUSINESS, ASSETS OR CAPITAL
STOCK FOR THE PURPOSE OF FINANCING SUCH ACQUISITION; PROVIDED, THAT (I) SUCH
INDEBTEDNESS IS NOT REFLECTED ON THE BALANCE SHEET OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY (CONTINGENT OBLIGATIONS REFERRED TO IN A FOOTNOTE TO
FINANCIAL STATEMENTS AND NOT OTHERWISE REFLECTED ON THE BALANCE SHEET WILL NOT
BE DEEMED TO BE REFLECTED ON SUCH BALANCE SHEET FOR PURPOSES OF THIS CLAUSE (I))
AND (II) THE MAXIMUM ASSUMABLE LIABILITY IN RESPECT OF ALL SUCH INDEBTEDNESS
SHALL AT NO TIME EXCEED THE GROSS PROCEEDS, INCLUDING NON-CASH PROCEEDS (THE
FAIR MARKET VALUE OF SUCH NON-CASH PROCEEDS BEING MEASURED AT THE TIME RECEIVED
AND WITHOUT GIVING EFFECT TO ANY SUBSEQUENT CHANGES IN VALUE), ACTUALLY RECEIVED
BY THE BORROWER AND THE RESTRICTED SUBSIDIARIES IN CONNECTION WITH SUCH
DISPOSITION;


 


(O)           INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BID BONDS, APPEAL
BONDS, SURETY BONDS, PERFORMANCE AND COMPLETION GUARANTEES AND SIMILAR
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT IN CONNECTION
WITH THE BORROWING OF MONEY OR HEDGING AGREEMENTS;


 


(P)           INDEBTEDNESS OF HOLDINGS, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY CONSISTING OF OBLIGATIONS TO PAY INSURANCE PREMIUMS ARISING IN THE
ORDINARY COURSE OF BUSINESS AND NOT IN CONNECTION WITH THE BORROWING OF MONEY OR
HEDGING AGREEMENTS;


 


(Q)           INDEBTEDNESS IN RESPECT OF MARGIN LINES OF CREDIT AND WAREHOUSE
LINES OF CREDIT;


 


(R)            INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO EMPLOYEES,
CONSULTANTS AND INDEPENDENT CONTRACTORS OF HOLDINGS, THE BORROWER AND THE
RESTRICTED SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(S)           SUBORDINATED INDEBTEDNESS CONSISTING OF PROMISSORY NOTES ISSUED BY
ANY CREDIT PARTY TO CURRENT OR FORMER OFFICERS, DIRECTORS, MANAGERS, CONSULTANTS
AND EMPLOYEES, THEIR RESPECTIVE SUCCESSORS, EXECUTORS, ADMINISTRATORS, HEIRS,
LEGATEES OR DISTRIBUTEES TO FINANCE THE RETIREMENT, ACQUISITION, REPURCHASE OR
REDEMPTION OF CAPITAL STOCK PERMITTED BY SECTION 10.6;


 


(T)            CASH MANAGEMENT OBLIGATIONS AND OTHER INDEBTEDNESS IN RESPECT OF
NETTING SERVICES, OVERDRAFT PROTECTIONS, AUTOMATIC CLEARINGHOUSE ARRANGEMENTS,
EMPLOYEE CREDIT CARDS AND


 

86

--------------------------------------------------------------------------------



 


SIMILAR ARRANGEMENTS IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST BUSINESS PRACTICES;


 


(U)           ALL CUSTOMARY PREMIUMS (IF ANY), INTEREST (INCLUDING POST-PETITION
INTEREST), FEES, EXPENSES, CHARGES AND ADDITIONAL OR CONTINGENT INTEREST ON
OBLIGATIONS DESCRIBED IN EACH OF THE CLAUSES OF THIS SECTION 10.1;


 


(V)           NEW TERM LOANS, REVOLVING CREDIT INCREASES AND PERMITTED
ADDITIONAL NOTES AND ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION THEREOF;
PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OUTSTANDING AT ANY
TIME PURSUANT TO THIS CLAUSE (V) SHALL NOT AT ANY TIME EXCEED $150,000,000; AND


 


(W)          ADDITIONAL INDEBTEDNESS AND ANY REFINANCING, REFUNDING, RENEWAL OR
EXTENSION THEREOF; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS
OUTSTANDING AT ANY TIME PURSUANT TO THIS CLAUSE (W) SHALL NOT AT ANY TIME EXCEED
$25,000,000; PROVIDED THAT THE BORROWER AND THE RESTRICTED SUBSIDIARY MAY INCUR
ADDITIONAL INDEBTEDNESS UNDER THIS CLAUSE (W) IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED THE PRODUCT OF (1) (X) 7.5% MULTIPLIED BY (Y) THE CONSOLIDATED
EBITDA GROWTH FACTOR MULTIPLIED BY (2) $1,300,000,000.


 

10.2         Limitation on Liens.  Holdings and the Borrower will not, and will
not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of Holdings, the Borrower or any Restricted
Subsidiary, whether now owned or hereafter acquired, except:

 


(A)           LIENS SECURING THE OBLIGATIONS;


 


(B)           PERMITTED LIENS;


 


(C)           LIENS SECURING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 10.1(F);
PROVIDED, THAT SUCH LIENS ATTACH AT ALL TIMES ONLY TO THE ASSETS FINANCED WITH
SUCH INDEBTEDNESS;


 


(D)           LIENS EXISTING ON THE CLOSING DATE AND LISTED ON SCHEDULE 10.2;


 


(E)           THE REPLACEMENT, EXTENSION, MODIFICATION OR RENEWAL OF ANY LIEN
PERMITTED BY CLAUSES (A) THROUGH (D) ABOVE AND CLAUSES (F) AND (G) OF THIS
SECTION 10.2 UPON OR IN THE SAME ASSETS THERETOFORE SUBJECT TO SUCH LIEN (OTHER
THAN AFTER-ACQUIRED PROPERTY THAT IS AFFIXED OR INCORPORATED INTO THE PROPERTY
COVERED BY SUCH LIEN OR FINANCED BY INDEBTEDNESS PERMITTED UNDER SECTION 10.1
AND PROCEEDS AND PRODUCTS THEREOF) OR THE REPLACEMENT, EXTENSION, MODIFICATION
OR RENEWAL (WITHOUT INCREASE IN THE AMOUNT EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY PERMITTED HEREUNDER) OF THE INDEBTEDNESS SECURED THEREBY;


 


(F)            LIENS EXISTING ON THE ASSETS OF ANY PERSON THAT BECOMES A
RESTRICTED SUBSIDIARY, OR EXISTING ON ASSETS ACQUIRED, PURSUANT TO A PERMITTED
ACQUISITION TO THE EXTENT THE LIENS ON SUCH ASSETS SECURE INDEBTEDNESS PERMITTED
BY SECTION 10.1(J); PROVIDED, THAT SUCH LIENS ATTACH AT ALL TIMES ONLY TO THE
SAME ASSETS THAT SUCH LIENS (OTHER THAN AFTER-ACQUIRED PROPERTY THAT IS AFFIXED
OR INCORPORATED INTO THE PROPERTY COVERED BY SUCH LIEN OR FINANCED BY
INDEBTEDNESS PERMITTED UNDER SECTION 10.1 AND PROCEEDS AND PRODUCTS THEREOF)
ATTACHED TO, AND SECURE ONLY THE SAME INDEBTEDNESS THAT SUCH LIENS SECURED,
IMMEDIATELY PRIOR TO SUCH PERMITTED ACQUISITION;

 

 

87

--------------------------------------------------------------------------------


 


(G)           (I) LIENS PLACED UPON THE CAPITAL STOCK OF ANY RESTRICTED
SUBSIDIARY ACQUIRED PURSUANT TO A PERMITTED ACQUISITION TO SECURE INDEBTEDNESS
INCURRED PURSUANT TO SECTION 10.1(K) IN CONNECTION WITH SUCH PERMITTED
ACQUISITION AND (II) LIENS PLACED UPON THE ASSETS OF SUCH RESTRICTED SUBSIDIARY
TO SECURE A GUARANTEE BY SUCH RESTRICTED SUBSIDIARY OF ANY SUCH INDEBTEDNESS OF
HOLDINGS, THE BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY;


 


(H)           LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS OF HOLDINGS, THE
BORROWER OR A SUBSIDIARY IN FAVOR OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
THAT IS A GUARANTOR AND LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY
SUBSIDIARY THAT IS NOT A GUARANTOR IN FAVOR OF ANY SUBSIDIARY THAT IS NOT A
GUARANTOR;


 


(I)            LIENS OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE
UNIFORM COMMERCIAL CODE ON ITEMS IN THE COURSE OF COLLECTION AND (II) IN FAVOR
OF A BANKING INSTITUTION ARISING AS A MATTER OF LAW ENCUMBERING DEPOSITS
(INCLUDING THE RIGHT TO SET OFF) AND WHICH ARE WITHIN THE GENERAL PARAMETERS
CUSTOMARY IN THE BANKING INDUSTRY;


 


(J)            LIENS (I) ON CASH ADVANCES IN FAVOR OF THE SELLER OF ANY PROPERTY
TO BE ACQUIRED IN AN INVESTMENT PERMITTED PURSUANT TO SECTIONS 10.5 TO BE
APPLIED AGAINST THE PURCHASE PRICE FOR SUCH INVESTMENT, AND (II) CONSISTING OF
AN AGREEMENT TO SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY PROPERTY IN A
TRANSACTION PERMITTED UNDER SECTION 10.4, IN EACH CASE, SOLELY TO THE EXTENT
SUCH INVESTMENT OR SALE, DISPOSITION, TRANSFER OR LEASE, AS THE CASE MAY BE,
WOULD HAVE BEEN PERMITTED ON THE DATE OF THE CREATION OF SUCH LIEN;


 


(K)           LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR SALE OF GOODS ENTERED INTO BY THE
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS PERMITTED BY THIS AGREEMENT;


 


(L)            LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN
REPURCHASE AGREEMENTS PERMITTED UNDER SECTION 10.5;


 


(M)          LIENS ENCUMBERING REASONABLE CUSTOMARY INITIAL DEPOSITS AND MARGIN
DEPOSITS AND SIMILAR LIENS ATTACHING TO COMMODITY TRADING ACCOUNTS OR OTHER
BROKERAGE ACCOUNTS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR
SPECULATIVE PURPOSES;


 


(N)           LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS NOT GIVEN IN CONNECTION WITH
THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO POOLED DEPOSIT, AUTOMATIC
CLEARINGHOUSE OR SWEEP ACCOUNTS OF HOLDINGS, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY TO PERMIT SATISFACTION OF OVERDRAFT OR SIMILAR OBLIGATIONS INCURRED
IN THE ORDINARY COURSE OF BUSINESS OF HOLDINGS, THE BORROWER AND THE RESTRICTED
SUBSIDIARIES OR (III) RELATING TO PURCHASE ORDERS AND OTHER AGREEMENTS ENTERED
INTO WITH CUSTOMERS OF HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY IN
THE ORDINARY COURSE OF BUSINESS;


 


(O)           LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY HOLDINGS,
THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES IN CONNECTION WITH ANY LETTER
OF INTENT OR PURCHASE AGREEMENT PERMITTED HEREUNDER;


 


(P)           LIENS ON INSURANCE POLICIES AND THE PROCEEDS THEREOF SECURING THE
FINANCING OF THE PREMIUMS WITH RESPECT THERETO;

 

88

--------------------------------------------------------------------------------


 

 


(Q)           LIENS SECURING INDEBTEDNESS UNDER ANY MARGIN LINE OF CREDIT OR
WAREHOUSE LINE OF CREDIT; AND


 


(R)            OTHER LIENS NOT OTHERWISE PERMITTED BY THIS SECTION 10.2 SO LONG
AS THE AGGREGATE AMOUNT OF OBLIGATIONS SECURED THEREBY DOES NOT EXCEED
$10,000,000.


 

10.3         Limitation on Fundamental Changes.  Except as expressly permitted
by Section 10.4 or 10.5, Holdings and the Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of all or substantially all its business units, assets or
other properties, except that:

 


(A)           ANY SUBSIDIARY OF THE BORROWER OR ANY OTHER PERSON MAY BE MERGED,
AMALGAMATED OR CONSOLIDATED WITH OR INTO THE BORROWER; PROVIDED, THAT (I) THE
BORROWER SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR THE PERSON FORMED
BY OR SURVIVING ANY SUCH MERGER, AMALGAMATION OR CONSOLIDATION (IF OTHER THAN
THE BORROWER) SHALL BE AN ENTITY ORGANIZED OR EXISTING UNDER THE LAWS OF THE
UNITED STATES, ANY STATE THEREOF, THE DISTRICT OF COLUMBIA OR ANY TERRITORY
THEREOF (THE BORROWER OR SUCH PERSON, AS THE CASE MAY BE, BEING HEREIN REFERRED
TO AS THE “SUCCESSOR BORROWER”), (II) THE SUCCESSOR BORROWER (IF OTHER THAN THE
BORROWER) SHALL EXPRESSLY ASSUME ALL THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS PURSUANT TO A SUPPLEMENT HERETO OR
THERETO IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (III) NO
DEFAULT OR EVENT OF DEFAULT WOULD RESULT FROM THE CONSUMMATION OF SUCH MERGER,
AMALGAMATION OR CONSOLIDATION, (IV) THE SUCCESSOR BORROWER SHALL BE IN
COMPLIANCE, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH MERGER,
AMALGAMATION OR CONSOLIDATION, WITH THE COVENANTS SET FORTH IN SECTIONS 10.9 AND
10.10, AS SUCH COVENANTS ARE RECOMPUTED AS AT THE LAST DAY OF THE MOST RECENTLY
ENDED TEST PERIOD UNDER SUCH SECTION AS IF SUCH MERGER, AMALGAMATION OR
CONSOLIDATION HAD OCCURRED ON THE FIRST DAY OF SUCH TEST PERIOD, (V) EACH
GUARANTOR, UNLESS IT IS THE OTHER PARTY TO SUCH MERGER OR CONSOLIDATION OR
UNLESS THE SUCCESSOR BORROWER IS THE BORROWER, SHALL HAVE BY A SUPPLEMENT TO THE
GUARANTEE CONFIRMED THAT ITS GUARANTEE SHALL APPLY TO THE SUCCESSOR BORROWER’S
OBLIGATIONS UNDER THIS AGREEMENT, (VI) EACH SUBSIDIARY GRANTOR AND EACH
SUBSIDIARY PLEDGOR, UNLESS IT IS THE OTHER PARTY TO SUCH MERGER, AMALGAMATION OR
CONSOLIDATION OR UNLESS THE SUCCESSOR BORROWER IS THE BORROWER, SHALL HAVE BY A
SUPPLEMENT TO THE SECURITY AGREEMENT AND THE PLEDGE AGREEMENT CONFIRMED THAT ITS
OBLIGATIONS THEREUNDER SHALL APPLY TO THE SUCCESSOR BORROWER’S OBLIGATIONS UNDER
THIS AGREEMENT, (VII) EACH MORTGAGOR OF A MORTGAGED PROPERTY, UNLESS IT IS THE
OTHER PARTY TO SUCH MERGER OR CONSOLIDATION OR UNLESS THE SUCCESSOR BORROWER IS
THE BORROWER, SHALL HAVE BY AN AMENDMENT TO OR RESTATEMENT OF THE APPLICABLE
MORTGAGE CONFIRMED THAT ITS OBLIGATIONS THEREUNDER SHALL APPLY TO THE SUCCESSOR
BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT, (VIII) THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE STATING THAT SUCH
MERGER, AMALGAMATION OR CONSOLIDATION AND ANY SUPPLEMENTS TO THIS AGREEMENT OR
ANY SECURITY DOCUMENT PRESERVE THE ENFORCEABILITY OF THE GUARANTEE AND THE
PERFECTION AND PRIORITY OF THE LIENS UNDER THE SECURITY DOCUMENTS AND (IX) IF
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, AN OPINION OF COUNSEL TO THE
EFFECT THAT SUCH MERGER, AMALGAMATION OR CONSOLIDATION DOES NOT VIOLATE THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT; PROVIDED FURTHER THAT IF THE FOREGOING
ARE SATISFIED, THE SUCCESSOR BORROWER (IF OTHER THAN THE BORROWER) WILL SUCCEED
TO, AND BE SUBSTITUTED FOR, THE BORROWER UNDER THIS AGREEMENT;

 

 

89

--------------------------------------------------------------------------------


 


(B)           ANY SUBSIDIARY OF THE BORROWER OR ANY OTHER PERSON MAY BE MERGED,
AMALGAMATED OR CONSOLIDATED WITH OR INTO ANY ONE OR MORE SUBSIDIARIES OF THE
BORROWER; PROVIDED, THAT (I) IN THE CASE OF ANY MERGER, AMALGAMATION OR
CONSOLIDATION INVOLVING ONE OR MORE RESTRICTED SUBSIDIARIES, (A) A RESTRICTED
SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR (B) THE BORROWER
SHALL TAKE ALL STEPS NECESSARY TO CAUSE THE PERSON FORMED BY OR SURVIVING ANY
SUCH MERGER, AMALGAMATION OR CONSOLIDATION (IF OTHER THAN A RESTRICTED
SUBSIDIARY) TO BECOME A RESTRICTED SUBSIDIARY, (II) IN THE CASE OF ANY MERGER,
AMALGAMATION OR CONSOLIDATION INVOLVING ONE OR MORE GUARANTORS, A GUARANTOR
SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR THE PERSON FORMED BY OR
SURVIVING ANY SUCH MERGER, AMALGAMATION OR CONSOLIDATION (IF OTHER THAN A
GUARANTOR) SHALL EXECUTE A SUPPLEMENT TO THE GUARANTEE, THE SECURITY AGREEMENT,
THE PLEDGE AGREEMENT AND ANY APPLICABLE MORTGAGE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ORDER FOR SUCH SURVIVING
CORPORATION TO BECOME A GUARANTOR AND PLEDGOR, MORTGAGOR AND GRANTOR OF
COLLATERAL FOR THE BENEFIT OF THE SECURED PARTIES, (III) NO DEFAULT OR EVENT OF
DEFAULT WOULD RESULT FROM THE CONSUMMATION OF SUCH MERGER, AMALGAMATION OR
CONSOLIDATION, (IV) THE BORROWER SHALL BE IN COMPLIANCE, ON A PRO FORMA BASIS
AFTER GIVING EFFECT TO SUCH MERGER, AMALGAMATION OR CONSOLIDATION, WITH THE
COVENANTS SET FORTH IN SECTIONS 10.9 AND 10.10, AS SUCH COVENANTS ARE RECOMPUTED
AS AT THE LAST DAY OF THE MOST RECENTLY ENDED TEST PERIOD UNDER SUCH SECTION AS
IF SUCH MERGER, CONSOLIDATION OR AMALGAMATION HAD OCCURRED ON THE FIRST DAY OF
SUCH TEST PERIOD, AND (V) THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE STATING THAT SUCH MERGER,
AMALGAMATION OR CONSOLIDATION AND SUCH SUPPLEMENTS TO ANY SECURITY DOCUMENT
PRESERVE THE ENFORCEABILITY OF THE GUARANTEE AND THE PERFECTION AND PRIORITY OF
THE LIENS UNDER THE SECURITY AGREEMENT;


 


(C)           ANY RESTRICTED SUBSIDIARY THAT IS NOT A GUARANTOR MAY SELL, LEASE,
TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) TO THE BORROWER, A GUARANTOR OR ANY OTHER RESTRICTED
SUBSIDIARY OF THE BORROWER;


 


(D)           ANY GUARANTOR MAY SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF
ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
BORROWER OR ANY OTHER GUARANTOR; AND


 


(E)           ANY RESTRICTED SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF (X) THE
BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE
BEST INTERESTS OF THE BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE
LENDERS AND (Y) TO THE EXTENT SUCH RESTRICTED SUBSIDIARY IS A CREDIT PARTY, ANY
ASSETS OR BUSINESS NOT OTHERWISE DISPOSED OF OR TRANSFERRED IN ACCORDANCE WITH
SECTION 10.4 OR 10.5, OR, IN THE CASE OF ANY SUCH BUSINESS, DISCONTINUED, SHALL
BE TRANSFERRED TO, OR OTHERWISE OWNED OR CONDUCTED BY, ANOTHER CREDIT PARTY
AFTER GIVING EFFECT TO SUCH LIQUIDATION OR DISSOLUTION.


 

10.4         Limitation on Sale of Assets.  Holdings and the Borrower will not,
and will not permit any of the Restricted Subsidiaries to, (i) convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including receivables and leasehold interests), whether now owned or
hereafter acquired (other than any such sale, transfer, assignment or other
disposition resulting from a Recovery Event), or (ii) sell to any Person (other
than the Borrower or a Guarantor) any shares owned by it of any Restricted
Subsidiary’s Capital Stock, except that:

 

 

90

--------------------------------------------------------------------------------


(A)           HOLDINGS, THE BORROWER AND THE RESTRICTED SUBSIDIARIES MAY SELL,
TRANSFER OR OTHERWISE DISPOSE OF THE FOLLOWING IN THE ORDINARY COURSE OF
BUSINESS:  (I) OBSOLETE, WORN-OUT, USED OR SURPLUS ASSETS TO THE EXTENT SUCH
ASSETS ARE NOT NECESSARY FOR THE OPERATION OF THE BORROWER’S AND ITS
SUBSIDIARIES’ BUSINESS; (II) INVENTORY, SECURITIES AND GOODS HELD FOR SALE; AND
(III) CASH AND PERMITTED INVESTMENTS;


 


(B)           HOLDINGS, THE BORROWER AND THE RESTRICTED SUBSIDIARIES MAY LEASE,
LICENSE (ON A NON-EXCLUSIVE BASIS WITH RESPECT TO INTELLECTUAL PROPERTY), OR
SUBLEASE OR SUBLICENSE (ON A NON-EXCLUSIVE BASIS WITH RESPECT TO INTELLECTUAL
PROPERTY) REAL OR PERSONAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           HOLDINGS, THE BORROWER AND THE RESTRICTED SUBSIDIARIES MAY SELL,
TRANSFER OR OTHERWISE DISPOSE OF OTHER ASSETS (OTHER THAN ACCOUNTS RECEIVABLE)
FOR FAIR VALUE; PROVIDED, THAT (I) THE AGGREGATE AMOUNT OF SUCH SALES, TRANSFERS
AND DISPOSALS BY HOLDINGS, THE BORROWER AND THE RESTRICTED SUBSIDIARIES, TAKEN
AS A WHOLE, PURSUANT TO THIS CLAUSE (C) SHALL NOT EXCEED IN THE AGGREGATE AN
AMOUNT EQUAL TO 10% OF CONSOLIDATED TOTAL NET TANGIBLE ASSETS, (II) ANY
CONSIDERATION IN EXCESS OF $5,000,000 RECEIVED BY HOLDINGS, THE BORROWER OR ANY
GUARANTOR IN CONNECTION WITH SUCH SALES, TRANSFERS AND OTHER DISPOSITIONS OF
ASSETS PURSUANT TO THIS CLAUSE (C) THAT IS IN THE FORM OF INDEBTEDNESS SHALL BE
PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.12, (III) WITH RESPECT
TO ANY SUCH SALE, TRANSFER OR DISPOSITION (OR SERIES OF RELATED SALES, TRANSFERS
OR DISPOSITIONS) IN AN AGGREGATE AMOUNT IN EXCESS OF $20,000,000, THE BORROWER
SHALL BE IN COMPLIANCE, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH SALE,
TRANSFER OR DISPOSITION, WITH THE COVENANTS SET FORTH IN SECTIONS 10.9 AND
10.10, AS SUCH COVENANTS ARE RECOMPUTED AS AT THE LAST DAY OF THE MOST RECENTLY
ENDED TEST PERIOD UNDER SUCH SECTIONS AS IF SUCH SALE, TRANSFER OR DISPOSITION
HAD OCCURRED ON THE FIRST DAY OF SUCH TEST PERIOD AND (IV) AFTER GIVING EFFECT
TO ANY SUCH SALE, TRANSFER OR DISPOSITION, NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING;


 


(D)           HOLDINGS, THE BORROWER AND THE RESTRICTED SUBSIDIARIES MAY
(I) SELL OR DISCOUNT WITHOUT RECOURSE ACCOUNTS RECEIVABLE ARISING IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE COMPROMISE OR COLLECTION
THEREOF AND (II) SELL OR TRANSFER ACCOUNTS RECEIVABLE AND RELATED RIGHTS
PURSUANT TO CUSTOMARY RECEIVABLES FINANCING FACILITIES SO LONG AS, IN EACH CASE,
THE NET CASH PROCEEDS THEREOF TO HOLDINGS, THE BORROWER AND THE RESTRICTED
SUBSIDIARIES ARE PROMPTLY APPLIED TO THE PREPAYMENT OF TERM LOANS PURSUANT TO
SECTION 5.2;


 


(E)           HOLDINGS, THE BORROWER AND THE RESTRICTED SUBSIDIARIES MAY SELL,
TRANSFER OR OTHERWISE DISPOSE OF PROPERTY OR ASSETS TO HOLDINGS, THE BORROWER OR
TO A RESTRICTED SUBSIDIARY; PROVIDED, THAT IF THE TRANSFEROR OF SUCH PROPERTY IS
A GUARANTOR OR THE BORROWER (I) THE TRANSFEREE THEREOF MUST EITHER BE THE
BORROWER OR A GUARANTOR OR (II) TO THE EXTENT SUCH TRANSACTION CONSTITUTES AN
INVESTMENT, SUCH TRANSACTION IS PERMITTED UNDER SECTION 10.5;


 


(F)            THE BORROWER AND THE RESTRICTED SUBSIDIARIES MAY EFFECT ANY
TRANSACTION PERMITTED BY SECTION 10.3 AND HOLDINGS, THE BORROWER AND THE
RESTRICTED SUBSIDIARIES MAY EFFECT ANY TRANSACTION PERMITTED BY SECTION 10.6,
10.8 OR LIENS PERMITTED BY SECTION 10.2;


 


(G)           THE BORROWER AND THE RESTRICTED SUBSIDIARIES MAY SELL, TRANSFER,
SALE LEASEBACK, SEPARATELY DEVELOP OR OTHERWISE DISPOSE OF THE PROPERTY LISTED
ON SCHEDULE 1.1(A) (IT

 

91

--------------------------------------------------------------------------------


 

 


BEING UNDERSTOOD THAT IN ANY OF SUCH EVENTS THE MORTGAGE WILL BE RELEASED BY THE
COLLATERAL AGENT UPON THE REQUEST MADE BY THE BORROWER); AND


 


(H)           HOLDINGS, THE BORROWER AND THE RESTRICTED SUBSIDIARIES MAY
EXCHANGE OR “SWAP” ASSETS FOR OTHER ASSETS OF ANOTHER PERSON OTHER THAN
HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY; PROVIDED, THAT (I) THE
ASSETS RECEIVED BY HOLDINGS, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY WILL BE
USED OR USEFUL IN THE BUSINESS OF HOLDINGS, THE BORROWER AND THEIR SUBSIDIARIES,
(II) HOLDINGS, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY SHALL RECEIVE
REASONABLY EQUIVALENT VALUE FOR SUCH ASSETS, (III) SUCH ASSETS SHALL BE RECEIVED
BY HOLDINGS, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY SUBSTANTIALLY
CONCURRENTLY WITH THE DELIVERY OF THE EXISTING ASSETS OF HOLDINGS, THE BORROWER
OR SUCH RESTRICTED SUBSIDIARY TO SUCH OTHER PERSON, (IV) HOLDINGS, THE BORROWER
AND SUCH RESTRICTED SUBSIDIARIES SHALL ACCOUNT FOR SUCH EXCHANGE OR SWAP IN
ACCORDANCE WITH GAAP AND (V) ANY CASH OR PERMITTED INVESTMENTS RECEIVED IN ANY
SUCH SWAP SHALL BE TREATED AS ASSET SALE PROCEEDS SUBJECT TO THE LIMITATIONS OF
SECTION 10.4(C) AND NOT THIS SECTION 10.4(H).


 

10.5         Limitation on Investments.  Holdings and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, make any advance, loan,
extensions of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

 


(A)           EXTENSIONS OF TRADE CREDIT, ASSET PURCHASES (INCLUDING PURCHASES
OF INVENTORY, SUPPLIES AND MATERIALS) AND THE LICENSING OR CONTRIBUTION OF
INTELLECTUAL PROPERTY PURSUANT TO JOINT MARKETING ARRANGEMENTS WITH OTHER
PERSONS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           PERMITTED INVESTMENTS;


 


(C)           LOANS AND ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF
HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES (I) TO FINANCE THE PURCHASE OF
CAPITAL STOCK OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF; PROVIDED,
THAT THE AMOUNT OF SUCH LOANS AND ADVANCES USED TO ACQUIRE SUCH CAPITAL STOCK
SHALL BE CONTRIBUTED TO HOLDINGS OR THE BORROWER, AS APPLICABLE, IN CASH AS
COMMON EQUITY) OR THE BORROWER, (II) FOR REASONABLE AND CUSTOMARY BUSINESS
RELATED TRAVEL EXPENSES, MOVING EXPENSES AND SIMILAR EXPENSES, IN EACH CASE
INCURRED IN THE ORDINARY COURSE OF BUSINESS, AND (III) FOR ADDITIONAL PURPOSES
NOT CONTEMPLATED BY SUBCLAUSE (I) OR (II) ABOVE IN AN AGGREGATE PRINCIPAL AMOUNT
AT ANY TIME OUTSTANDING WITH RESPECT TO THIS CLAUSE (III) NOT EXCEEDING
$10,000,000;


 


(D)           INVESTMENTS EXISTING ON THE CLOSING DATE AND LISTED ON SCHEDULE
10.5 AND ANY EXTENSIONS, RENEWALS OR REINVESTMENTS THEREOF, SO LONG AS THE
AGGREGATE AMOUNT OF ALL INVESTMENTS PURSUANT TO THIS CLAUSE (D) IS NOT INCREASED
AT ANY TIME ABOVE THE AMOUNT OF SUCH INVESTMENTS EXISTING ON THE CLOSING DATE;


 


(E)           INVESTMENTS IN HEDGING AGREEMENTS PERMITTED BY SECTION 10.1(H);


 


(F)            INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIER OR CUSTOMERS AND IN SETTLEMENT OF DELINQUENT
OBLIGATIONS OF, AND OTHER DISPUTES WITH,


 


 

92

--------------------------------------------------------------------------------


 


CUSTOMERS ARISING IN THE ORDINARY COURSE OF BUSINESS OR UPON THE FORECLOSURE
WITH RESPECT TO ANY SECURED INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT
TO ANY SECURED INVESTMENT;


 


(G)           INVESTMENTS TO THE EXTENT THAT PAYMENT FOR SUCH INVESTMENTS IS
MADE SOLELY WITH CAPITAL STOCK OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT
THEREOF) OR THE BORROWER;


 


(H)           INVESTMENTS CONSTITUTING NON-CASH PROCEEDS OF SALES, TRANSFERS AND
OTHER DISPOSITIONS OF ASSETS TO THE EXTENT PERMITTED BY SECTION 10.4;


 


(I)            INVESTMENTS IN THE BORROWER OR ANY GUARANTOR AND INVESTMENTS BY
ANY SUBSIDIARY THAT IS NOT A GUARANTOR IN ANY OTHER SUBSIDIARY;


 


(J)            INVESTMENTS CONSTITUTING PERMITTED ACQUISITIONS, PROVIDED, THAT
THE AGGREGATE AMOUNT OF ANY SUCH INVESTMENT, AS VALUED AT THE FAIR MARKET VALUE
OF SUCH INVESTMENT AT THE TIME EACH SUCH INVESTMENT IS MADE, MADE BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY IN ANY SUBSIDIARY THAT SHALL NOT BE, OR
AFTER GIVING EFFECT TO SUCH INVESTMENT, SHALL NOT BECOME A GUARANTOR SHALL NOT
EXCEED (I) $250,000,000 PLUS (II) THE AVAILABLE AMOUNT PLUS (III) AN AMOUNT
EQUAL TO ANY REPAYMENTS, INTEREST, RETURNS, PROFITS, DISTRIBUTIONS, INCOME AND
SIMILAR AMOUNTS ACTUALLY RECEIVED IN CASH IN RESPECT OF ANY SUCH INVESTMENT
(WHICH AMOUNT SHALL NOT EXCEED THE AMOUNT OF SUCH INVESTMENT VALUED AT THE FAIR
MARKET VALUE OF SUCH INVESTMENT AT THE TIME SUCH INVESTMENT WAS MADE);


 


(K)           INVESTMENTS IN THE EQUITY INTERESTS OF ONE OR MORE NEWLY FORMED
PERSONS THAT ARE RECEIVED IN CONSIDERATION OF THE CONTRIBUTION BY HOLDINGS, THE
BORROWER OR THE APPLICABLE RESTRICTED SUBSIDIARIES OF ASSETS (INCLUDING CAPITAL
STOCK) TO SUCH PERSON OR PERSONS; PROVIDED, THAT (I) THE FAIR MARKET VALUE OF
SUCH ASSETS, DETERMINED ON AN ARMS-LENGTH BASIS, SO CONTRIBUTED PURSUANT TO THIS
PARAGRAPH (K) SHALL NOT IN THE AGGREGATE EXCEED $10,000,000 AND (II) IN RESPECT
OF EACH SUCH CONTRIBUTION, AN AUTHORIZED OFFICER OF THE BORROWER SHALL CERTIFY,
IN A FORM TO BE AGREED UPON BY THE BORROWER AND THE ADMINISTRATIVE AGENT
(X) AFTER GIVING EFFECT TO SUCH CONTRIBUTION, NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (Y) THE FAIR MARKET VALUE OF THE ASSETS
SO CONTRIBUTED AND (Z) THAT THE REQUIREMENTS OF CLAUSE (I) OF THIS PROVISO
REMAIN SATISFIED;


 


(L)            INVESTMENTS MADE TO REPURCHASE OR RETIRE CAPITAL STOCK OF
HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF) OR THE BORROWER OWNED BY ANY
EMPLOYEE STOCK OWNERSHIP PLAN OR KEY EMPLOYEE STOCK OWNERSHIP PLAN OF HOLDINGS
(OR ANY DIRECT OR INDIRECT PARENT THEREOF) OR THE BORROWER;


 


(M)          INVESTMENTS IN THE BUSINESS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES MADE BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES WITH THE
PROCEEDS OF ANY ASSET SALE PREPAYMENT EVENT OR RECOVERY EVENT PRIOR TO THE END
OF THE REINVESTMENT PERIOD OR PURSUANT TO AN ACCEPTABLE REINVESTMENT COMMITMENT
OR RESTORATION CERTIFICATION;


 


(N)           THE BORROWER MAY MAKE A LOAN TO HOLDINGS THAT COULD OTHERWISE BE
MADE AS A DIVIDEND PERMITTED UNDER SECTION 10.6;

 

 

93

--------------------------------------------------------------------------------


 


(O)           INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF
ARTICLE 3 ENDORSEMENTS FOR COLLECTION OR DEPOSIT AND ARTICLE 4 CUSTOMARY TRADE
ARRANGEMENTS WITH CUSTOMERS CONSISTENT WITH PAST PRACTICES;


 


(P)           ADVANCES OF PAYROLL PAYMENTS TO EMPLOYEES, CONSULTANTS AND
INDEPENDENT CONTRACTORS IN THE ORDINARY COURSE OF BUSINESS;


 


(Q)           INVESTMENTS OF A RESTRICTED SUBSIDIARY ACQUIRED AFTER THE CLOSING
DATE OR OF A CORPORATION MERGED INTO THE BORROWER OR MERGED OR CONSOLIDATED WITH
A RESTRICTED SUBSIDIARY IN ACCORDANCE WITH SECTION 10.3 AFTER THE CLOSING DATE
TO THE EXTENT THAT SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF, OR IN
CONNECTION WITH, SUCH ACQUISITION, MERGER OR CONSOLIDATION AND WERE IN EXISTENCE
ON THE DATE OF SUCH ACQUISITION, MERGER OR CONSOLIDATION;


 


(R)            GUARANTEES BY HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY
OF LEASES (OTHER THAN CAPITAL LEASES) OR OF OTHER OBLIGATIONS THAT DO NOT
CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;


 


(S)           INVESTMENTS OF ANY OCC-REGULATED SUBSIDIARY IN THE CAPITAL STOCK
OF THE FEDERAL RESERVE BANK IN THE DISTRICT IN WHICH SUCH SUBSIDIARY IS LOCATED
IN ACCORDANCE WITH THE PROVISIONS OF THE FEDERAL RESERVE ACT;


 


(T)            INVESTMENTS IN “SEED INVESTMENT PORTFOLIOS” FOR THE PURPOSE OF
TESTING AND DETERMINING MODEL PORTFOLIOS IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST BUSINESS PRACTICE; PROVIDED, THAT SUCH INVESTMENTS AS
VALUED AT THE FAIR MARKET VALUE OF SUCH INVESTMENTS AT THE TIME EACH SUCH
INVESTMENT IS MADE, WOULD NOT EXCEED (I) $10,000,000 PLUS (II) THE AVAILABLE
AMOUNT PLUS (III) AN AMOUNT EQUAL TO ANY REPAYMENTS, INTEREST, RETURNS, PROFITS,
DISTRIBUTIONS, INCOME AND SIMILAR AMOUNTS ACTUALLY RECEIVED IN CASH IN RESPECT
OF ANY SUCH INVESTMENT (WHICH AMOUNT SHALL NOT EXCEED THE AMOUNT OF SUCH
INVESTMENT VALUED AT THE FAIR MARKET VALUE OF SUCH INVESTMENT AT THE TIME SUCH
INVESTMENT WAS MADE);


 


(U)           INTERCOMPANY INVESTMENTS BY HOLDINGS, THE BORROWER OR ANY
GUARANTOR IN ANY PERSON THAT, PRIOR TO SUCH INVESTMENT, IS AN EXCLUDED
SUBSIDIARY; PROVIDED, THAT THE AMOUNT OF SUCH INVESTMENT, AS VALUED AT THE FAIR
MARKET VALUE OF SUCH INVESTMENT AT THE TIME SUCH INVESTMENT IS MADE, SHALL NOT
EXCEED (I) $10,000,000 PLUS (II) THE AVAILABLE AMOUNT PLUS (III) AN AMOUNT EQUAL
TO ANY REPAYMENTS, INTEREST, RETURNS, PROFITS, DISTRIBUTIONS, INCOME AND SIMILAR
AMOUNTS ACTUALLY RECEIVED IN CASH IN RESPECT OF ANY SUCH INVESTMENT (WHICH
AMOUNT SHALL NOT EXCEED THE AMOUNT OF SUCH INVESTMENT VALUED AT THE FAIR MARKET
VALUE OF SUCH INVESTMENT AT THE TIME SUCH INVESTMENT WAS MADE);


 


(V)           (I) INVESTMENTS PERMITTED UNDER SECTION 10.6 OR THE PROVISO TO
SECTION 9.9 AND (II) GUARANTEE OBLIGATIONS PERMITTED UNDER SECTION 10.1;


 


(W)          INTERCOMPANY INVESTMENTS IN THE FORM OF LOANS, ADVANCES OR
EXTENSIONS OF CREDIT BY ANY CREDIT PARTY TO ANY EXCLUDED SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS FOR WORKING CAPITAL PURPOSES; PROVIDED, THAT SUCH
LOANS, ADVANCES OR EXTENSIONS OF CREDIT SHALL BE EVIDENCED BY ONE GLOBAL
PROMISSORY NOTE THAT SHALL BE PLEDGED TO THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES AND WHICH SHALL BE EXECUTED BY EACH EXCLUDED SUBSIDIARY
WHICH SHALL RECEIVE SUCH LOAN, ADVANCE OR EXTENSION OF CREDIT;

 

 

94

--------------------------------------------------------------------------------


 


(X)            TO THE EXTENT CONSTITUTING AN INVESTMENT, MARGIN LOANS, MORTGAGE
AND WAREHOUSE LOANS AND OTHER SIMILAR ADVANCES AND EXTENSIONS OF CREDIT MADE BY
THE BORROWER OR ANY RESTRICTED SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS TO
THEIR RESPECTIVE CUSTOMERS;


 


(Y)           INVESTMENTS MADE BY THE BORROWER WITHIN 10 BUSINESS DAYS AFTER THE
CLOSING DATE IN PTC HOLDINGS, INC. AND THE PRIVATE TRUST COMPANY, N.A. IN AN
AGGREGATE AMOUNT AS VALUED AT THE FAIR MARKET VALUE OF SUCH INVESTMENT AT THE
TIME MADE NOT TO EXCEED $7,000,000;


 


(Z)            SECURITIES OWNED (AS SET FORTH ON THE BALANCE SHEET OF THE
BROKER-DEALER REGULATED SUBSIDIARY) FOR A PERIOD NO LONGER THAN 10 BUSINESS DAYS
FOLLOWING A SECURITIES TRADE FROM A CUSTOMER ACCOUNT AND CONSTITUTING SECURITIES
TRANSACTIONS ENTERED INTO BY THE BROKER-DEALER REGULATED SUBSIDIARY FOR THE
PURPOSE OF MAKING ADJUSTMENTS TO SUCH SUBSIDIARY’S CUSTOMER ACCOUNTS WITH
RESPECT TO SUCH SECURITIES TRADE, WITH THE FAIR MARKET VALUE OF ALL SUCH
SECURITIES OWNED (AS SET FORTH ON THE BALANCE SHEET OF THE BROKER-DEALER
REGULATED SUBSIDIARY), NOT TO EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING;


 


(AA)         (I) ANY ADDITIONAL INVESTMENTS (INCLUDING INVESTMENTS IN MINORITY
INVESTMENTS AND UNRESTRICTED SUBSIDIARIES AND IN JOINT VENTURES OR SIMILAR
ENTITIES THAT DO NOT CONSTITUTE RESTRICTED SUBSIDIARIES) AS VALUED AT THE FAIR
MARKET VALUE OF SUCH INVESTMENT AT THE TIME EACH SUCH INVESTMENT IS MADE AND
(II) INVESTMENTS IN RESPECT OF LOANS AND ADVANCES TO LICENSED FINANCIAL ADVISORS
TO FACILITATE THE TRANSFER OF SUCH ADVISORS’ BUSINESSES TO THE BORROWER AND ITS
SUBSIDIARIES OR TO PLATFORMS UTILIZED BY THE BORROWER AND ITS SUBSIDIARIES, FOR
THE PURCHASE OF OTHER FINANCIAL ADVISORS’ BUSINESSES AND FOR INCIDENTAL AND
WORKING CAPITAL PURPOSES; PROVIDED, THAT THE AGGREGATE AMOUNT OF ALL SUCH
ADDITIONAL INVESTMENTS MADE PURSUANT TO THIS CLAUSE (AA) SHALL NOT EXCEED AN
AGGREGATE AMOUNT THAT, AT THE TIME EACH SUCH INVESTMENT IS MADE, WOULD NOT
EXCEED THE SUM OF (X) $125,000,000 PLUS (Y) THE AVAILABLE AMOUNT PLUS (Z) AN
AMOUNT EQUAL TO ANY REPAYMENTS, INTEREST, RETURNS, PROFITS, DISTRIBUTIONS,
INCOME AND SIMILAR AMOUNTS ACTUALLY RECEIVED IN CASH IN RESPECT OF ALL SUCH
INVESTMENTS (WHICH AMOUNT SHALL NOT EXCEED THE AMOUNT OF ALL INVESTMENTS VALUED
AT THE FAIR MARKET VALUE OF ALL SUCH INVESTMENTS AT THE TIME EACH RESPECTIVE
INVESTMENT WAS MADE), PROVIDED THAT THE AMOUNT IN CLAUSE (X) SHALL BE
PERMANENTLY INCREASED TO $250,000,000 UPON THE EARLIEST TO OCCUR OF (1) THE
BORROWER’S CORPORATE FAMILY RATING BY MOODY’S IS BA3 OR BETTER OR (2) THE
CONSOLIDATED TOTAL DEBT TO CONSOLIDATED EBITDA RATIO IS LESS THAN OR EQUAL TO
4.00:1.00;


 

(bb)         Investments in connection with the UVEST Acquisition; and

 

(cc)         Investments in connection with the Pacific Life Acquisition.

 

10.6         Limitation on Dividends.  Neither Holdings nor the Borrower will
declare or pay any dividends (other than (a) in respect of Holdings, dividends
payable solely in respect of its Capital Stock and (b) in respect of the
Borrower, dividends payable solely in respect of its Capital Stock) or return
any capital to its stockholders or make any other distribution, payment or
delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Capital Stock or the Capital Stock of any direct or
indirect parent now or hereafter outstanding (or any options or warrants or
stock appreciation rights issued with respect to any of

 

 

95

--------------------------------------------------------------------------------


 

its Capital Stock), or set aside any funds for any of the foregoing purposes, or
permit any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an investment permitted by
Section 10.5) any shares of any class of the Capital Stock of Holdings or the
Capital Stock of the Borrower, now or hereafter outstanding (or any options or
warrants or stock appreciation rights issued with respect to any of its Capital
Stock) (all of the foregoing “Dividends”):

 


(A)                           HOLDINGS OR THE BORROWER MAY (I) REDEEM IN WHOLE
OR IN PART ANY OF ITS CAPITAL STOCK FOR ANOTHER CLASS OF CAPITAL STOCK OR RIGHTS
TO ACQUIRE ITS CAPITAL STOCK OR WITH PROCEEDS FROM SUBSTANTIALLY CONCURRENT
EQUITY CONTRIBUTIONS OR ISSUANCES OF NEW SHARES OF ITS CAPITAL STOCK; PROVIDED,
THAT ANY TERMS AND PROVISIONS MATERIAL TO THE INTERESTS OF THE LENDERS CONTAINED
IN SUCH OTHER CLASS OF CAPITAL STOCK BE AT LEAST AS ADVANTAGEOUS TO THE LENDERS,
TAKEN AS A WHOLE, AS THOSE CONTAINED IN THE CAPITAL STOCK REDEEMED THEREBY OR
(II) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
DECLARE AND PAY DIVIDENDS OR MAKE DISTRIBUTIONS IN THE AMOUNT OF PROCEEDS OF
EQUITY CONTRIBUTIONS OR ISSUANCES OF NEW SHARES OF CAPITAL STOCK (OTHER THAN
EQUITY CONTRIBUTIONS, ISSUANCES OF PERMITTED CURE SECURITIES OR OTHER EQUITY
CONTRIBUTIONS TO THE EXTENT UTILIZED IN CONNECTION WITH OTHER TRANSACTIONS
PERMITTED PURSUANT TO SECTION 10.5 OR 10.6);


 


(B)                           HOLDINGS OR THE BORROWER MAY REDEEM, ACQUIRE,
RETIRE OR REPURCHASE (AND THE BORROWER AND ITS SUBSIDIARIES MAY DECLARE AND PAY
DIVIDENDS TO HOLDINGS, THE PROCEEDS OF WHICH ARE USED TO SO REDEEM, ACQUIRE,
RETIRE OR REPURCHASE) CAPITAL STOCK (INCLUDING RELATED STOCK APPRECIATION RIGHTS
OR SIMILAR SECURITIES) (OR TO ALLOW ANY OF HOLDINGS’ DIRECT OR INDIRECT PARENT
COMPANIES TO SO REDEEM, ACQUIRE, RETIRE OR REPURCHASE ITS CAPITAL STOCK) FROM
PRESENT OR FORMER OFFICERS, MANAGERS, CONSULTANTS, EMPLOYEES AND DIRECTORS (OR
THEIR RESPECTIVE SUCCESSORS, EXECUTORS, ADMINISTRATORS, HEIRS, LEGATEES OR
DISTRIBUTEES) OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF), THE
BORROWER AND ITS SUBSIDIARIES, WITH THE PROCEEDS OF DIVIDENDS FROM, SERIATIM,
HOLDINGS OR THE BORROWER, UPON THE DEATH, DISABILITY, RETIREMENT OR TERMINATION
OF EMPLOYMENT OF ANY SUCH PERSON OR OTHERWISE IN ACCORDANCE WITH ANY STOCK
OPTION OR STOCK APPRECIATION RIGHTS PLAN, ANY MANAGEMENT OR EMPLOYEE STOCK
OWNERSHIP PLAN, STOCK SUBSCRIPTION PLAN, EMPLOYMENT TERMINATION AGREEMENT OR ANY
EMPLOYMENT AGREEMENTS OR STOCKHOLDERS’ AGREEMENT; PROVIDED, THAT EXCEPT WITH
RESPECT TO NON-DISCRETIONARY REPURCHASES, ACQUISITIONS, RETIREMENT, OR
REDEMPTIONS PURSUANT TO THE TERMS OF ANY SUCH AGREEMENT, THE AGGREGATE AMOUNT OF
ALL CASH PAID IN RESPECT OF ALL SUCH SHARES SO REDEEMED, ACQUIRED, RETIRED OR
REPURCHASED IN ANY CALENDAR YEAR DOES NOT EXCEED THE SUM OF (I) $5,000,000 PLUS
(II) ALL AMOUNTS OBTAINED BY HOLDINGS OR THE BORROWER DURING SUCH CALENDAR YEAR
FROM THE SALE OF SUCH CAPITAL STOCK TO OTHER PRESENT OR FORMER OFFICERS,
CONSULTANTS, EMPLOYEES AND DIRECTORS IN CONNECTION WITH ANY PERMITTED
COMPENSATION AND INCENTIVE ARRANGEMENTS PLUS (III) ALL AMOUNTS OBTAINED FROM ANY
KEY-MAN LIFE INSURANCE POLICIES RECEIVED DURING SUCH CALENDAR YEAR;
NOTWITHSTANDING THE FOREGOING, 100% OF THE UNUSED AMOUNT OF PAYMENTS IN RESPECT
OF THIS CLAUSE (B) MAY BE CARRIED FORWARD TO THE NEXT SUCCEEDING FISCAL YEAR AND
UTILIZED TO MAKE PAYMENTS PURSUANT TO THIS CLAUSE (B);


 


(C)                           HOLDINGS, THE BORROWER AND THE RESTRICTED
SUBSIDIARIES MAY MAKE INVESTMENTS PERMITTED BY SECTION 10.5;

 

 

96

--------------------------------------------------------------------------------


 


(D)                           TO THE EXTENT CONSTITUTING DIVIDENDS, HOLDINGS MAY
ENTER INTO AND CONSUMMATE TRANSACTIONS EXPRESSLY PERMITTED BY SECTION 10.3 OR
THE PROVISO TO SECTION 9.9;


 


(E)                           HOLDINGS MAY PAY DIVIDENDS ON THE FIRST
RESTATEMENT EFFECTIVE DATE TO CONSUMMATE THE UVEST ACQUISITION;


 


(F)                            HOLDINGS MAY PAY DIVIDENDS ON THE EFFECTIVE DATE
TO CONSUMMATE THE PACIFIC LIFE ACQUISITION; AND


 


(G)                           THE BORROWER MAY MAKE AND PAY DIVIDENDS TO
HOLDINGS:


 

(I)            THE PROCEEDS OF WHICH WILL BE USED TO PAY (OR TO MAKE DIVIDENDS
TO ALLOW ANY DIRECT OR INDIRECT PARENT OF HOLDINGS TO PAY) THE TAX LIABILITY TO
EACH RELEVANT JURISDICTION IN RESPECT OF CONSOLIDATED, COMBINED, UNITARY OR
AFFILIATED RETURNS FOR THE RELEVANT JURISDICTION OF HOLDINGS (OR SUCH PARENT)
ATTRIBUTABLE TO HOLDINGS, THE BORROWER OR ITS SUBSIDIARIES;

 

(II)           THE PROCEEDS OF WHICH SHALL BE USED BY HOLDINGS TO PAY (OR TO
MAKE DIVIDENDS TO ALLOW ANY DIRECT OR INDIRECT PARENT OF HOLDINGS TO PAY) ITS
OPERATING EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND OTHER
CORPORATE OVERHEAD COSTS AND EXPENSES (INCLUDING ADMINISTRATIVE, LEGAL,
ACCOUNTING AND SIMILAR EXPENSES PROVIDED BY THIRD PARTIES), WHICH ARE REASONABLE
AND CUSTOMARY AND INCURRED IN THE ORDINARY COURSE OF BUSINESS, IN AN AGGREGATE
AMOUNT NOT TO EXCEED $3,000,000 IN ANY FISCAL YEAR PLUS ANY ACTUAL, REASONABLE
AND CUSTOMARY INDEMNIFICATION CLAIMS MADE BY DIRECTORS OR OFFICERS OF HOLDINGS
(OR ANY PARENT THEREOF);

 

(III)          THE PROCEEDS OF WHICH SHALL BE USED BY HOLDINGS TO PAY FRANCHISE
TAXES AND OTHER FEES, TAXES AND EXPENSES REQUIRED TO MAINTAIN ITS (OR ANY OF ITS
DIRECT OR INDIRECT PARENTS’) CORPORATE EXISTENCE;

 

(IV)          THE PROCEEDS OF WHICH SHALL BE USED BY HOLDINGS TO MAKE RESTRICTED
PAYMENTS PERMITTED BY SECTION 10.6; AND

 

(V)           THE PROCEEDS OF WHICH SHALL BE USED BY HOLDINGS TO PAY (OR TO MAKE
DIVIDENDS TO ALLOW ANY DIRECT OR INDIRECT PARENT THEREOF TO PAY) FEES AND
EXPENSES (OTHER THAN TO AFFILIATES) RELATED TO ANY UNSUCCESSFUL EQUITY OR DEBT
OFFERING PERMITTED BY THIS AGREEMENT;

 


(H)                           HOLDINGS MAY DECLARE AND MAKE DISTRIBUTIONS OR PAY
DIVIDENDS ON ITS CAPITAL STOCK; PROVIDED, THAT (I) THE AGGREGATE AMOUNT OF SUCH
DISTRIBUTIONS PAID OR MADE BY HOLDINGS PURSUANT TO THIS SECTION 10.6(G) SHALL
NOT AT ANY TIME EXCEED 50% OF CUMULATIVE CONSOLIDATED NET INCOME AT SUCH TIME
AND (II) AT THE TIME OF PAYMENT OF SUCH DIVIDENDS OR THE MAKING OF SUCH
DISTRIBUTIONS, AND AFTER GIVING EFFECT THERETO, THE BORROWER’S RATIO OF
CONSOLIDATED TOTAL DEBT ON THE DATE OF SUCH PAYMENT OF DIVIDENDS OR MAKING OF
SUCH DISTRIBUTIONS TO CONSOLIDATED EBITDA FOR THE MOST RECENT TEST PERIOD ENDED
PRIOR TO THE DATE OF SUCH PAYMENT OF DIVIDENDS OR THE MAKING OF SUCH
DISTRIBUTIONS AND CALCULATED AS IF SUCH PAYMENT OF DIVIDENDS OR MAKING OF SUCH
DISTRIBUTIONS HAD OCCURRED ON THE FIRST DAY OF SUCH TEST PERIOD, SHALL BE LESS
THAN 3.50:1.00.

 

 

97

--------------------------------------------------------------------------------


 

 

10.7         Limitations on Debt Payments and Amendments.  (a)  The Borrower
will not prepay, repurchase or redeem or otherwise defease any Senior Unsecured
Subordinated Notes or Refinanced Senior Unsecured Subordinated Notes (it being
understood that any payment of principal prior to the Senior Unsecured
Subordinated Note Maturity Date shall be deemed a prepayment for purposes of
this Section 10.7(a)) or other subordinated Indebtedness permitted hereunder;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, the Borrower or any Restricted Subsidiary may prepay,
repurchase or redeem any Senior Unsecured Subordinated Notes or Refinanced
Senior Unsecured Subordinated Notes (i) for an aggregate price which will not
exceed, when taken together with prepayments permitted by subclause (b) below,
(x) $25,000,000 plus (y) the Available Amount at the time of such prepayment,
repurchase or redemption or (ii) with the proceeds of Refinanced Senior
Unsecured Subordinated Notes or Indebtedness subordinated to the Obligations
that is permitted by Section 10.1 and that has terms that, taken as a whole, are
not materially less favorable to the Lenders than the Senior Unsecured
Subordinated Notes.


 


(B)                           THE BORROWER WILL NOT PREPAY, REPURCHASE OR REDEEM
OR OTHERWISE DEFEASE ANY PERMITTED ADDITIONAL NOTES (IT BEING UNDERSTOOD THAT
ANY PAYMENT OF PRINCIPAL PRIOR TO THE SENIOR UNSECURED SUBORDINATED NOTE
MATURITY DATE SHALL BE DEEMED A PREPAYMENT FOR PURPOSES OF THIS
SECTION 10.7(B)); PROVIDED, HOWEVER, THAT SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER OR ANY RESTRICTED
SUBSIDIARY MAY PREPAY, REPURCHASE OR REDEEM ANY PERMITTED ADDITIONAL NOTES
(I) FOR AN AGGREGATE PRICE WHICH WILL NOT EXCEED, WHEN TAKEN TOGETHER WITH
PREPAYMENTS PERMITTED BY SUBCLAUSE (A) ABOVE, (X) $25,000,000 PLUS (Y) THE
AVAILABLE AMOUNT AT THE TIME OF SUCH PREPAYMENT, REPURCHASE OR REDEMPTION OR
(II) WITH THE PROCEEDS OF OTHER PERMITTED ADDITIONAL NOTES OR OTHER INDEBTEDNESS
SUBORDINATED TO THE OBLIGATIONS THAT IS PERMITTED BY SECTION 10.1 AND THAT HAS
TERMS THAT, TAKEN AS A WHOLE, ARE NOT MATERIALLY LESS FAVORABLE TO THE LENDERS
THAN THE PERMITTED ADDITIONAL NOTES BEING REFINANCED.


 


(C)                           THE BORROWER WILL NOT WAIVE, AMEND, MODIFY OR
TERMINATE THE SENIOR UNSECURED SUBORDINATED NOTE INDENTURE OR ANY INDENTURE
GOVERNING REFINANCED SENIOR UNSECURED SUBORDINATED NOTES TO THE EXTENT THAT ANY
SUCH WAIVER, AMENDMENT, MODIFICATION, OR TERMINATION WOULD BE ADVERSE TO THE
LENDERS IN ANY MATERIAL RESPECT.


 

10.8         Limitations on Sale Leasebacks.  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into or effect any Sale
Leasebacks, other than Permitted Sale Leasebacks.

 

10.9         Consolidated Total Debt to Consolidated EBITDA Ratio.  The Borrower
will not permit the Consolidated Total Debt to Consolidated EBITDA Ratio for any
Test Period ending during any period set forth below to be greater than the
ratio set forth below opposite such period:

 

98

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

October 1, 2006 through March 31, 2007

 

7.90 to 1.00

 

April 1, 2007 through June 30, 2007

 

7.40 to 1.00

 

July 1, 2007 through September 30, 2007

 

6.90 to 1.00

 

October 1, 2007 through December 31, 2007

 

6.70 to 1.00

 

January 1, 2008 through March 31, 2008

 

6.50 to 1.00

 

April 1, 2008 through June 30, 2008

 

6.25 to 1.00

 

July 1, 2008 through September 30, 2008

 

5.90 to 1.00

 

October 1, 2008 through December 31, 2008

 

5.60 to 1.00

 

January 1, 2009 through March 31, 2009

 

5.40 to 1.00

 

April 1, 2009 through June 30, 2009

 

5.10 to 1.00

 

July 1, 2009 through September 30, 2009

 

4.90 to 1.00

 

October 1, 2009 through December 31, 2009

 

4.60 to 1.00

 

January 1, 2010 through March 31, 2010

 

4.40 to 1.00

 

April 1, 2010 through June 30, 2010

 

4.10 to 1.00

 

July 1, 2010 through September 30, 2010

 

3.90 to 1.00

 

October 1, 2010 through December 31, 2010

 

3.70 to 1.00

 

January 1, 2011 through March 31, 2011

 

3.50 to 1.00

 

April 1, 2011 through June 30, 2011

 

3.25 to 1.00

 

Thereafter

 

3.00 to 1.00

 

 

10.10       Consolidated EBITDA to Consolidated Interest Expense Ratio.  The
Borrower will not permit the Consolidated EBITDA to Consolidated Interest
Expense Ratio for any Test Period ending during any period set forth below to be
less than the ratio set forth below opposite such period:

 

99

--------------------------------------------------------------------------------


 

 

Period

 

Ratio

 

October 1, 2006 through March 31, 2007

 

1.30 to 1.00

 

April 1, 2007 through June 30, 2007

 

1.40 to 1.00

 

July 1, 2007 through September 30, 2007

 

1.50 to 1.00

 

October 1, 2007 through December 31, 2007

 

1.55 to 1.00

 

January 1, 2008 through March 31, 2008

 

1.60 to 1.00

 

April 1, 2008 through June 30, 2008

 

1.65 to 1.00

 

July 1, 2008 through September 30, 2008

 

1.75 to 1.00

 

October 1, 2008 through December 31, 2008

 

1.85 to 1.00

 

January 1, 2009 through March 31, 2009

 

1.90 to 1.00

 

April 1, 2009 through June 30, 2009

 

2.00 to 1.00

 

July 1, 2009 through September 30, 2009

 

2.05 to 1.00

 

October 1, 2009 through December 31, 2009

 

2.15 to 1.00

 

January 1, 2010 through March 31, 2010

 

2.25 to 1.00

 

April 1, 2010 through June 30, 2010

 

2.35 to 1.00

 

July 1, 2010 through September 30, 2010

 

2.50 to 1.00

 

October 1, 2010 through December 31, 2010

 

2.60 to 1.00

 

January 1, 2011 through March 31, 2011

 

2.75 to 1.00

 

April 1, 2011 through June 30, 2011

 

2.95 to 1.00

 

Thereafter

 

3.00 to 1.00

 

 

10.11       [Reserved].

 

10.12       Burdensome Agreements.  Holdings and the Borrower, will not, nor
shall they permit any of their Restricted Subsidiaries to, enter into or permit
to exist any agreement (other than this Agreement or any other Credit Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to pay Dividends to Holdings, the Borrower or any Guarantor or
(b) the Borrower or any Credit Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Obligations or under the Credit Documents; provided, that the
foregoing clauses (a) and (b) shall not apply to agreements which (i) (x) exist
on the date hereof and (to the extent not otherwise permitted by this
Section 10.12) are listed on Schedule 10.12 hereto and (y) to the extent any
such agreements permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, any agreement evidencing any permitted renewal, extension or
refinancing of such

 

 

100

--------------------------------------------------------------------------------

Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of such agreement, (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Restricted Subsidiary of the Borrower,
(iii) represents Indebtedness of a Restricted Subsidiary of the Borrower which
is not a Credit Party and which is permitted by Section 10.1, (iv) arise
pursuant to agreements entered into with respect to any sale, transfer, lease or
other disposition permitted by Section 10.4, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 10.5 and applicable solely to such joint
venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 10.1, but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on leases, subleases, licenses or Capital Stock
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the Capital Stock or assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 10.1 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or any Restricted Subsidiary, (x) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (xi) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, and (xii) are
imposed by law.

 

10.13       Permitted Activities of Holdings.  Holdings shall not conduct,
transact or otherwise engage in any business or operations other than (i) the
ownership of the Capital Stock of the Borrower, (ii) the maintenance of its
legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and
Borrower, (iv) the performance of the Credit Documents, (v) any public offering
of its common stock or any other issuance of its Capital Stock not prohibited by
Article 10, including the costs, fees and expenses related thereto, (vi) any
transaction that Holdings is permitted to enter into or consummate under this
Article 10, including making any Dividend permitted by Section 10.6 or holding
any cash received in connection with Dividends made by the Borrower in
accordance with Section 10.6 pending application thereof by Holdings in the
manner contemplated by Section 10.6, (vii) incurring fees, costs and expenses
relating to overhead and general operating including, without limitation,
professional fees for legal, tax and accounting issues, (viii) providing
indemnification to officers and directors and as otherwise permitted in
Section 9 and 10 and (ix) activities incidental to the businesses or activities
described in clauses (i) to (viii) of this Section 10.13.  Holdings will not own
or acquire any assets (other than shares of Capital Stock of the Borrower, cash
and Permitted Investments) or incur any liabilities (other than liabilities
under the Credit Documents, liabilities under its guarantee of the Senior
Unsecured Subordinated Notes (or Refinanced Senior Unsecured Subordinated Notes
or Permitted Additional Notes) and liabilities imposed by law, including tax
liabilities, and other liabilities incidental to its existence and business and
activities permitted by this Agreement).

 

 

101

--------------------------------------------------------------------------------


 

 

SECTION 11.         Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1         Payments.  The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

 

11.2         Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or any certificate, statement, report or other document delivered or required to
be delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

11.3         Covenants.  Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e) or Section 10 or (b) default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement or any other Credit Document and such default shall continue
unremedied for a period of at least 30 days after receipt of written notice by
the Borrower from the Administrative Agent or the Required Lenders; or

 

11.4         Default Under Other Agreements.  The Borrower or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than pursuant to Section 11.1) in excess of $20,000,000 in
the aggregate for the Borrower and such Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, with respect to Indebtedness
consisting of any Hedging Agreements, termination events or equivalent events
pursuant to the terms of such Hedging Agreements), the effect of which default
or other event or condition is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
with respect to Indebtedness consisting of any Hedging Agreements, other than
due to a termination event or equivalent event pursuant to the terms of such
Hedging Agreements), prior to the stated maturity thereof; or

 

11.5         Bankruptcy, etc.  The Borrower or any Specified Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under Title 11
of the United States Code entitled “Bankruptcy,”; or an involuntary case,
proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not controverted within 10 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding

 

102

--------------------------------------------------------------------------------


 

or action is commenced against the Borrower or any Specified Subsidiary and the
petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code)
receiver, receiver manager, trustee or similar person is appointed for, or takes
charge of, all or substantially all of the property of the Borrower or any
Specified Subsidiary; or the Borrower or any Specified Subsidiary commences any
other proceeding or action under any reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction whether now or hereafter in effect relating to the Borrower
or any Specified Subsidiary; or there is commenced against the Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or the Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or the Borrower or any Specified
Subsidiary suffers any appointment of any custodian receiver, receiver manager,
trustee or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or the Borrower or any
Specified Subsidiary makes a general assignment for the benefit of creditors; or
any corporate action is taken by the Borrower or any Specified Subsidiary for
the purpose of effecting any of the foregoing; or

 

11.6         ERISA.  Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); any of the Borrower,
any Subsidiary thereof or any ERISA Affiliate has incurred or is likely to incur
a liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code (including the giving of written notice thereof); (b) there could result
from any event or events set forth in clause (a) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

 

11.7         Guarantee.  The Guarantee or any material provision thereof shall
cease to be in full force or effect or any Guarantor thereunder or any Credit
Party shall deny or disaffirm in writing any Guarantor’s obligations under the
Guarantee; or

 

11.8         Security Documents.  Any Security Document or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent, the Collateral Agent or any Lender) or any grantor,
pledgor or mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s, pledgor’s or mortgagor’s obligations under such Security
Document; or

 

11.9         Subordination.  The Specified Obligations or the obligations of
Holdings or the Restricted Subsidiaries pursuant to the Guarantee shall cease to
constitute senior

 

 

103

--------------------------------------------------------------------------------


 

indebtedness under the subordination provisions of any document or instrument
evidencing any permitted subordinated Indebtedness or such subordination
provisions shall be invalidated or otherwise cease to be legal, valid and
binding obligations of the parties thereto, enforceable in accordance with their
terms; or

 

11.10       Judgments.  One or more judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $20,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged, stayed
or bonded pending appeal within 60 days from the entry thereof; or

 

11.11       Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower or any Specified Subsidiary, the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii), (iii) and (v) below shall occur automatically without the giving of
any such notice):  (i) declare the Total Revolving Credit Commitment or the
Total Swingline Commitment terminated and whereupon any such Commitment, if any,
of each Lender or the Swingline Lender, as the case may be, shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind, (ii) declare the principal
of and any accrued interest and fees in respect of all Loans and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; (iii) terminate any Letter
of Credit that may be terminated in accordance with its terms; and/or
(iv) direct the Borrower to pay (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 11.5 with respect to the Borrower or any Specified Subsidiary, it will
pay) to the Administrative Agent at the Administrative Agent’s Office such
additional amounts of cash, to be held as security for the Borrower’s
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding.

 

11.12       Borrower’s Right to Cure.

 


(A)                           FINANCIAL PERFORMANCE COVENANTS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 11, IN THE EVENT THAT THE
BORROWER FAILS TO COMPLY WITH THE REQUIREMENTS OF ANY FINANCIAL PERFORMANCE
COVENANT, UNTIL THE EXPIRATION OF THE 10TH DAY SUBSEQUENT TO THE DATE THE
CERTIFICATE CALCULATING SUCH FINANCIAL PERFORMANCE COVENANT IS REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 9.1(D), HOLDINGS OR THE BORROWER SHALL HAVE THE
RIGHT TO ISSUE PERMITTED CURE SECURITIES FOR CASH OR OTHERWISE RECEIVE CASH
CONTRIBUTIONS TO THE CAPITAL OF HOLDINGS OR THE BORROWER (COLLECTIVELY, THE
“CURE RIGHT”), AND UPON THE RECEIPT BY THE


 

104

--------------------------------------------------------------------------------


 


BORROWER OF SUCH CASH (THE “CURE AMOUNT”) PURSUANT TO THE EXERCISE BY THE
BORROWER OF SUCH CURE RIGHT SUCH FINANCIAL PERFORMANCE COVENANT SHALL BE
RECALCULATED GIVING EFFECT TO THE FOLLOWING PRO FORMA ADJUSTMENTS:


 

(I)            CONSOLIDATED EBITDA SHALL BE INCREASED, SOLELY FOR THE PURPOSE OF
MEASURING THE FINANCIAL PERFORMANCE COVENANTS AND NOT FOR ANY OTHER PURPOSE
UNDER THIS AGREEMENT, BY AN AMOUNT EQUAL TO THE CURE AMOUNT; AND

 

(II)           IF, AFTER GIVING EFFECT TO THE FOREGOING RECALCULATIONS, THE
BORROWER SHALL THEN BE IN COMPLIANCE WITH THE REQUIREMENTS OF ALL FINANCIAL
PERFORMANCE COVENANTS, THE BORROWER SHALL BE DEEMED TO HAVE SATISFIED THE
REQUIREMENTS OF THE FINANCIAL PERFORMANCE COVENANTS AS OF THE RELEVANT DATE OF
DETERMINATION WITH THE SAME EFFECT AS THOUGH THERE HAD BEEN NO FAILURE TO COMPLY
THEREWITH AT SUCH DATE, AND THE APPLICABLE BREACH OR DEFAULT OF THE FINANCIAL
PERFORMANCE COVENANTS THAT HAD OCCURRED SHALL BE DEEMED CURED FOR THIS PURPOSES
OF THIS AGREEMENT.

 


(B)                           LIMITATION ON EXERCISE OF CURE RIGHT. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (A) IN EACH FOUR FISCAL-QUARTER
PERIOD THERE SHALL BE AT LEAST TWO CONSECUTIVE FISCAL QUARTERS DURING WHICH THE
CURE RIGHT IS NOT EXERCISED AND (B) THE CURE AMOUNT SHALL BE NO GREATER THAN THE
AMOUNT REQUIRED FOR PURPOSES OF COMPLYING WITH THE FINANCIAL PERFORMANCE
COVENANTS.


 

SECTION 12.         The Administrative Agent

 

12.1         Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.  The Syndication Agent, in its capacity as such, shall
have no obligations, duties or responsibilities under this Agreement but shall
be entitled to all benefits of this Section 12.

 

12.2         Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

12.3         Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for

 

105

--------------------------------------------------------------------------------


 

any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Agreement or any other Credit Document (except for its
or such Person’s own gross negligence or willful misconduct) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower, any Guarantor, any other
Credit Party or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of the Borrower,
any Guarantor or any other Credit Party to perform its obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Credit Document, or to inspect the properties, books or records of the Borrower.

 

12.4         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

12.5         Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

106

--------------------------------------------------------------------------------


 

12.6         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, any Guarantor or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, any Guarantor and any other Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Guarantor and any other Credit Party.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower, any Guarantor or any other Credit
Party that may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

12.7         Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section 12.7 shall survive the payment of the Loans and all other
amounts payable hereunder.

 

12.8         Administrative Agent in its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally

 

 

107

--------------------------------------------------------------------------------


 

engage in any kind of business with the Borrower, any Guarantor and any other
Credit Party as though the Administrative Agent were not the Administrative
Agent hereunder and under the other Credit Documents.  With respect to the Loans
made by it, the Administrative Agent shall have the same rights and powers under
this Agreement and the other Credit Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

12.9         Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon 20 days’ prior written notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower (which approval shall not be
unreasonably withheld), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any Lenders or other holders of the Loans. 
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 12 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Credit Documents.

 

12.10       Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax, except taxes imposed as a
result of a current or former connection unrelated to this Agreement between the
Administrative Agent and any jurisdiction outside of the United States imposing
such tax.  If the Internal Revenue Service or any authority of the United States
or other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

 

12.11       Collateral Agent.  Each Lender hereby further authorizes the
Administrative Agent to appoint the Collateral Agent to act on behalf of the
Lenders, and authorizes the Collateral Agent, on behalf of and for the benefit
of Lenders, to be the agent for and representative of the Lenders with respect
to the Collateral and the Security Documents.

 

SECTION 13.         Miscellaneous

 

13.1         Amendments and Waivers.  Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1.  The
Required Lenders may, or,

 

108

--------------------------------------------------------------------------------


 

with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the relevant Credit Party or Credit
Parties written amendments, supplements or modifications hereto and to the other
Credit Documents for the purpose of adding any provisions to this Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver, amendment, supplement or
modification shall directly (i) forgive any portion of any Loan or extend the
final scheduled maturity date of any Loan or reduce the stated rate, or forgive
any portion, or extend the date for the payment, of any interest or fee payable
hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or reduce or extend the date for
payment of any Unpaid Drawings, or extend the final expiration date of any
Lender’s Commitment or extend the final expiration date of any Letter of Credit
beyond the date specified in Section 3.1(a), or increase the aggregate amount of
any Commitment of any Lender, or amend or modify any provisions of
Section 13.8(a) or any other provision that provides for the pro rata nature of
disbursements by or payments to Lenders, in each case without the written
consent of each Lender directly and adversely affected thereby, or (ii) amend,
modify or waive any provision of this Section 13.1 or reduce the percentages
specified in the definitions of the terms “Required Term Loan Lenders”,
“Required Revolving Credit Lenders”, and “Required Lenders” or consent to the
assignment or transfer by the Borrower of its rights and obligations under any
Credit Document to which it is a party (except as permitted pursuant to
Section 10.3), in each case without the written consent of each Lender directly
and adversely affected thereby, or (iii) amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent,
or (iv) amend, modify or waive any provision of Section 3 without the written
consent of the Letter of Credit Issuer, or (v) amend, modify or waive any
provisions hereof relating to Swingline Loans without the written consent of the
Swingline Lender, or (vi) change any Commitment to a Commitment of a different
Class in each case without the prior written consent of each Lender directly and
adversely affected thereby, or (vii) release all or substantially all of the
Guarantors under the Guarantee (except as expressly permitted by the Guarantee),
or release all or substantially all of the Collateral under the Security
Agreement, the Pledge Agreement and the Mortgages, in each case without the
prior written consent of each Lender, or (viii) amend Section 2.9(a) so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly and
adversely affected thereby, or (ix) decrease any Tranche D Term Loan Repayment
Amount, extend any scheduled Tranche D Term Loan Repayment Date or decrease the
allocation of any mandatory prepayment to be received by any Lender holding any
Tranche D Term Loans, in each case without the written consent of the Required
Term Loan Lenders, or (x) amend, modify or waive any provision of any Credit
Document that would disproportionately affect the obligation of the Borrower to
make payments with respect to any Credit Facility without the written consent of
the Required Tranche D Term Loan Lenders or the Required Tranche D Term Loan
Lenders or the Revolving Credit Lenders, as applicable.  Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans.  In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their

 

109

--------------------------------------------------------------------------------


 

former positions and rights hereunder and under the other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.  Notwithstanding the foregoing, (A) each Joinder Agreement may, without
the input or consent of the other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate in
the opinion of the Administrative Agent, to effect the provisions of
Section 2.14 and (B) the Administrative Agent and the Borrower may effect such
amendments to this Agreement as may be necessary or appropriate to effect the
provisions set forth in the proviso to the definition of Required Cash.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Refinanced Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of the prepayment of applicable Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or no less favorable to the Lenders providing such Replacement Term Loans than
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans of such Class in effect immediately
prior to such refinancing.

 

13.2         Notices.  (a)  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission or other electronic transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three days after being deposited in the mail, postage prepaid, or,
in the case of telecopy notice, when received, addressed as follows in the case
of the Borrower and the Administrative Agent, and as set forth on
Schedule 1.1(b) in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto:

 

                                The Borrower:

 

                                LPL Holdings, Inc.

                                9785 Towne Centre Drive

                                San Diego, California 92121-1968

                                Attention:  Chief Financial Officer

                                Telecopier:  858-642-7455

 

                                With a copy to:

                                LPL Holdings, Inc.

 

 

110

--------------------------------------------------------------------------------

 

                                1 Beacon Street, 22nd Floor

                                Boston, Massachusetts 02108-3100

                                Attention: General Counsel

                                Telecopier: 617-536-2811

 

 

                                The Administrative Agent and the Collateral
Agent:

 

                                Morgan Stanley Senior Funding, Inc.

                                One Pierrepont Plaza, 7th Floor

                                300 Cadman Plaza West

                                Brooklyn, New York 11201

                                Attention:  Larry Benison

                                                  Eric De Santis

                                Telephone: 718-754-7299 / 7290

                                Telecopier: 718-754-7249 / 7250

                                E-mail: larry.benison@morganstanley.com

                                             Eric.desantis@morganstanley.com

 

 

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

 


(B)                           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS
AND THE LETTER OF CREDIT ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY ADMINISTRATIVE AGENT AND THE BORROWER;
PROVIDED, THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE
LETTER OF CREDIT ISSUER PURSUANT TO SECTION 2 IF SUCH LENDER OR THE LETTER OF
CREDIT ISSUER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH SECTION BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED, THAT APPROVAL OF SUCH
PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.  UNLESS
ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS
SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF
AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT
REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN
ACKNOWLEDGEMENT); PROVIDED, THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS NOT
SENT DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS
POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE
DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN
THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS
AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.

 

 

111

--------------------------------------------------------------------------------


 

 

13.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

13.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

 

13.5         Payment of Expenses and Taxes; Indemnification.  (a)  The Borrower
agrees (i) to pay or reimburse the Agents for all their reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any consent, waiver, amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of one counsel to the Agents with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Effective Date (in the case of amounts to be paid on the Effective Date and from
time to time thereafter on a quarterly basis), (ii) to pay or reimburse each
Lender and the Administrative Agent and the Collateral Agent for all their
reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Collateral Agent (unless there is an actual or perceived conflict of
interest in which case each such Person may retain its own counsel), and one
counsel for the Lenders (unless there is an actual or perceived conflict of
interest in which case each Lender affected thereby may retain its own counsel),
(iii) to pay, indemnify, and hold harmless each Lender and each Agent from any
and all reasonable out-of-pocket costs and expenses of creating and perfecting
Liens in favor of the Collateral Agent, for the benefit of the Secured Parties
including recording and filing fees, UCC search fees, title insurance premiums
(to the extent not directly paid to the applicable insurer) and any and all
liabilities with respect to, or resulting from, any delay in paying, stamp,
excise and other similar taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Credit Documents and any such other documents, and
(iv) to pay, indemnify and hold harmless each Lender, the Collateral Agent and
the Administrative Agent and their respective Affiliates, directors, officers,
employees, trustees, attorneys, advisors and agents from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented fees, disbursements and other charges of one
counsel to the Administrative Agent and the Collateral Agent (unless there is an
actual or perceived conflict of interest in which case each such Person may
retain its own counsel) and one counsel for the Lenders (unless there is an
actual or perceived conflict of interest in which case each Lender


 

112

--------------------------------------------------------------------------------


 


AFFECTED THEREBY MAY RETAIN ITS OWN COUNSEL), WITH RESPECT TO THE EXECUTION,
DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, INCLUDING ANY OF THE
FOREGOING RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER,
ANY ENVIRONMENTAL LAW OR ANY ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS
APPLICABLE TO THE OPERATIONS OF THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF
THE REAL ESTATE (ALL THE FOREGOING IN THIS CLAUSE (IV), COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”); PROVIDED, THAT THE BORROWER SHALL HAVE NO OBLIGATION
HEREUNDER TO THE AGENTS OR ANY LENDER NOR ANY OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES AND AGENTS WITH RESPECT TO INDEMNIFIED
LIABILITIES ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY
TO BE INDEMNIFIED OR DISPUTES AMONG THE AGENTS, THE LENDERS AND/OR THEIR
TRANSFEREES NOT ARISING FROM ANY ACT OR OMISSION OF THE BORROWER OR ANY OTHER
CREDIT PARTY.  IF FOR ANY REASON THE FOREGOING INDEMNIFICATION IS UNAVAILABLE TO
ANY AGENT OR LENDER OR INSUFFICIENT TO HOLD IT HARMLESS, THEN THE BORROWER SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH AGENT OR SUCH LENDER AS A
RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE ECONOMIC INTERESTS OF (I) HOLDINGS, THE
BORROWER AND ITS SUBSIDIARIES ON THE ONE HAND AND (II) SUCH AGENT OR SUCH LENDER
ON THE OTHER HAND IN THE MATTERS CONTEMPLATED BY THE CREDIT DOCUMENTS AS WELL AS
THE RELATIVE FAULT OF (I) HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES AND
(II) SUCH AGENT OR SUCH LENDER WITH RESPECT TO SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY AND ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 


(B)                           NO CREDIT PARTY NOR ANY PERSON INDEMNIFIED
PURSUANT TO CLAUSE (IV) OF SECTION 13.5(A) SHALL HAVE ANY LIABILITY FOR ANY
PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE).


 


(C)                           THE AGREEMENTS IN THIS SECTION 13.5 SHALL SURVIVE
REPAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

13.6         Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), except that (i) the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Letter
of Credit Issuer that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Letter of Credit Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


 

(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT BE UNREASONABLY WITHHELD OR DELAYED; IT BEING

 

113

--------------------------------------------------------------------------------


 

UNDERSTOOD THAT, WITHOUT LIMITATION, THE BORROWER SHALL HAVE THE RIGHT TO
WITHHOLD ITS CONSENT TO ANY ASSIGNMENT IF, IN ORDER FOR SUCH ASSIGNMENT TO
COMPLY WITH APPLICABLE LAW, THE BORROWER WOULD BE REQUIRED TO OBTAIN THE CONSENT
OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY, OTHER
THAN ROUTINE FILINGS OR REGISTRATIONS) OF:

 

(A)          the Borrower; provided, that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender (unless
increased costs would result therefrom, except if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing), an Approved Fund
or, if an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, any other assignee; and

 

(B)           the Administrative Agent, and, in the case of Revolving Credit
Commitments or Revolving Credit Loans, the Swingline Lender, and in the case of
Revolving Credit Commitments, the Letter of Credit Issuer; provided, that no
consent of the Administrative Agent, the Swingline Lender or the Letter of
Credit Issuer shall be required for an assignment of (x) any Commitment to an
assignee that is a Lender with a Commitment of the same Class immediately prior
to giving effect to such assignment or (y) any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans of any Class, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than, in
the case of Revolving Commitments or Revolving Loans, $5,000,000, or in the case
of a Tranche D Term Loan Commitment, a New Term Loan Commitment or Term Loans,
$1,000,000 (provided that for purposes of calculating such minimum amounts of
Term Loans, any assignment of a Tranche D Term Loan Commitment or a New Term
Loan Commitment shall be aggregated), unless each of the Borrower and the
Administrative Agent otherwise consents; provided, that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; and provided, further, that
contemporaneous assignments to a single assignee made by affiliated Lenders or
Approved Funds and contemporaneous assignments by a single assignor made to
affiliated Lenders or Approved Funds shall be aggregated for purposes of meeting
the minimum assignment amount requirements stated above;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this paragraph shall not be construed to prohibit
the

 

114

--------------------------------------------------------------------------------


 

assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent.

 

For the purpose of this Section 13.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(V) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ACCEPTANCE, THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER
SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.10, 2.11, 3.5, 5.4 AND 13.5).  ANY ASSIGNMENT OR TRANSFER
BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY
WITH THIS SECTION 13.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE
BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE
WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL
AMOUNT OF THE LOANS AND ANY PAYMENT MADE BY THE LETTER OF CREDIT ISSUER UNDER
ANY LETTER OF CREDIT OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM
TIME TO TIME (THE “REGISTER”).  FURTHER, THE REGISTER SHALL CONTAIN THE NAME AND
ADDRESS OF THE ADMINISTRATIVE AGENT AND THE LENDING OFFICE THROUGH WHICH EACH
SUCH PERSON ACTS UNDER THIS AGREEMENT.  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT
ISSUER AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF
THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER, AS IN
EFFECT AT THE CLOSE OF BUSINESS ON THE PRECEDING BUSINESS DAY, SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER, THE LETTER OF CREDIT ISSUER AND ANY
LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 

 

115

--------------------------------------------------------------------------------


 

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER) AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
PARAGRAPH (B)(I) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH
ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS AND UNTIL IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.

 


(C)                           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE
BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER OR THE SWINGLINE
LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (EACH, A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS
OWING TO IT), PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE
OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE
BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, PROVIDED THAT SUCH AGREEMENT OR
INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE
FIRST PROVISO TO SECTION 13.1 THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.10, 2.11 AND 5.4 TO THE SAME
EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 13.8(B) AS THOUGH
IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 13.8(A) AS THOUGH IT WERE A LENDER.

 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.10, 2.11, 3.5 OR 5.4 THAN THE APPLICABLE LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A
NON-U.S. LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 5.4 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO
COMPLY WITH SECTION 5.4(B) AS THOUGH IT WERE A LENDER.

 


(D)                           ANY LENDER MAY, WITHOUT THE CONSENT OF THE
BORROWER OR THE ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE
OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST, PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.  IN ORDER TO FACILITATE SUCH PLEDGE OR ASSIGNMENT, THE
BORROWER HEREBY AGREES THAT, UPON REQUEST OF ANY LENDER AT ANY TIME AND FROM
TIME TO TIME AFTER THE BORROWER HAS MADE ITS INITIAL BORROWING HEREUNDER, THE
BORROWER, AS THE


 


 

116

--------------------------------------------------------------------------------


 


CASE MAY BE, SHALL PROVIDE TO SUCH LENDER, AT THE BORROWER’S OWN EXPENSE, A
PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM OF EXHIBIT I-1, I-2 OR I-3, AS THE
CASE MAY BE, EVIDENCING TRANCHE D TERM LOANS, NEW TERM LOANS AND REVOLVING
CREDIT LOANS AND SWINGLINE LOANS, RESPECTIVELY, OWING TO SUCH LENDER.


 


(E)                           SUBJECT TO SECTION 13.16, THE BORROWER AUTHORIZES
EACH LENDER TO DISCLOSE TO ANY PARTICIPANT, SECURED CREDITOR OF SUCH LENDER OR
ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL
FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE BORROWER AND
ITS AFFILIATES THAT HAS BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE
BORROWER AND ITS AFFILIATES PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN
DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWER AND ITS AFFILIATES IN
CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF THE BORROWER AND ITS
AFFILIATES PRIOR TO BECOMING A PARTY TO THIS AGREEMENT.


 

13.7         Replacements of Lenders under Certain Circumstances.  (a)  The
Borrower shall be permitted to replace any Lender (or any Participant) that
(a) requests reimbursement for amounts owing pursuant to Section 2.10, 2.11, 3.5
or 5.4, (b) is affected in the manner described in Section 2.10(a)(iii) and as a
result thereof any of the actions described in such Section is required to be
taken or (c) becomes a Defaulting Lender, with a replacement bank or other
financial institution; provided, that (i) such replacement does not conflict
with any Applicable Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts) pursuant to Section 2.10, 2.11, 3.5 or
5.4, as the case may be, owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 13.6 and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender or that the replaced Lender shall have against
the Borrower and the other parties for indemnity, contribution, payment of
disputed and other unpaid amounts and otherwise.


 


(B)                           IF ANY LENDER (SUCH LENDER A “NON-CONSENTING
LENDER”) HAS FAILED TO CONSENT TO A PROPOSED AMENDMENT, WAIVER, DISCHARGE OR
TERMINATION, WHICH PURSUANT TO THE TERMS OF SECTION 13.1 REQUIRES THE CONSENT OF
ALL OF THE LENDERS AFFECTED AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL
HAVE GRANTED THEIR CONSENT, THEN PROVIDED NO DEFAULT OR EVENT OF DEFAULT THEN
EXISTS, THE BORROWER SHALL HAVE THE RIGHT (UNLESS SUCH NON-CONSENTING LENDER
GRANTS SUCH CONSENT) TO REPLACE SUCH NON-CONSENTING LENDER BY REQUIRING SUCH
NON-CONSENTING LENDER TO ASSIGN ITS LOANS AND COMMITMENTS TO ONE OR MORE
ASSIGNEES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, PROVIDED THAT:
(I) ALL OBLIGATIONS OF THE BORROWER OWING TO SUCH NON-CONSENTING LENDER
(INCLUDING ANY FEE OWED TO SUCH NON-CONSENTING LENDER PURSUANT TO
SECTION 5.1(B)) BEING REPLACED SHALL BE PAID IN FULL TO SUCH NON-CONSENTING
LENDER CONCURRENTLY WITH SUCH ASSIGNMENT, AND (II) THE REPLACEMENT LENDER SHALL
PURCHASE THE FOREGOING BY PAYING TO SUCH NON-CONSENTING LENDER A PRICE EQUAL TO
THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED AND UNPAID INTEREST THEREON.  IN
CONNECTION WITH ANY SUCH ASSIGNMENT, THE BORROWER, THE ADMINISTRATIVE AGENT,
SUCH NON-CONSENTING LENDER AND THE REPLACEMENT LENDER SHALL OTHERWISE COMPLY
WITH SECTION 13.6.

 

 

117

--------------------------------------------------------------------------------


 

 

13.8         Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 10.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.


 


(B)                           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS
PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE
BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT
PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE
BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY
CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN
EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY
THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER, AS THE CASE MAY
BE.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER, AS THE CASE MAY BE, AND
THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND APPLICATION MADE BY SUCH
LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET-OFF AND APPLICATION.


 

13.9         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

13.10       Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11       Integration.  This Agreement and the other Credit Documents
represent the agreement of Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Collateral Agent, the Administrative Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

 

118

--------------------------------------------------------------------------------


 

 

13.12       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13       Submission to Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 


(A)                           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT THE
BORROWER AGREES THAT IT SHALL NOT COMMENCE ANY ACTIONS OR PROCEEDINGS AGAINST
ANY LENDER OR ANY AGENT RELATING TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS IN THE STATE OF CALIFORNIA;


 


(B)                           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO
PLEAD OR CLAIM THE SAME;


 


(C)                           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION
OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 13.2 OR AT SUCH OTHER ADDRESS
OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)                           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT
TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)                           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION 13.13 ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


 

13.14       Acknowledgments.  The Borrower hereby acknowledges that:

 


(A)                           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS;


 


(B)                           NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER
HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO HOLDINGS OR THE BORROWER ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS, AND THE RELATIONSHIP BETWEEN ADMINISTRATIVE AGENT AND LENDERS, ON ONE
HAND, AND HOLDINGS OR THE BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND


 


(C)                           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER
CREDIT DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED
HEREBY AMONG THE LENDERS OR AMONG HOLDINGS, THE BORROWER AND THE LENDERS.

 

 

119

--------------------------------------------------------------------------------


 

13.15       WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16       Confidentiality.  The Collateral Agent, the Administrative Agent and
each Lender shall hold all non-public information (other than non-public
information that becomes public other than by reason of a breach of this
Section by a Person or from a known breach of any confidentiality obligations
owing to Holdings, the Borrower or any of their Subsidiaries) furnished by or on
behalf of Holdings and the Borrower in connection with such Lender’s evaluation
of whether to become a Lender hereunder or obtained by such Lender, the
Collateral Agent or the Administrative Agent pursuant to the requirements of
this Agreement (“Confidential Information”) confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure as required or requested by any
governmental agency or representative thereof or pursuant to legal or regulatory
process or to such Lender’s, the Collateral Agent’s, or the Administrative
Agent’s attorneys, professional advisors or independent auditors or Affiliates;
provided, that unless specifically prohibited by applicable law or court order,
each Lender, the Collateral Agent and the Administrative Agent shall notify
Holdings and the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information; and provided, further, that in no event shall any Lender, the
Collateral Agent or the Administrative Agent be obligated or required to return
any materials furnished by Holdings, the Borrower or any Subsidiary of the
Borrower.  Each Lender, the Collateral Agent and the Administrative Agent agrees
that it will not provide to prospective Transferees or to any pledgee referred
to in Section 13.6(d) or to prospective direct or indirect contractual
counterparties under Interest Rate Hedging Agreements to be entered into in
connection with Loans made hereunder any of the Confidential Information unless
such Person is advises of and agrees to be bound by the provisions of (or
provisions substantially similar to) this Section 13.16.

 

13.17       USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

13.18       Effect of Amendment and Restatement of the Original Credit
Agreement.  On the Effective Date, the Original Credit Agreement shall be
amended, restated and superseded in its entirety.  The parties hereto
acknowledge and agree that (a) this Agreement and the other Credit Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation, payment and reborrowing, or termination of the Original
Obligations under the Original Credit Agreement as in effect prior to the
Effective Date, (b) such

 

120

--------------------------------------------------------------------------------

Original Obligations are in all respects continuing (as amended and restated
hereby) as Indebtedness and Obligations outstanding under this Agreement and
(c) this Agreement shall supersede and replace in its entirety the Original
Credit Agreement, and such Original Credit Agreement shall be of no further
force and effect.

 

13.19       Consent of Required Lenders.  By its execution hereof, each Tranche
D Term Loan Lender party to this Agreement consents to the amendment and
restatement of the Original Credit Agreement, as set forth herein , and the
amendment, amendment and restatement, replacement or other modification to any
other Credit Documents, in each case, as so amended, amended and restated,
replaced or otherwise modified on the Effective Date in the form entered into by
the Credit Parties and the applicable Agent.  Upon the receipt of written
consents from the Required Lenders (as defined in the Original Credit Agreement)
pursuant to this Section 13.19 and Section 6.5(a), and notwithstanding any
provision to the contrary contained in the Original Credit Agreement, the
Original Credit Agreement may be amended and restated in its entirety so long as
the Original Term Loans of each Original Lender not consenting to the amendment
and restatement as provided for herein receives payment in full of the principal
of, and interest accrued on, each Original Term Loan made by it and all other
amounts owing to it or accrued for its account (other than contingent
indemnification obligations) under the Original Credit Agreement.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

121

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

LPL HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LPL INVESTMENT HOLDINGS INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

INDEPENDENT ADVISERS GROUP CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GLENOAK, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LINSCO/PRIVATE LEDGER INSURANCE ASSOCIATES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P., as Sole Lead Arranger, Sole Bookrunner,
Syndication Agent and a Lender

 

 

 

By:

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

MORGAN STANLEY & CO., as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

SCHEDULE 1.1(B)

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

Tranche D Term Loan Commitments

 


Lender

 


Tranche D Term Loan Commitment

 


Pro
Rata Share

 

Goldman Sachs Credit Partners L.P.

 

$

231,233,866.49

 

27.45

%

All Continuing Lenders

 

$

611,155,196.01

 

72.55

%

Total

 

$

842,389,062.50

 

100

%

 

--------------------------------------------------------------------------------

 
